Exhibit 10.1

 

CONFIDENTIAL TREATMENT MATERIAL

 

CONFIDENTIAL TREATMENT REQUESTED:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission (the “Commission”).

 

LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

 

BY AND BETWEEN

 

AGENUS INC.,

 

4-ANTIBODY AG,

 

INCYTE EUROPE SARL,

 

AND

 

INCYTE CORPORATION, SOLELY FOR PURPOSES OF SECTION 12.16

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

--------------------------------------------------------------------------------


 

LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

 

THIS LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT (the “Agreement”) is
entered into as of January 9, 2015 (the “Execution Date”) by and between Agenus
Inc., a Delaware corporation having its principal office at 3 Forbes Road,
Lexington, Massachusetts 02421, USA (“Agenus US”) and its wholly-owned
subsidiary, 4-Antibody AG, a stock corporation organized under the laws of
Switzerland with an office at Hochbergerstrasse 60C, CH-4057, Basel, Switzerland
(“4-AB” and, together with Agenus US other than with respect to
Section 12.17(s), “Agenus”), and Incyte Europe Sarl, a Swiss limited liability
company (a société à responsabilité limitée) having its principal office at
Cours de Rive 13, 1204, Geneva, Switzerland (“Incyte”) and solely for purposes
of Section 12.16, Incyte Corporation, a Delaware corporation having its
principal office at 1801 Augustine Cut-off, Wilmington, Delaware 19803 USA
(“Parent”).  Agenus and Incyte may be referred to in this Agreement individually
as a “Party” and, collectively, as the “Parties”.

 

RECITALS

 

WHEREAS, Agenus has certain capabilities, technology and know how useful in the
discovery of antibodies, including its proprietary technology platform known as
the Retrocyte Display technology;

 

WHEREAS, Agenus is engaged in a number of research and development programs that
have arisen out of its technologies;

 

WHEREAS, Incyte is engaged in the development and commercialization of
pharmaceutical and biological products for human disease, primarily in the
fields of hematology and oncology;

 

WHEREAS, Agenus and Incyte are interested in forming an alliance whose goal is
to discover, develop and commercialize a robust portfolio of products to address
hematologic and oncologic diseases or conditions.

 

NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants and agreements contained herein, and for other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties agree
as follows:

 

ARTICLE I:  DEFINITIONS

 

When used in this Agreement, each of the following terms shall have the meanings
set forth in this Article I:

 

1.1                               “Accounting Standards” with respect to a Party
means that such Party shall maintain records and books of accounts in accordance
with (a) U.S. generally accepted accounting principles, or (b) to the extent
applicable, International Financial Reporting Standards, in each case of (a) and
(b), consistently maintained.

 

1.2                               “Affiliate” means, as to a Person, any entity
which, directly or indirectly, controls, is controlled by, or is under common
control with such Person.  For the purposes of this

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

--------------------------------------------------------------------------------


 

definition, “control” refers to any of the following: (a) direct or indirect
ownership of [**] or more of the voting securities entitled to vote for the
election of directors in the case of a corporation, or of [**] or more of the
equity interest with the power to direct management in the case of any other
type of legal entity; (b) status as a general partner in any partnership; or
(c) any other arrangement where an entity possesses, directly or indirectly, the
power to direct the management or policies of another entity, whether through
ownership of voting securities, by contract or otherwise.  The Parties
acknowledge that in the case of certain entities organized under the Laws of
certain countries outside of the United States, the maximum percentage ownership
permitted by law for a foreign investor may be less than [**], and that in such
case such lower percentage shall be substituted in the preceding sentence,
provided that such foreign investor has the power to direct the management and
policies of such entity.

 

1.3                               “Agenus IP” means Agenus Know-How and Agenus
Patent Rights.

 

1.4                               “Agenus Know-How” means all Know-How other
than Agenus Platform Know-How that (a) is Controlled by Agenus or, subject to
Section 12.3(b)(ii), any of its Affiliates, as of the Execution Date or during
the Term; and (b) is necessary or useful to Develop, Manufacture or
Commercialize any Licensed Antibody or Product.

 

1.5                               “Agenus Platform Know-How” means Know-How
Controlled by Agenus or, subject to Section 12.3(b)(ii), any of its Affiliates,
as of the Execution Date or during the Term that relates to the Retrocyte
Display Technology.

 

1.6                               “Agenus Platform Patent Rights” means Patent
Rights Controlled by Agenus or, subject to Section 12.3(b)(ii), any of its
Affiliates, to the extent Covering (a) the Retrocyte Display Technology or (b) a
Vaccine (including the Prophage Series Vaccines), adjuvant (including the QS-21
Stimulon adjuvant) or heat shock protein technology, in each case Controlled by
Agenus as of the Execution Date or during the Term.

 

1.7                               “Agenus Platform IP” means Agenus Platform
Know-How and Agenus Platform Patent Rights.

 

1.8                               “Agenus Patent Rights” means all Patent
Rights, other than Agenus Platform Patent Rights, that (a) are Controlled by
Agenus or, subject to Section 12.3(b)(ii), any of its Affiliates, as of the
Execution Date or during the Term; and (b) (i) Cover a Licensed Antibody or
Product or a therapeutic preparation containing a Licensed Antibody or Product,
or (ii) are otherwise necessary or useful to Develop, Manufacture or
Commercialize a Licensed Antibody or Product.

 

1.9                               “Allowable Expenses” means, with respect to a
Profit-Share Product and each Calendar Quarter, all FTE Costs and Out-of-Pocket
Costs incurred by the Parties or their Affiliates specific to the Development,
Manufacture or Commercialization of such Profit-Share Product in the Field and
the Territory during the applicable Calendar Quarter, including such FTE Costs
and Out-of-Pocket Costs which are:  (a) Development Costs, subject to Sections
4.1(c) and 4.4(b); (b) Manufacturing Costs; (c) Commercialization Costs, subject
to Section

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

2

--------------------------------------------------------------------------------


 

5.1(b); (d) Distribution Costs; (e) Regulatory Costs; (f) Patent and Trademark
Costs; (g) Third Party IP Costs; (h) Product Liability Costs; and (i) Medical
Affairs Costs; but Allowable Expenses shall exclude in all cases the cost of
general corporate overhead and administrative personnel.  For clarity, no
milestone payment made to Agenus or its Affiliates pursuant to
Section 7.5(a) hereof shall be an Allowable Expense.

 

1.10                        “Antibody” means one or more molecules, or one or
more genes encoding such molecule(s), which comprise or consist of one or more
immunoglobulin domains, or fragment(s) thereof, that specifically bind(s) to one
or more Targets.

 

1.11                        “Assumed Project” means a Discovery Project added to
the Program pursuant to Section 4.5.

 

1.12                        “Assumed Project Antibody” means any Antibody
arising out of an Assumed Project.

 

1.13                        “Biosimilar Product” means, with respect to a
Product, a biological product that:  (1) (a) is biosimilar to such Product based
upon data derived from (i) analytical studies that demonstrate that such
biological product is highly similar to such Product, (ii) animal studies, or
(iii) one or more clinical studies that are sufficient to demonstrate safety,
purity, and potency in one or more Indications for which a BLA for such Product
has been approved; and (b) utilizes the same mechanism of action as such
Product; or (2) (a) (i) in the United States, is “similar” or “interchangeable,”
with respect to such Product as evaluated by the FDA and (ii) outside the United
States, “similar,” “comparable,” “interchangeable,” “bioequivalent,” or
“biosimilar” to such Product, as determined by an applicable Regulatory
Authority, and (b) is not an Authorized Generic Version of such Product; where
“Authorized Generic Version” means any biological product that is sold under the
BLA filed by Incyte or its an Affiliate or sublicensee for such Product. A
Product licensed or produced by Incyte or its Affiliates will not constitute a
Biosimilar Product.

 

1.14                        “BLA” means, with respect to a Product, a biologics
license application, as defined in the U.S. Public Health Service Act, as
amended, and the regulations promulgated thereunder, or any non-U.S. counterpart
of the foregoing, and all supplements and amendments that may be filed with
respect to the foregoing.

 

1.15                        “Bullpen Targets” means Targets that are designated
by the JSC during the Discovery Period as a source of potential Discovery
Projects to be proposed for inclusion in the Program pursuant to Section 4.5, to
consist of a minimum of [**] and a maximum of [**] such Targets at any time.

 

1.16                        “Business Day” means a day other than a Saturday or
Sunday or Federal holiday in New York, New York, USA.

 

1.17                        “Calendar Quarter” means a calendar quarter ending
on the last day of March, June, September or December.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

3

--------------------------------------------------------------------------------


 

1.18                        “Calendar Year” means a period of time commencing on
January 1 and ending on the following December 31.

 

1.19                        “Change in Control” means, with respect to a Party,
an event in which: (a) any Third Party not then beneficially owning more than
[**] of the voting power of the outstanding securities of such Party acquires or
otherwise becomes the beneficial owner of securities of such Party representing
more than [**] of the voting power of the then outstanding securities of such
Party with respect to the election of directors; or (b) such Party consummates a
merger, consolidation or similar transaction with a Third Party where the voting
securities of such Party outstanding immediately preceding such transaction
represent less than [**] of the voting power of such Party or surviving entity,
as the case may be, immediately following such transaction; or (c) such Party
sells all or substantially all of its assets relating to this Agreement to a
Third Party.

 

1.20                        “Clinical Trial” means a Phase 1 Clinical Trial,
Phase 2 Clinical Trial, Phase 3 Clinical Trial, Phase 4 Clinical Trial, Pivotal
Clinical Trial, or a combination of two (2) of any of the foregoing studies.

 

1.21                        “Co-Developed Product” means any Royalty-Bearing
Product for which Agenus has exercised the Co-Development Option described in
Section 4.4 and has paid all reasonably undisputed Co-Development Quarterly
Payments, unless and until Agenus exercises its termination right with respect
to such Royalty-Bearing Product pursuant to Section 4.4(d).

 

1.22                        “Combination Product” means, with respect to a
country, any Royalty-Bearing Product that has received Regulatory Approval in
such country to be used or administered for use with an Incyte Product to treat
patients in the Field.

 

1.23                        “Commercialization” or “Commercialize” means any
activities directed to new product planning activities, obtaining pricing and/or
reimbursement approvals, marketing, promoting, distributing, importing, offering
to sell, and/or selling a Product (including establishing the price for such
product), whether or not Regulatory Approval for such product has been obtained,
including related use and importation and commercial Manufacturing.

 

1.24                        “Commercialization Costs” means, on a Profit-Share
Product-by-Profit-Share Product basis, FTE Costs and Out-of-Pocket Costs
incurred by Incyte or its Affiliates in the Territory and, to the extent Agenus
US exercises the Co-Promotion Option for a Profit-Share Product pursuant to
Section 5.4 and the Parties enter into a Co-Promotion Agreement, by Agenus US in
the United States in accordance with the Co-Promotion Agreement, in
Commercializing the relevant Profit-Share Product in the Field in accordance
with this Agreement and the applicable Commercialization Plan, subject to
Section 5.1(b), including such FTE Costs and Out-of-Pocket Costs which are: 
(a) Indirect Selling Expenses; (b) Includable Sales and Marketing Operations
Costs; (c) Includable Sales Force Costs; and (d) Marketing and Education
Expenses; in each case determined from the books and records of Incyte or its
Affiliates or, if applicable, Agenus US, in each case maintained in accordance
with Accounting Standards.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

4

--------------------------------------------------------------------------------


 

1.25                        “Commercially Reasonable Efforts” of a Party means,
with respect to an objective, the reasonable, diligent, good faith efforts of
such Party (including the efforts of its Affiliates, and permitted
sublicensees), of the type to accomplish such objective as a similarly situated
(with respect to size, stage of development, and assets) biopharmaceutical
company would normally use to accomplish a similar objective under similar
circumstances, it being understood and agreed that, with respect to efforts to
be expended in relation to a Product, including implementation of Development,
Manufacturing and Commercialization strategies, such efforts shall be
substantially equivalent to those efforts and resources that a similarly
situated biopharmaceutical company would typically devote to its own internally
discovered compound or product, which compound or product is at a similar stage
in its development or product life and is of similar market and economic
potential as products at a similar stage in its development or product life,
taking into account the risks of development, the commercial potential for the
Product, its proprietary position and other relevant factors.

 

1.26                        “Completion” means, with respect to a Product and a
Clinical Trial, the last dosing of a human with the relevant Product in such
Clinical Trial.

 

1.27                        “Confidential Information” means, subject to
Section 11.1(b), (a) all confidential or proprietary information relating to
Licensed Antibodies and Products, and (b) all other confidential or proprietary
documents, technology, Know-How or other information (whether or not patentable)
actually disclosed by one Party to the other Party pursuant to this Agreement or
the Prior Confidentiality Agreement.

 

1.28                        “Control” or “Controlled” means, with respect to any
(a) material, document, item of information, method, data or other Know-How or
(b) Patent Rights or other Intellectual Property Rights, the possession by a
Party or, subject to Section 12.3(b)(ii), any of its Affiliates (whether by
ownership or license (other than by a license granted under this Agreement)), of
the ability to grant to the other Party access, a license and/or a sublicense as
provided herein without requiring the consent of a Third Party or violating the
terms of any agreement or other arrangement with any Third Party, in each case
as of the Execution Date, or if any of the same are acquired or created after
the Execution Date, at the date it is acquired or created by the relevant Party
or its Affiliate; provided, however, that if such Party or, subject to
Section 12.3(b)(ii), any of its Affiliate later gains the ability to grant such
access, license or sublicense, such material, document, item of information,
method, data, other Know-How, Patent Right or other Intellectual Property Right
without requiring such consent or violating such terms, Control shall be deemed
to exist thereafter.

 

1.29                        “Converted Product” means any Profit-Share Product
for which Agenus has elected to cease sharing in Profit-or-Loss as described in
Section 4.6.  For clarity, a Converted Product shall be deemed a Royalty-Bearing
Product under this Agreement from and after the date such Profit-Share Product
becomes a Converted Product.

 

1.30                        “Co-Promotion” means, with respect to a Profit-Share
Product, the joint Detailing efforts with respect to such Profit-Share Product
in the United States, as further described in a Co-Promotion Agreement.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

5

--------------------------------------------------------------------------------


 

1.31                        “Cover”, “Covering” or “Covered” with respect to a
product, technology, process or method, means that, but for Control by, or a
license granted to, a Person under a Valid Claim included in the Patent Rights
under which such license is granted, the Development, Manufacture,
Commercialization and/or other use of such product or the practice of such
technology, process or method, by such Person would infringe such Valid Claim
(or, in the case of a Valid Claim that has not yet issued, would infringe such
Valid Claim if it were to issue).

 

1.32                        “CPI” means the Consumer Price Index — Urban Wage
Earners and Clerical Workers, U.S. City Average, All Items, 1982-84 = 100,
published by the U.S. Department of Labor, Bureau of Labor Statistics (or its
successor equivalent index).

 

1.33                        “Detail” means (a) face-to-face discussions or other
direct communication (e.g., edetailing) with physicians and other health care
practitioners who are permitted under applicable Laws to prescribe a Product,
for the purpose of promoting a Product to such physicians or practitioners or
(b) to the extent approved by the JSC or a Subcommittee established by the JSC,
other interactions regarding the promotion of a Product with managed health care
organizations, group purchasing organizations, pharmacy benefit managers, large
employers, long-term care organizations, insurers, formularies, government
agencies and programs (e.g., Medicare and the Veterans Health Administration and
other federal, state and local agencies), or similar organizations.

 

1.34                        “Development” or “Develop” means, with respect to a
Licensed Antibody, a Product, or an Antibody (or therapeutic preparation that
contains an Antibody) that Interacts with a Discovery Target, discovery,
research and preclinical and clinical development activities, including:  the
planning and conduct of Clinical Trials, test method development and stability
testing, toxicology, formulation and delivery system development, cell line
development, process development, pre-clinical and clinical supply,
Manufacturing scale-up, development- and clinical-stage Manufacturing, quality
assurance/quality control procedure development and performance with respect to
clinical materials, performance of Clinical Trials, statistical analysis and
report writing and clinical studies, regulatory affairs, and all other
pre-Regulatory Approval activities, including related use, importation and
Medical Affairs Activities.  When used as a verb, “Develop” means to engage in
Development.

 

1.35                        “Development Costs” means, on a Project-by-Project
or Product-by-Product basis (as applicable), FTE Costs and Out-of-Pocket Costs
incurred by either Party or its Affiliates in Developing such Project or Product
in the Field and in the Territory, in accordance with this Agreement and
consistent with the applicable Development Plan, including such FTE Costs and
Out-of-Pocket Costs which are:  (a) explicitly included in the budget included
in the applicable Development Plan, subject to Section 4.1(c) and Section 4.4,
(b) Manufacturing Costs for such Product (or the relevant Products in such
Project) used in Development, (c) Patent and Trademark Costs for Patent Rights
Covering such Product (or the relevant Products in such Project) and (d) Medical
Affairs Costs; in each case determined from the books and records of the
applicable Party and its Affiliates maintained in accordance with Accounting
Standards.  Development Costs shall also include Patent and Trademark Costs
pertaining to Bullpen Targets as provided in Section 1.103.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

6

--------------------------------------------------------------------------------


 

1.36                        “Discovery Period” means the period beginning on the
Effective Date and ending on December 31, 2019, subject to earlier termination
as provided below (the “Initial Discovery Period”).  The Parties may mutually
agree prior to December 31, 2018 to extend the Discovery Period for an
additional period not to exceed three (3) Calendar Years, in which case the
Discovery Period shall terminate at the end of such additional period.
Notwithstanding the foregoing, Agenus may (but shall not be obligated to)
terminate the Discovery Period upon delivery of written notice following the
consummation of a Change in Control of Incyte, provided that (a) such notice of
termination must be provided within three (3) months following the consummation
of such Change in Control, and (b) such termination shall not have an effect on
Projects that have commenced prior to the provision of any such notice of
termination.

 

1.37                        “Discovery Project” means an Antibody discovery
research or development project directed against a Bullpen Target proposed for
inclusion in the Program by either Party at any time during the Discovery Period
pursuant to Section 4.5.

 

1.38                        “Distribution Costs” means, with respect to a
Profit-Share Product, FTE Costs and Out-of-Pocket Costs that are specifically
identifiable and allocable to the distribution of such Profit-Share Product to a
Third Party, including (a) handling, storage, distribution, transportation,
customs clearance, containers, freight, shipping, sales, use, excise,
value-added and similar customs, taxes, tariffs or duties and insurance
(including shipments from Third Party logistics service providers to
wholesalers), and (b) customer services including order entry, billing and
adjustments, inquiry and credit and collection.

 

1.39                        “DOJ” means the United States Department of Justice.

 

1.40                        “Effective Date” means the second (2nd) Business Day
immediately following the HSR Clearance Date.

 

1.41                        “EMA” means the European Medicines Agency, or a
successor agency thereto.

 

1.42                        “Exchange Act” means the Securities Exchange Act of
1934, as amended.

 

1.43                        “Executive Officers” means the Chief Executive
Officers of each of Agenus US and Incyte (or a senior executive officer of
Agenus US or Incyte designated by such Chief Executive Officers).

 

1.44                        “FDA” means the United States Food and Drug
Administration, or a successor agency thereto.

 

1.45                        “Field” means any use of Antibodies for the
treatment, control, mitigation, prevention or cure of any or all Indications in
humans or animals in the Hematology Field and the Oncology Field.

 

1.46                        “First Commercial Sale” means, with respect to a
Product, the first sale of such Product intended for use by a patient, to a
Third Party by, as applicable, Incyte or an Incyte

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

7

--------------------------------------------------------------------------------


 

Related Party in a country following applicable Regulatory Approval (other than
applicable governmental price and reimbursement approvals) of such Product in
such country.  For the avoidance of doubt, sales or transfers of Product for
Clinical Trial or other Development purposes, or for compassionate or similar
use, shall not be considered a First Commercial Sale.

 

1.47                        “Force Majeure Event” means, with respect to a
Party, an event, act, occurrence, condition or state of facts, in each case
outside the reasonable control of such Party (which may include acts of God,
acts of any government, any rules, regulations or orders issued by any
governmental authority or by any officer, department, agency or instrumentality
thereof, fire, storm, flood, earthquake, accident, war, rebellion, insurrection,
riot, terrorism and invasion) that interfere with the normal business operations
of such Party.

 

1.48                        “FTC” means the United States Federal Trade
Commission.

 

1.49                        “FTE” means a full-time equivalent person year
(consisting of a total of [**] hours per Calendar Year) of scientific, technical
or commercial work, as applicable, undertaken by the applicable Party’s or its
Affiliates’ employees.  For purposes of clarity, a single individual who works
more than [**] hours per Calendar Year in a single Calendar Year shall be
treated as one (1) FTE regardless of the number of hours worked.

 

1.50                        “FTE Cost” means, for any period, the product
obtained by multiplying (a) the actual total FTEs (or portion thereof) devoted
to a Development, Manufacturing or Commercialization activity pursuant to this
Agreement by (b) the applicable FTE Rate.

 

1.51                        “FTE Rate” means the rate per FTE (which may be
prorated on a daily basis as necessary) of [**], subject to annual adjustment in
each Calendar Year during the Term by the percentage increase or decrease in the
CPI as of December 31 of each Calendar Year over the level of the CPI as of
December 31 of the prior Calendar Year, with the first such increase to be
effective on [**].

 

1.52                        “Generic Competition” means, with respect to a
Product in any country in a given Calendar Quarter, that, during such Calendar
Quarter, one or more Biosimilar Products are commercially available in such
country and such Biosimilar Products in the aggregate have a market share of
[**] of the aggregate market share of such Product and Biosimilar Products
(based on data provided by IMS International or, if such data is not available,
such other reliable data source as agreed by the Parties (such agreement not to
be unreasonably withheld)) as measured by unit sales in such country.

 

1.53                        “GITR” means glucocorticoid-induced TNFR-related
protein.

 

1.54                        “GITR Antibody” means an Antibody that Interacts
with GITR that is Controlled by Agenus or, subject to Section 12.3(b)(ii), any
of its Affiliates, as of the Execution Date or during the Term, or arises out of
the GITR Project.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

8

--------------------------------------------------------------------------------


 

1.55                        “GITR Project” means the project conducted under
this Agreement directed to the Development, Manufacture and Commercialization of
Antibodies that Interact with GITR.

 

1.56                        “Hematology Field” means all hematologic Indications
as defined in subsections 280 — 289 (Diseases of the blood and blood-forming
organs) of the International Classification of Diseases, Ninth Revision,
Clinical Modification (ICD-9-CM), provided that the Hematology Field shall
exclude the Indications set forth in Schedule 1.56.

 

1.57                        “HSR Act” means the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (15 U.S.C. §18a), and the rules and
regulations promulgated thereunder.

 

1.58                        “HSR Clearance” means the earlier of
(a) notification to the Parties from the FTC or DOJ of early termination of the
applicable waiting period under the HSR Act with respect to the HSR Filings, or
(b) expiration of the applicable waiting period under the HSR Act with respect
to the HSR Filings; provided, however, that if the FTC or DOJ shall commence any
investigation by means of a second request or otherwise, HSR Clearance means the
termination of such investigation, without action to prevent the Parties from
implementing the transactions contemplated by this Agreement with respect to the
United States.

 

1.59                        “HSR Clearance Date” means the earlier of (a) the
date on which the FTC or DOJ shall notify the Parties of early termination of
the waiting period under the HSR Act with respect to the HSR Filings, or (b) the
date on which the applicable waiting period under the HSR Act with respect to
the HSR Filings expires; provided, however, that if the FTC or DOJ shall
commence any investigation by means of a second request or otherwise, HSR
Clearance Date means the date on which any investigation opened by the FTC or
DOJ shall have been terminated, without action to prevent the Parties from
implementing the transactions contemplated by this Agreement with respect to the
United States.

 

1.60                        “HSR Filings” means the filings by the Parties with
the FTC and the DOJ of their respective premerger notification and report forms
with respect to the matters set forth in this Agreement and the Stock Purchase
Agreement, together with all required documentary attachments thereto.

 

1.61                        “Includable Sales and Marketing Operations Costs”
means, with respect to a Profit-Share Product, FTE Costs incurred (a) in
developing advertising, promotional and educational materials, including related
training materials and programs, for such Profit-Share Product, and (b) related
to payer reimbursement services, each specifically identifiable and allocable to
such Profit-Share Product.

 

1.62                        “Includable Sales Force Costs” means, with respect
to a Profit-Share Product, FTE Costs incurred in the field by sales
representatives and regional and district managers, specifically identifiable
and allocable to the selling of such Profit-Share Product.

 

1.63                        “Incremental Royalties” means, with respect to
Co-Developed Product as to which Agenus exercises its right under
Section 4.4(d) or a Converted Product, the difference, in

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

9

--------------------------------------------------------------------------------


 

Dollars, in royalties actually paid to Agenus on Net Sales of a unit of the
applicable Product at the rates set forth in Section 7.6(a)(iii) and those that
would have otherwise been payable for the same unit of Product if the royalty
rates set forth in Section 7.6(a)(i) had applied.

 

1.64                        “Incyte IP” means Incyte Know-How and Incyte Patent
Rights.

 

1.65                        “Incyte Know-How” means all Know-How that (a) is
Controlled by Incyte or, subject to Section 12.3(b)(ii), any of its Affiliates,
as of the Execution Date or during the Term; and (b) is necessary or useful to
Develop, Manufacture or Commercialize any Licensed Antibody or Product
(excluding an Incyte Product).

 

1.66                        “Incyte Patent Rights” means all Patent Rights that
(a) are Controlled by Incyte or, subject to Section 12.3(b)(ii), any of its
Affiliates, as of the Execution Date or during the Term; and (b) (i) Cover a
Licensed Antibody or Product (excluding an Incyte Product), or (ii) are
otherwise necessary or useful to Develop, Manufacture or Commercialize a
Licensed Antibody or Product (excluding an Incyte Product).

 

1.67                        “Incyte Product” means, with respect to a
Royalty-Bearing Product and a country, a product Controlled by Incyte or,
subject to Section 12.3(b)(ii), any of its Affiliates, that (a) contains a
compound for which IND-enabling toxicology studies have been initiated prior to
or during the Term, and (b) has received a Regulatory Approval in such country
that permits such product to be used or administered for use with such
Royalty-Bearing Product in the Field.

 

1.68                        “Incyte Program Know-How” means all Know-How that is
(a) discovered, made or conceived solely by employees of, or others acting on
behalf of, Incyte and its Affiliates during and in connection with the Program;
and (b) is necessary or useful to Develop, Manufacture or Commercialize any
Licensed Antibody or Product.  For clarity, Know-How relating solely to an
Incyte Other Invention shall not constitute Incyte Program Know-How.

 

1.69                        “Incyte Program Patent Rights” means all Patent
Rights claiming an Incyte Program Invention.  For clarity, Patent Rights
claiming an Incyte Other Invention shall not constitute Incyte Program Patent
Rights.

 

1.70                        “Incyte Related Party” means any of Incyte’s
Affiliates or any permitted Third Party licensees or sublicensees of Incyte’s
Program Rights to Develop, Manufacture or Commercialize Products in the Field,
but not including any Third Party that functions as a distributor.

 

1.71                        “IND” means an Investigational New Drug Application
filed with the FDA under 21 C.F.R. §312 or similar non-United States application
or submission in any country or group of countries for permission to conduct
human clinical investigations.

 

1.72                        “Indication” means any disease, condition or
syndrome.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

10

--------------------------------------------------------------------------------


 

1.73                        “Indirect Selling Expenses” means, with respect to a
Profit-Share Product, Out-of-Pocket Costs incurred that are specifically
identifiable and allocable to the selling of such Profit-Share Product and to
operate and maintain the sales force that promotes such Profit-Share Product in
the Territory (excluding corporate and administrative overhead, costs included
in Includable Sales Force Costs and all other internal FTE Costs), including the
costs of sales meetings, consultants (including fees for territory alignment and
sales deployment consulting), call reporting and other Third Party
monitoring/tracking costs (including Third Party data purchases), and
educational grant funds and charitable contributions related to Profit-Share
Products.

 

1.74                        “Initiation” means, with respect to a Product and a
Clinical Trial, the first dosing in such Clinical Trial of the first human with
the relevant Product.

 

1.75                        “Intellectual Property Rights” means Patent Rights,
trade secrets, trademarks, copyrights and other forms of proprietary or
industrial rights pertaining to inventions, Know-How, original works, and other
forms of intellectual property.

 

1.76                        “Interact” means to bind specifically with a
Target.  In the event an Antibody binds specifically with more than one Target,
it shall be deemed to Interact with whichever such Target it binds with greatest
affinity unless the JSC determines otherwise.

 

1.77                        “Inventions” means all patentable inventions,
discoveries, improvements and other technology, and any Patent Rights based
thereon, that are discovered, made or conceived during and in connection with
the research, Development, Manufacture and Commercialization of Licensed
Antibodies or Products.

 

1.78                        “Know-How” means any and all technical information
which, at the Execution Date or any time during the Term, is not in the public
domain, including information comprising or relating to data, materials,
results, inventions, improvements, protocols, formulas, processes, methods,
compositions, articles of manufacture, formulations, discoveries, findings,
know-how and trade secrets of any kind, including scientific, preclinical,
clinical, regulatory, manufacturing, marketing, financial and commercial
information or data, Regulatory Approvals and filings therefor, Regulatory
Documentation, sequence information, vectors and host cells that include DNA, in
each case (whether or not patented or patentable) in written, electronic or any
other form now known or hereafter developed; but excluding any such information
publicly disclosed in Patent Rights.

 

1.79                        “LAG-3” means lymphocyte-activation gene 3.

 

1.80                        “LAG-3 Antibody” means an Antibody that Interacts
with LAG-3 that is Controlled by Agenus or, subject to Section 12.3(b)(ii), any
of its Affiliates, as of the Execution Date or during the Term, or arises out of
the LAG-3 Project.

 

1.81                        “LAG-3 Project” means the project conducted under
this Agreement directed to the Development, Manufacture and Commercialization of
Antibodies that Interact with LAG-3.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

11

--------------------------------------------------------------------------------


 

1.82                        “Law” means any law, statute, rule, regulation,
ordinance or other pronouncement having the effect of law, of any federal,
national, multinational, state, provincial, county, city or other political
subdivision, including, as applicable, (a) good manufacturing practices, good
laboratory practices, good clinical practices and adverse event reporting
requirements, guidance from the International Conference on Harmonization or
other generally accepted conventions, and all other rules, regulations and
requirements of the FDA and other applicable Regulatory Authorities; (b) the
Foreign Corrupt Practices Act of 1977, as amended, or any comparable laws in any
country; and (c) all export control laws.

 

1.83                        “Licensed Antibody” means a Profit-Share Antibody or
a Royalty-Bearing Antibody.

 

1.84                        “LICR” means the Ludwig Institute for Cancer
Research Ltd.

 

1.85                        “LICR Agreement” means that certain License
Agreement dated December 5, 2014 between 4-AB and LICR, as may be amended in
accordance with this Agreement.

 

1.86                        “Major EU Countries” means [**].

 

1.87                        [**].

 

1.88                        “Manufacture” or “Manufacturing” means, as
applicable, all activities and operations associated with the production,
manufacture, supply, receipt, processing, filling, finishing, inspections,
testing, packaging, labeling, shipping, warehousing, storage and handling of a
Product, including: cell line development; process and formulation development;
process validation; stability and release testing; manufacturing scale-up;
pre-clinical, clinical and commercial manufacture and supply; qualification and
validation of Third Party contract manufacturers, scale up, process and
equipment validation, and initial manufacturing licenses, approvals and
inspections; analytical development and product characterization; quality
assurance and quality control development; testing and release; packaging
development and final packaging and labeling; shipping configurations and
shipping studies; and overseeing the conduct of any of the foregoing.

 

1.89                        “Manufacturing Costs” means, with respect to a
Product, the FTE Costs and Out-of-Pocket Costs incurred by either Party or any
of their respective Affiliates in Manufacturing such Product, in accordance with
this Agreement and consistent with the applicable Development Plan or, if
applicable, the Commercialization Plan, including: (a) to the extent that such
Product or its corresponding Licensed Antibody is Manufactured by a Third Party
manufacturer, the Out-of-Pocket Costs incurred by a Party or its Affiliates to
the Third Party manufacturer for the Manufacture and supply (including packaging
and labeling) thereof, determined in accordance with the books and records of
such Party or its Affiliates maintained in accordance with Accounting Standards;
and (b) to the extent that such Product or its corresponding Licensed Antibody
is Manufactured by a Party or its Affiliates, direct material costs and FTE
Costs attributable to the Manufacture of such Product or its corresponding
Licensed Antibody (excluding the cost of general corporate overhead and
administrative

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

12

--------------------------------------------------------------------------------


 

personnel), determined in accordance with the books and records of such Party or
its Affiliates maintained in accordance with Accounting Standards.

 

1.90                        “Marketing and Education Expense” means, with
respect to a Profit-Share Product, Out-of-Pocket Costs (excluding corporate and
administrative overhead and all internal FTE Costs) that are specifically
identifiable and allocable to the advertising, promotion and marketing of such
Profit-Share Product consistent with the applicable Commercialization Plan, and
related professional education in the Field (to the extent not performed by
sales representatives), including such Out-Of Pocket Costs for
(i) promotional/educational materials, (ii) reimbursement and patient assistance
programs and health outcomes programs, (iii) development of information and data
specifically identifiable for national accounts, managed care organizations and
group purchasing organizations of such Profit-Share Product consistent with the
Commercialization Plan, (iv) development of competitive intelligence,
(v) branding expenses, (vi) packaging and labeling expenses,
(vii) advertisements appearing in journals, newspapers, magazines or other
media, including direct mail and electronic media, (viii) external market
research, (ix) the Profit-Share Product-specific public relations programs,
(x) sales operations and reimbursement services, and (xi) training programs and
materials; provided, however, that such expenses shall exclude Indirect Selling
Expenses and Medical Affairs Costs.

 

1.91                        “Medical Affairs Activities” means, with respect to
a Product, activities designed to ensure or improve appropriate medical use of,
conduct medical education of, or further research regarding, such Product in the
Territory, including, with respect to such Product: (a) conducting service based
medical activities including providing input and assistance with consultancy
meetings, recommending investigators for Clinical Trials and providing input in
the design of such trials and other research related activities, and delivering
non-promotional communications and conduct non-promotional activities including
presenting new clinical trial data and other scientific information; (b) grants
to support continuing medical education, symposia, or Third Party research
specifically related to such Product in the Territory; (c) development,
publication and dissemination of Publications relating to such Product and
relevant disease states in the Territory; (d) medical information services
provided in response to inquiries communicated via sales representatives or
received by letter, phone call or email; (e) conducting advisory board meetings
or other consultant programs; (f) support of investigator-initiated Clinical
Trials; (g) managing relationships with cooperative groups, physician/hospital
networks and advocacy groups; (h) establishing and implementing risk, evaluation
and mitigation strategies; and (i) Phase 4 Clinical Trials.

 

1.92                        “Medical Affairs Costs” means, with respect to a
Product, FTE Costs and Out-of-Pocket Costs incurred in accordance with this
Agreement and consistent with the applicable Development Plan or
Commercialization Plan that are specifically identifiable and allocable to
Medical Affairs Activities with respect to such Product in the Field.

 

1.93                        “MHLW” means the Japanese Ministry of Health, Labor
and Welfare, or a successor agency thereto.

 

1.94                        “MSKCC” means the Memorial Sloan-Kettering Cancer
Center.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

13

--------------------------------------------------------------------------------


 

1.95                        “Named Target” means, as applicable, GITR, LAG-3,
OX-40, TIM-3 or the Target as to which an Assumed Project is directed.

 

1.96                        “Net Sales” means, with respect to any Product, the
gross amount invoiced by Incyte and Incyte Related Parties on sales or other
dispositions of such Product, and with respect to any Terminated Product, the
gross amount invoiced by Agenus and its Affiliates, licensees and sublicensees
on sales or other dispositions of such Terminated Product, as applicable, to
Third Parties, or otherwise directly or indirectly paid to or earned by Incyte
or an Incyte Related Party with respect to the sale of such Product, or Agenus
and its Affiliates and sublicensees with respect to the sale of such Terminated
Product, in each case less the following:

 

(a)                                 trade, cash and/or quantity discounts not
already reflected in the amount invoiced, to the extent related to the gross
amount invoiced;

 

(b)                                 allowances and adjustments credited or
payable, including credit for spoiled, damaged, outdated, recalled and returned
Product or Terminated Product, to the extent related to the gross amount
invoiced and substantiated by reasonable documentation;

 

(c)                                  freight, insurance and other transportation
charges incurred in shipping such Product or Terminated Product to Third
Parties, to the extent identified as such in the invoice to the Third Party, to
the extent included in the gross amount invoiced;

 

(d)                                 amounts repaid or credited by reason of
rejections, defects, recalls or returns or because of chargebacks, refunds,
rebates (including wholesaler inventory management fees, retroactive price
reductions, commissions, discounts or billing errors, and any other allowances
which effectively reduce the net selling price);

 

(e)                                  all tariffs, duties, excises, sales taxes,
or other taxes (including value-added tax) and custom duties imposed on such
Product or Terminated Product, in each case to the extent invoiced to customers
or otherwise included within gross amounts invoiced; and

 

(f)                                   other similar and customary deductions
which are in accordance with the applicable Accounting Standards.

 

Net Sales will not include sales between or among Incyte and Incyte Related
Parties, or Agenus and its Affiliates or sublicensees, as applicable; provided,
however, that any resale to Third Parties shall be included in Net Sales.

 

Net Sales shall be calculated in accordance with Accounting Standards.  In the
case of any sale or other disposal for value, such as barter or counter-trade,
of a Product or Terminated Product, or part thereof, other than in an arm’s
length transaction exclusively for cash, Net Sales shall be calculated as above
on the value of the non-cash consideration received or the fair market price (if
higher) of such Product or Terminated Product in the country of sale or
disposal, as determined in accordance with Accounting Standards.  Donated
Product or Terminated Product in reasonable quantities will be excluded from Net
Sales.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

14

--------------------------------------------------------------------------------


 

1.97                        “North America” means the United States of America,
Canada and Mexico and their respective territories and possessions.

 

1.98                        “Oncology Field” means all oncology Indications as
defined in subsections 140 — 239 (Neoplasms) of the International Classification
of Diseases, Ninth Revision, Clinical Modification (ICD-9-CM), including all
hematologic malignancies, solid tumors and myeloproliferative diseases
(including myelofibrosis, polycythemia rubra vera and essential thrombocythemia)
as listed in ICD-9-CM.

 

1.99                        “Out-of-Pocket Costs” means, with respect to
specified activities hereunder, direct expenses paid or payable by either Party
or its Affiliates to Third Parties (other than employees of such Party or its
Affiliates) that are specifically identifiable and incurred to conduct such
activities for Products, and have been recorded in accordance with Accounting
Standards.

 

1.100                 “OX-40” means the member of the tumor necrosis factor
superfamily of receptors that is otherwise known as CD-134.

 

1.101                 “OX-40 Antibody” means an Antibody that Interacts with
OX-40 that is Controlled by Agenus or, subject to Section 12.3(b)(ii), any of
its Affiliates, as of the Execution Date or during the Term, or arises out of
the OX-40 Project.

 

1.102                 “OX-40 Project” means the project conducted under this
Agreement directed to the Development, Manufacture and Commercialization of
Antibodies that Interact with OX-40.

 

1.103                 “Patent and Trademark Costs” means, with respect to a
Product, FTE Costs and Out-of-Pocket Costs incurred by either Party or its
Affiliates in connection with (a) the Prosecution of Agenus Patent
Rights, Incyte Program Patent Rights, or Joint Patent Rights that Cover such
Product in the Field in the Territory, reasonably allocated to such Products in
the Field if such Patent Rights Cover products other than Products or
Indications outside of the Field; (b) conducting patentability, landscape and
freedom to operate analyses (including preparing opinions of invalidity or
non-infringement) with respect to Inventions and Patent Rights of potential
relevance to such Product; (c) when mutually agreed by internal or external
patent counsel to the Parties with notice to the JSC, conducting opposition,
invalidation, reexamination, reissue, post-grant review, inter partes review, or
other similar administrative proceeding, administrative appeal thereof, or
litigation thereof with respect to Third Party Patent Rights of potential
relevance to such Product; (d) enforcing the Agenus Patent Rights, Incyte
Program Patent Rights and Joint Patent Rights Covering such Product in the Field
in the Territory in accordance with this Agreement; (e) defending Third Party
Infringement Claims and Invalidity Claims with respect to the Agenus Patent
Rights, Incyte Program Patent Rights and Joint Patent Rights Covering such
Product in the Field in the Territory; and (f) establishing, maintaining and
enforcing Product-specific trademarks in the Territory.  Patent and Trademark
Costs shall include the foregoing activities as they pertain to Bullpen Targets
if and to the extent mutually agreed by internal or external patent counsel to
the Parties with notice to the JSC.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

15

--------------------------------------------------------------------------------


 

1.104                 “Patent Rights” means United States and non-U.S. patents,
patent applications and/or provisional patent applications, utility models and
utility model applications, design patents or registered industrial designs and
design applications or applications for registration of industrial designs, and
all substitutions, divisionals, continuations, continuation-in-part
applications, continued prosecution applications, reissues, reexaminations and
extensions thereof.

 

1.105                 “Patent Term Extension” means any patent term extension
under 35 U.S.C. §156 or any non-U.S. counterpart of the foregoing, including
supplemental protection certificates.

 

1.106                 “PD-1” means programmed cell death protein 1.

 

1.107                 “PD-1 Antibody” means an Antibody that Interacts with PD-1
that is Controlled by Agenus or, subject to Section 12.3(b)(ii), any of its
Affiliates as of the Effective Date or arises out of an internal discovery
project conducted by Agenus or, subject to Section 12.3(b)(ii) any of its
Affiliates during the period beginning on the Effective Date and ending [**]
thereafter.

 

1.108                 “Permitted Subcontractor” means an Affiliate or a Third
Party to which a Party may subcontract portions of the activities allocated to
it under a Development Plan or Commercialization Plan in accordance with the
terms of this Agreement.

 

1.109                 “Person” means any natural person, general or limited
partnership, corporation, limited liability company, limited liability
partnership, firm, association or organization or other legal entity.

 

1.110                 “Phase 1 Clinical Trial” means a study in humans which
provides for the first introduction into humans of a product, conducted in
healthy volunteers or patients to obtain information on product safety,
tolerability, pharmacological activity or pharmacokinetics, as more fully
defined in 21 C.F.R. §312.21(a) (or the non-United States equivalent thereof).

 

1.111                 “Phase 2 Clinical Trial” means a study in humans of the
safety, dose ranging and efficacy of a product, which is prospectively designed
to generate sufficient data (if successful) to commence pivotal clinical trials,
as further defined in 21 C.F.R. §312.21(b) (or the non-United States equivalent
thereof).

 

1.112                 “Phase 3 Clinical Trial” means a controlled study in
humans of the efficacy and safety of a product, which is prospectively designed
to demonstrate statistically whether such product is effective and safe for use
in a particular Indication in a manner sufficient to file a BLA to obtain
regulatory approval to market the product, as further defined in 21 C.F.R.
§312.21(c) (or the non-United States equivalent thereof).

 

1.113                 “Phase 4 Clinical Trial” means a human clinical trial
which is conducted on a product after Regulatory Approval of the product has
been obtained from an appropriate Regulatory Authority, and includes (a) trials
conducted voluntarily for enhancing marketing or

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

16

--------------------------------------------------------------------------------


 

scientific knowledge of an approved Indication or (b) trials conducted after
Regulatory Approval due to request or requirement of a Regulatory Authority or
as a condition of a previously granted Regulatory Approval.

 

1.114                 “Pivotal Clinical Trial” means (a) a Phase 2 Clinical
Trial that is prospectively designed to generate sufficient data (if successful)
to file for accelerated approval of a BLA or (b) a Phase 3 Clinical Trial.

 

1.115                 “Prior Confidentiality Agreement” means the
Confidentiality Agreement between Incyte and Agenus US, dated May 13, 2014, as
amended on August 12, 2014.

 

1.116                 “Product Liability Costs” means, with respect to a
Product, FTE Costs and Out-of-Pocket Costs incurred by either Party or its
Affiliates associated with (a) any recall of such Product in the Field in the
Territory, including the cost of any investigations or corrective actions with
respect thereto, and (b) any Excess Product Liability Costs to the extent set
forth in Section 9.3.

 

1.117                 “Product” or “Products” means, collectively, Profit-Share
Products and Royalty-Bearing Products.  For clarity, Products includes
Combination Products.

 

1.118                 “Profit-or-Loss” means, on a Profit-Share
Product-by-Profit-Share Product basis with respect to a Calendar Quarter: 
(a) Net Sales of such Profit-Share Product in the Field in the Territory by
Incyte and Incyte Related Parties, plus (b) Profit-Share Product Proceeds, minus
(c) Allowable Expenses, to the extent such deductions have not already or
otherwise been deducted, and determined from the books and records of the
Parties and their respective Affiliates and Permitted Subcontractors, in
accordance with Accounting Standards.  For purposes of clarity, it is understood
that (A)  there shall be no double-counting of expenses within the definition of
Profit-or-Loss and (B) the Profit-or-Loss shall be calculated and payable in
accordance with Section 7.3 even if there are no Net Sales and prior to the
First Commercial Sale.

 

1.119                 “Profit-Share Antibodies” means GITR Antibodies, OX-40
Antibodies and Assumed Project Antibodies arising out of an Assumed Project
designated by Agenus as a Profit-Share Project pursuant to Section 4.5(b)(i).

 

1.120                 “Profit-Share Product” means any therapeutic preparation
that contains one or more Profit-Share Antibodies; provided, however, that prior
to the commencement of Development of any therapeutic preparation that contains
both a Profit-Share Antibody and a Royalty-Bearing Antibody, the Parties
(through the JSC) shall discuss in good faith and agree on the appropriate
financial arrangements relating to such therapeutic preparation, which could
include agreement upon an allocation of Allowable Expenses and Profit-and-Loss
between the Parties with respect thereto.

 

1.121                 “Profit-Share Projects” means the GITR Project, the OX-40
Project, and each Assumed Project designated by Agenus as a Profit-Share Project
pursuant to Section 4.5(b)(i).

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

17

--------------------------------------------------------------------------------


 

1.122                 “Profit-Share Product Proceeds” means, with respect to a
Profit-Share Product, any proceeds received by Incyte or its Affiliates from
Third Parties with respect to the Development, Manufacture or Commercialization
of such Profit-Share Product in the Field and in the Territory, including
proceeds attributable to a grant of a license or sublicense, or a grant of
distribution rights, to permitted sublicensees and distributors under this
Agreement, to Develop, Manufacture or Commercialize such Profit-Share Product
(or, if rights in addition to such rights to such Profit-Share Product are
granted to such Third Party, then reasonably allocated to the rights granted to
such Third Party with respect to such Profit-Share Product), but excluding:

 

(a)                                 amounts received by Incyte or any of its
Affiliates as payments for their actual reasonably allocated direct costs
(including FTE Costs and Out-of-Pocket Costs) to perform Development,
Manufacturing or Commercialization activities undertaken by Incyte or its
Affiliates for, or in collaboration with, such Third Party with respect to such
Profit-Share Product, to the extent such costs have not been included in
Allowable Expenses;

 

(b)                                 amounts received by Incyte or any of its
Affiliates from such Third Party as the purchase price for Incyte’s or any of
its Affiliates’ debt or equity securities, except that amounts which exceed the
fair market value of such debt or equity securities shall not be so excluded to
the extent otherwise falling within this definition;

 

(c)                                  those Patent and Trademark Costs paid by
Incyte or its Affiliates, and reimbursed by such Third Party, with respect to
such Profit-Share Product or, if incurred with respect to multiple Profit-Share
Products and/or other products, then reasonably allocated to the relevant
Profit-Share Product, to the extent such costs have not been included in
Allowable Expenses; and

 

(d)                                 amounts received by Incyte as reimbursement
for costs borne solely by Incyte, with respect to Third Party claims for which
the Third Party is obligated to indemnify Incyte.

 

1.123                 “Program” means the program to Develop, Manufacture and
Commercialize Products in the Field and the Territory under this Agreement.

 

1.124                 “Program Right” means the right to Develop, Manufacture
and Commercialize Products pursuant to this Agreement.

 

1.125                 “Projects” means, collectively, the GITR Project, the
LAG-3 Project, the OX-40 Project, the TIM-3 Project, and all Assumed Projects.

 

1.126                 “Prosecution” or “Prosecute” means, with respect to a
particular Patent Right, all activities associated with the preparation, filing,
prosecution and maintenance of such Patent Right (and patent
application(s) derived from such Patent Right), as well as re-examinations,
reissues, applications for patent term adjustments and extensions, supplementary
protection certificates and the like with respect to that Patent Right, together
with the conduct of interference, opposition, invalidation, reexamination,
reissue proceeding, post-grant review, inter

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

18

--------------------------------------------------------------------------------


 

partes review, derivation proceeding or other similar administrative proceeding
or administrative appeal thereof, with respect to that Patent Right.

 

1.127                 “Publication” means any publication in a scientific
journal, any abstract to be presented to any scientific audience not subject to
confidentiality obligations, any presentation at any scientific conference,
including slides and texts of oral or other public presentations presented to a
scientific audience not subject to confidentiality obligations, any other
scientific presentation and any other oral, written or electronic disclosure
directed to a scientific audience not subject to confidentiality obligations, in
each case which pertains to a Product or the use of a Licensed Antibody or
Product in the Field.

 

1.128                 “Regulatory Approval” means, with respect to a Product,
all approvals (including any applicable governmental price and reimbursement
approvals), licenses, registrations, and authorizations of any federal,
national, multinational, state, provincial or local Regulatory Authority,
department, bureau and other governmental entity that are necessary for the
marketing and sale of such Product in a country or group of countries.

 

1.129                 “Regulatory Authority” means, with respect to a country,
the regulatory authority or regulatory authorities of such country with
authority over the testing, manufacture, use, storage, importation, promotion,
marketing, pricing or sale of a biological product in such country.

 

1.130                 “Regulatory Costs” means, with respect to a Product, FTE
Costs and Out-of-Pocket Costs incurred by a Party or its Affiliates associated
with the preparation and filing of INDs and BLAs, and the maintenance of
Regulatory Approvals, for such Product in the Field, including such FTE Costs
and Out-of-Pocket Costs which are (a) fees paid to Regulatory Authorities
directly related to INDs, BLAs and Regulatory Approvals for such Product in the
Field, (ii) costs of any Regulatory Interactions with respect to such Product in
the Field, and (iii) costs to establish and maintain the Global Safety Database
for such Product.

 

1.131                 “Regulatory Documentation” means, with respect to a
Product, all INDs, BLAs and other regulatory applications submitted to any
Regulatory Authority, copies of Regulatory Approvals, orphan drug designations,
“fast-track”, “breakthrough” or similar designations, regulatory materials, drug
dossiers, master files (including Drug Master Files, as defined in 21 C.F.R.
§314.420 and any non-United States equivalents), and any other reports, records,
regulatory correspondence and other materials relating to Regulatory Approval of
such Product, or required to manufacture, distribute or sell such Product,
including any information that relates to pharmacology, toxicology, chemistry,
manufacturing and controls data, batch records, safety and efficacy, and any
safety database required to be maintained for Regulatory Authorities.

 

1.132                 “Regulatory Exclusivity” means, with respect to a Product,
that Third Parties are prevented from legally Developing, Manufacturing or
Commercializing a product that could compete with such Product in a country,
either through data exclusivity rights, orphan drug designation, or such other
rights conferred by a Regulatory Authority in such country, other than through
Patent Rights.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

19

--------------------------------------------------------------------------------


 

1.133                 “Regulatory Interactions” means (a) all regulatory
actions, communications and filings with, and submissions to, all Regulatory
Authorities with respect to a Product, and (b) interfacing, corresponding and
meeting with the Regulatory Authorities with respect to a Product.

 

1.134                 “Retrocyte Display Technology” means (a) the Patent Rights
Controlled by Agenus or its Affiliates that Cover, or Know-How Controlled by
Agenus or its Affiliates that relate to, the discovery and optimization of
Antibodies and other molecules against Targets of interest, including Patent
Rights arising from PCT Application Publication Nos. WO03/068819, WO09/109368
and WO11/061336, (b) platforms embodying components, component steps or other
portions of any of the foregoing, and (c) any Retrocyte Display Improvement,
but, for clarity excluding any Know-How that is specific to any Licensed
Antibody(ies) or Product(s) and any Patent Right that Covers any Licensed
Antibody(ies) or Product(s).

 

1.135                 “Retrocyte Display Improvement” means any Invention
constituting an improvement, enhancement, modification, or adaptation of the
Retrocyte Display Technology, and all Patent Rights Covering any such Invention,
and all Know-How that is specific to, and constitutes an improvement,
enhancement, modification, or adaptation of, the Retrocyte Display Technology.

 

1.136                 “Royalty-Bearing Antibodies” means TIM-3 Antibodies, LAG-3
Antibodies and Assumed Project Antibodies arising out of an Assumed Project
designated by Agenus as a Royalty-Bearing Project pursuant to Section 4.5(b)(i).

 

1.137                 “Royalty-Bearing Product” means, subject to Section 1.120,
any therapeutic preparation that contains one or more Royalty-Bearing
Antibodies.

 

1.138                 “Royalty-Bearing Projects” means the TIM-3 Project, the
LAG-3 Project and each Assumed Project designated by Agenus as a Royalty-Bearing
Project pursuant to Section 4.5(b)(i).

 

1.139                 “Target” means a protein or its corresponding DNA or RNA
sequence.

 

1.140                 “Territory” means the entire world.

 

1.141                 “Third Party” means any Person other than a Party or its
Affiliates.

 

1.142                 “Third Party IP Costs” means, with respect to a
Profit-Share Product, royalties, license fees or other payments, as applicable,
that are (a) reasonably allocable to, and necessary or useful for, the
Development, Manufacture or Commercialization of such Product in the Field in
the Territory, (b) incurred by either Party or its Affiliates to license
Intellectual Property Rights from a Third Party, and (c) are first licensed by
such Party or its Affiliate after the Effective Date.

 

1.143                 “TIM-3” means T cell immunoglobulin mucin-3.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

20

--------------------------------------------------------------------------------


 

1.144                 “TIM-3 Antibody” means an Antibody that Interacts with
TIM-3 that is Controlled by Agenus or, subject to Section 12.3(b)(ii), any of
its Affiliates, as of the Execution Date or during the Term, or arises out of
the TIM-3 Project.

 

1.145                 “TIM-3 Project” means the project conducted under this
Agreement directed to the Development, Manufacture and Commercialization of
Antibodies that Interact with TIM-3.

 

1.146                 “Vaccine” means an immunogen, the administration of which
is intended to stimulate the immune system to result in the prevention,
amelioration or therapy of any Indication.

 

1.147                 “Valid Claim” means (a) a claim of an issued patent that
has not expired or been abandoned, or been revoked, held invalid or
unenforceable by a patent office, court or other governmental agency of
competent jurisdiction in a final and non-appealable judgment (or judgment from
which no appeal was taken within the allowable time period); or (b) a claim
within a patent application that was filed in good faith and which has not been
abandoned or finally disallowed without the possibility of appeal or refiling of
such application, provided that [**].

 

1.148                 “Voting Stock” means securities of any class or series of
a corporation, limited liability company, association or other entity, the
holders of which are ordinarily, in the absence of contingencies, entitled to
vote generally in matters put before the shareholders or members of such
corporation, limited liability company, association or other entity, including
the right to vote for the election of directors or members of an equivalent
governing body.

 

1.149                 Additional Definitions.  Each of the following definitions
is set forth in the section of this Agreement indicated below:

 

Definition

 

Section Number

4-AB

 

Introduction

Abandoned Commercialization

 

5.3

Abandoned Development

 

4.3

Agreement

 

Introduction

Agenus

 

Introduction

Agenus Indemnified Parties

 

9.1(a)

Agenus US

 

Introduction

Authorized Generic Version

 

1.13

Bankruptcy Code

 

2.4(a)

Biosimilar Notice

 

6.3(a)

Breaching Party

 

8.2(b)

Co-Development Option

 

4.4

Co-Development Quarterly Payment

 

4.4(b)

Co-Development Royalty

 

4.4(c)

Commercialization Plan

 

5.1(b)

Co-Promotion Agreement

 

5.4(b)

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

21

--------------------------------------------------------------------------------


 

Co-Promotion Option

 

5.4(a)

Development Plan

 

4.1(b)

Disclosing Party

 

11.1(a)

Discovery Option

 

4.5(b)(iii)

Discovery Target

 

4.5(a)

Excess Product Liability Costs

 

9.3

Execution Date

 

Introduction

Expert

 

Schedule 12.2

Global Safety Database

 

4.7(c)

Incyte

 

Introduction

Incyte Indemnified Parties

 

9.2(a)

Incyte Other Invention

 

6.1(a)

Incyte Program Invention

 

6.1(a)

Initial Discovery Period

 

1.36

Insolvency Proceeding

 

2.4(b)

Invalidity Claim

 

6.5

JAMS

 

Schedule 12.2

Joint Inventions

 

6.1(a)

Joint Patent Rights

 

6.1(a)

JSC

 

3.1(a)

Licensed IP Infringement

 

6.3(a)

Losses

 

9.1(a)

Negotiation Notice

 

2.3(d)

Negotiation Period

 

2.3(d)

Non-Breaching Party

 

8.2(b)

Option Period

 

4.5(b)(iii)(B)

Option Product

 

4.5(b)(iii)(F)

Paragraph IV Notice

 

6.3(a)

Parent

 

Introduction

Party; Parties

 

Introduction

Payee

 

7.9

Payment

 

7.9

Payor

 

7.9

PD-1 Negotiation Notice

 

2.8

PD-1 Negotiation Period

 

2.8

PD-1 Territory

 

2.8

PD-1 Trigger Period

 

2.8

Project Management Team

 

3.2

Recipient

 

11.1(a)

ROFN Trigger Period

 

2.3(d)

Royalty Term

 

7.6(b)(i)

SEC

 

11.2(b)

Severed Clause

 

12.11

[**]

 

7.5(b)(ii)

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

22

--------------------------------------------------------------------------------


 

Stock Purchase Agreement

 

10.5(c)

Subcommittee

 

3.2

Term

 

8.1

Terminated Product

 

8.3(a)

Terminated Project

 

8.3(a)

Third Party Infringement Claim

 

6.4

Triggering Information

 

4.4(a)

[**]

 

7.5(b)(ii)

UCC

 

5.4(b)(iii)

Voting Securities

 

10.5(a)(i)

Withhold

 

7.9

Withholding Tax

 

7.9

 

ARTICLE II:  LICENSES

 

2.1                               Rights Granted by Agenus.  Subject to the
terms of this Agreement and, as applicable with respect to the relevant Agenus
IP, any retained rights of LICR and MSKCC under the LICR Agreement, Agenus
hereby grants Incyte, during the Term, an exclusive, royalty-bearing,
non-transferable (except in accordance with Section 12.3) license or sublicense,
as applicable, under the Agenus IP to Develop, Manufacture and Commercialize
Licensed Antibodies and Products in the Territory and in the Field.

 

2.2                               Rights Granted by Incyte.  Subject to the
terms of this Agreement, Incyte hereby grants to Agenus:

 

(a)                                 a non-exclusive, royalty-free,
non-transferable (except in accordance with Section 12.3) license or sublicense,
as applicable, under the Incyte IP, solely to the extent necessary to permit
Agenus and its Affiliates to exercise their respective rights and to perform
their respective obligations under this Agreement; and

 

(b)                                 a non-exclusive, fully paid-up,
sublicensable license or sublicense, as applicable, under the Incyte Program
Patent Rights and the Incyte Program Know-How to Develop, Manufacture and
Commercialize Licensed Antibodies and Products (excluding Combination Products)
in the Territory outside of the Field.

 

2.3                               Sublicense Rights.

 

(a)                                 Each Party shall have the right to grant
sublicenses under the licenses granted to the other Party under Sections 2.1 and
2.2 to its Affiliates and, subject to Sections 2.3(b)-(d), as applicable, to
Third Parties.

 

(b)                                 Incyte and its Affiliates may freely
sublicense the Agenus IP to Third Parties, directly or indirectly, through
multiple tiers, except that any sublicense under Agenus IP (i) licensed to
Agenus by LICR pursuant to the LICR Agreement shall require the prior written
consent of Agenus (such consent not to be unreasonably withheld, delayed or
conditioned), and

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

23

--------------------------------------------------------------------------------


 

(ii) Covering the Commercialization of a Product in the Field shall be subject
to the provisions of subsection (d) below.  Incyte shall provide Agenus with a
copy of any such sublicense agreement within [**] after the execution thereof. 
Each sublicense of the Agenus IP shall be consistent with the terms and
conditions of this Agreement and, if applicable, the LICR Agreement as set forth
in Section 2.6 below, and Incyte shall guarantee the performance of its
Affiliates and permitted sublicensees with respect to any sublicense granted
pursuant to this Section 2.3(b).

 

(c)                                  Agenus may freely sublicense the rights
granted to Agenus under the Incyte Program Patent Rights and the Incyte Program
Know-How outside of the Field to Third Parties, subject to the provisions of
Section 2.7.  Agenus shall provide Incyte with a copy of any such sublicense
agreement within [**] after the execution thereof.  Each sublicense of the
Incyte Program Patent Rights or Incyte Program Know-How outside of the Field
shall be consistent with the terms and conditions of this Agreement, and Agenus
shall guarantee the performance of its permitted sublicensees with respect to
any sublicense granted pursuant to this Section 2.3(c).

 

(d)                                 In the event that Incyte desires to commence
negotiations with any Third Party (other than Permitted Subcontractors or Third
Party distributors) to license and sublicense all or a portion of Incyte’s
Program Rights to Commercialize a Product in the Field, Incyte shall promptly
notify Agenus of its intent to enter into such a transaction, identifying the
specific Product that will be the subject of such transaction.  Within [**]
after receipt of such notification (the “ROFN Trigger Period”), Agenus shall
notify Incyte in writing either that (i) Agenus is interested in negotiating an
agreement with respect to such Program Rights (the “Negotiation Notice”) or
(ii) Agenus has no interest and therefore waives its right of first negotiation
with respect to such Program Rights.  If Agenus notifies Incyte in writing
within such [**] period that Agenus desires to negotiate an agreement with
respect to such Program Rights, the Parties shall negotiate in good faith for up
to [**] from the date of such notification (the “Negotiation Period”), or such
longer period as agreed between the Parties, regarding the terms pursuant to
which the Parties would enter into a transaction with respect to such Program
Rights.  Failure by Agenus to give written notice of its interest or lack of
interest in negotiating such agreement within [**] after receipt of written
notice from Incyte as described in the first sentence of this
Section 2.3(d) shall be deemed to constitute a waiver by Agenus of its right of
first negotiation with respect to such Program Rights.  If Agenus provided the
Negotiation Notice within the ROFN Trigger Period, but Incyte and Agenus are
unable to reach agreement during the Negotiation Period, Incyte may offer its
Program Rights in the applicable Product to a Third Party; provided, however,
that [**].

 

2.4                               Section 365(n).

 

(a)                                 All rights and licenses granted under or
pursuant to any section of this Agreement, including all rights to sublicense,
are, and shall otherwise be deemed to be, for purposes of Section 365(n) of
Title 11 of the U.S. Code (the “Bankruptcy Code”), licenses of rights to
“intellectual property” as defined in Section 101(35A) of the Bankruptcy Code. 
The Parties shall retain and may fully exercise all of their respective rights
and elections under the Bankruptcy Code.  Each Party agrees that the other
Party, to the extent that it is a licensee of such rights under this Agreement,
shall retain and may fully exercise all of its rights and

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

24

--------------------------------------------------------------------------------


 

elections under the Bankruptcy Code, and that upon commencement of a bankruptcy
proceeding by or against one Party under the Bankruptcy Code, the other Party
shall be entitled to a complete duplicate of or complete access to (as such
other Party deems appropriate), any such intellectual property and all
embodiments of such intellectual property, provided that such other Party
continues to fulfill its obligations as specified herein in full.  Such
intellectual property and all embodiments thereof shall be promptly delivered to
the other Party (i) upon any such commencement of a bankruptcy proceeding upon
written request therefor by the other Party, unless the Party subject to such
bankruptcy proceeding elects to continue to perform all of its obligations under
this Agreement or (ii) if not delivered under (i) above, upon the rejection of
this Agreement by or on behalf of the Party subject to such bankruptcy
proceeding, upon written request therefor by the other Party.  The foregoing is
without prejudice to any rights that either Party may have arising under the
Bankruptcy Code or other applicable law.

 

(b)                                 Nothing in this Section 2.4 shall be deemed
any admission that this Agreement is an executory contract or that this
Agreement or any obligation hereunder is otherwise subject to rejection or
disavowal in the bankruptcy, liquidation, reorganization, receivership,
assignment for the benefit of creditors, administration, insolvency, or similar
proceeding or circumstance (an “Insolvency Proceeding”) of any Party, nor any
admission that upon any such proceeding or circumstance involving a Party, or
upon any such rejection or disavowal by a Party, the other Party (or any
sublicensee thereof) would lose or not be able to enforce or benefit from any
right hereunder (or under any applicable sublicense.

 

(c)                                  Each of the Parties agrees and
acknowledges, as a licensor of intellectual property under this Agreement, in
entering this Agreement and granting the rights it respectively grants under
this Agreement, and in its efforts to protect its own valuable intellectual
property, it has relied on the particular skills and business qualities of the
other Party as recipient of such rights.  Such skills and business qualities
include the expected future innovation of the other Party, and the particular
market segments addressed by the other Party in its business.  Each of the
Parties further agrees and acknowledges that upon the occurrence of any
Insolvency Proceeding, this Agreement is of the type described in
Section 365(c)(1) and (e)(2) of the Bankruptcy Code, and under any other
applicable Law, for such reasons.

 

2.5                               No Implied Licenses or Rights; Retained
Rights.

 

(a)                                 No Implied Licenses or Rights.  Except as
expressly provided in Section 2.1 or elsewhere in this Agreement, all rights in
and to the Agenus IP, and any other Patent Rights or Know-How of Agenus and its
Affiliates, are hereby retained by Agenus and its Affiliates.  Except as
expressly provided in Section 2.2 or elsewhere in this Agreement, all rights in
and to the Incyte IP, and any other Patent Rights or Know-How of Incyte and its
Affiliates, are hereby retained by Incyte and its Affiliates. For the purposes
of clarity, and notwithstanding any other provision of this Agreement, the
licenses granted in Section 2.1 give Incyte no rights to utilize or exploit,
(i) the Agenus IP, a Licensed Antibody or a Product outside of the Field,
(ii) the Retrocyte Display Technology, Retrocyte Display Improvements, or any
Patent Rights or Know-How Controlled by Agenus and its Affiliates Covering the
foregoing, or (iii) Patent Rights or Know-How Controlled by Agenus and its
Affiliates Covering a Vaccine (including the

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

25

--------------------------------------------------------------------------------


 

Prophage Series Vaccines), adjuvant (including the QS-21 Stimulon adjuvant) or
heat shock protein technologies.

 

(b)                                 Retained Rights. Notwithstanding the
exclusive licenses granted to Incyte pursuant to Section 2.1, Agenus retains the
right to practice under the Agenus IP (i) to exercise its rights and to perform
(and to sublicense Third Parties to perform) its obligations under this
Agreement and (ii) for all purposes outside of the Field, subject to the
provisions of Section 2.7.

 

2.6                               LICR Agreement.  Incyte acknowledges and
agrees that certain of the licenses hereunder are subject to the following terms
and conditions of the LICR Agreement: (a) the reporting and record-keeping
obligations with respect to sales of Products as provided in Sections 2.6 and
3.8 of the LICR Agreement, (b) indemnification under Section 5.4(a)(ii) of the
LICR Agreement, and (iii) obligations of non-use of name as provided in
Section 6.5 of the LICR Agreement.  In the event of any conflict or
inconsistency between any applicable provision of this Agreement and such
provisions of the LICR Agreement, such provisions of the LICR Agreement shall
prevail with respect to the relevant Agenus IP licensed to Agenus by LICR
pursuant to the LICR Agreement, except to the extent such inconsistency results
from a breach by Agenus of Section 10.6.  For purposes of clarity, all financial
obligations of Agenus under the LICR Agreement shall be the sole responsibility
of Agenus.

 

2.7                               Non-Compete.

 

(a)                                 [**], neither Agenus nor, subject to
Section 12.3(b)(ii), its Affiliates shall Develop, Manufacture or Commercialize
outside of the Field any Licensed Antibody or Product that is identified in, and
is being Developed, Manufactured or Commercialized under, a Development Plan or
Commercialization Plan hereunder.

 

(b)                                 [**], neither Incyte nor, subject to
Section 12.3(b)(ii), its Affiliates shall Develop, Manufacture or Commercialize
any Licensed Antibody or Product outside of the Field.

 

(c)                                  [**], neither Party nor, subject to
Section 12.3(b)(ii), any of its Affiliates, shall independently, or with a Third
Party, conduct Development of, Manufacture or Commercialize in the Territory any
Antibody that Interacts with a Named Target (including, for clarity, any
Licensed Antibody) or a Bullpen Target, or a therapeutic preparation containing
such an Antibody, in the Field other than as part of the Program, except (i) if
the prior written consent of the other Party has been obtained, (ii) in the case
of a Party, for any Antibody that Interacts with a Bullpen Target that is the
subject of a Discovery Project that the other Party has declined to include in
the Program as an Assumed Project pursuant to Section 4.5(b)(ii), so long as
such Antibody does not Interact with a Named Target or another Bullpen Target,
(iii) each Party may conduct preclinical or other nonclinical research
(including screening and comparative pharmacology) using an Antibody obtained
from a Third Party or owned by a Third Party in order to help advance and
position the efforts of the Parties in the Program, and (iv) each Party may
screen any Antibody for purposes of determining that such Antibody does not
Interact with a Named Target or a Bullpen Target.  For clarity, if the JSC
elects to remove a Target from the list of Bullpen Targets, any Antibody that
Interacts with such Bullpen Target shall no longer be

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

26

--------------------------------------------------------------------------------


 

subject to this Section 2.7(c) but only if such Antibody does not Interact with
a Named Target or another Bullpen Target.

 

(d)                                 During the period beginning on the Effective
Date and ending [**] thereafter or, if later, the expiration of the PD-1
Negotiation Period, neither Incyte nor, subject to Section 12.3(b)(ii), any of
its Affiliates, shall independently, or with a Third Party, conduct Development
of, Manufacture or Commercialize in the Territory any Antibody that Interacts
with PD-1, or a therapeutic preparation containing such an Antibody, in the
Field except (i) if the prior written consent of Agenus has been obtained, and
(ii) Incyte may screen any Antibody for purposes of determining that such
Antibody does not Interact with PD-1.

 

(e)                                  In the event either Party or its Affiliate
acquires control (as “control” is defined in Section 1.2) of any Third Party,
the activities of such Third Party shall not constitute a breach of this
Agreement; provided that (i) no later than [**] following consummation of the
transaction in which such Party or its Affiliate acquires control of such Third
Party, the acquiring Party or Affiliate takes appropriate action, through
presentation of the applicable product to the other Party pursuant to
Section 4.5, divestiture of assets, or otherwise, to cause such Party to come
into compliance with the terms of this Agreement; (ii) during such [**] period,
the acquiring Party or Affiliate keeps such acquired Third Party’s activities
with respect to the Antibodies and therapeutic preparations that would otherwise
breach Sections 2.7(a), 2.7(b), 2.7(c) or 2.7(d) separate from the Development,
Manufacturing and Commercialization programs for Licensed Antibodies and
Products, and ensures that no Confidential Information is utilized in such
activities; and (iii) the acquiring Party continues to meet its other
obligations hereunder.

 

(f)                                   In the event that a Party undergoes a
Change in Control, then the research, development, manufacture or
commercialization in the Field in the Territory of an Antibody that Interacts
with a Named Target or a Bullpen Target, or a therapeutic preparation containing
such an Antibody, that, as of the date of such Change in Control is being
researched, developed, manufactured or commercialized by the assignee or
acquirer of such Party, or any Person which, immediately prior to such Change in
Control, is an Affiliate of such assignee or acquirer, shall not constitute a
breach of this Agreement; provided that (i) such assignee or acquirer or
Affiliate keeps such research, development, manufacturing or commercialization
program for such other Antibody, and any products containing such an Antibody,
separate from the Development, Manufacture and Commercialization programs for
Licensed Antibodies and Products, and ensures that no Confidential Information
is utilized in such program; and (ii) the acquired or assigning Party continues
to meet its obligations hereunder.

 

2.8                               PD-1 Negotiation Right.  In the event that
Agenus desires to commence negotiations with a Third Party with respect to the
grant of commercialization rights in the Field for PD-1 Antibodies in North
America and/or the European Union (the “PD-1 Territory”) at any time during the
period beginning on the Effective Date and ending [**] thereafter or if, during
such period, Agenus desires to continue such negotiations which were begun on or
after the Execution Date but before the Effective Date, Agenus shall promptly
notify Incyte of its intent to enter into such a transaction.  Within [**] after
receipt of such notice (the “PD-1 Trigger

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

27

--------------------------------------------------------------------------------


 

Period”), Incyte shall notify Agenus in writing either that (i) Incyte is
interested in negotiating an agreement with respect to such PD-1 Antibodies in
the Field in all or a portion of the PD-1 Territory (the “PD-1 Negotiation
Notice”) or (ii) Incyte has no interest and therefore waives its right of first
negotiation.  If Incyte notifies Agenus in writing within the PD-1 Trigger
Period that Incyte desires to negotiate an agreement, the Parties shall
negotiate in good faith for up to [**] from the date of such notification (the
“PD-1 Negotiation Period”), or such longer period as agreed between the Parties,
regarding the terms pursuant to which the Parties would enter into a transaction
with respect to such PD-1 Antibodies in the Field in the PD-1 Territory. 
Failure by Incyte to give written notice of its interest or lack of interest in
negotiating such agreement within the PD-1 Trigger Period in all or a portion of
the PD-1 Territory shall be deemed to constitute a waiver by Incyte of its right
of first negotiation.  If Incyte provided the PD-1 Negotiation Notice within the
PD-1 Trigger Period, but Incyte and Agenus are unable to reach agreement during
the PD-1 Negotiation Period, Agenus may offer the PD-1 Antibody rights in the
Field in the PD-1 Territory to a Third Party; provided, however, that [**] .

 

ARTICLE III:  GOVERNANCE

 

3.1                               Joint Steering Committee.

 

(a)                                 Establishment.  The Parties shall establish
a joint steering committee (“JSC”) within thirty (30) days after the Effective
Date that will have the responsibility for the overall coordination and
oversight of the Development, Manufacture and Commercialization of Licensed
Antibodies and Products under this Agreement.  As soon as practicable following
the Effective Date (but in no event more than thirty (30) days following the
Effective Date), each Party shall designate its initial three
(3) representatives on the JSC.  Each Party’s representatives and any substitute
for a representative shall be bound by the obligations of confidentiality set
forth in Article XI.  A representative from Incyte shall act as the chairperson
of the JSC; provided, however, that following consummation of a Change in
Control of Incyte, a representative from Agenus shall act as the chairperson of
the JSC.  The chairperson shall not have any greater authority than any other
representative on the JSC, but shall be responsible for the following
activities:  (i) calling meetings of the JSC; (ii) preparing and issuing minutes
of each such meeting within thirty (30) days thereafter; (iii) ensuring that any
decision-making delegated to the JSC is carried out in accordance with
Section 3.5; and (iv) preparing and circulating an agenda for the upcoming
meeting; provided that the chairperson shall include any agenda items proposed
by the other Party.  Each Party shall be free to change its representatives on
notice to the other Party or to send a substitute representative to any JSC
meeting; provided, however, that each Party shall ensure that at all times
during the existence of the JSC, its representatives on the JSC are appropriate
in terms of expertise and seniority for the then-current stage of Development or
Commercialization of the Products.

 

(b)                                 Responsibilities.  The JSC shall have
responsibility for:  (i) overseeing the initial transfer of information and
designated activities between the Parties relating to the Development of
Licensed Antibodies and Products; (ii) providing general oversight over the
Development of Licensed Antibodies and Products, including the periodic review
and approval of the Development Plans (and any material updates, amendments and
modifications thereto) and

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

28

--------------------------------------------------------------------------------


 

the review and evaluation of the progress under the Development Plans;
(iii) reviewing, amending and, subject to Sections 4.1(c) and 4.4(b), approving
the Development budget for each Project; (iv) selecting Indications for
Development of Products in the Field; (v) determining which of the Parties will
be responsible for Regulatory Interactions with respect to a Product;
(vi) reviewing the regulatory approach and filing strategy with respect to
seeking and obtaining Regulatory Approval of Products in the Field in the
Territory; (vii) determining which of the Parties will be responsible for
selecting and monitoring the Manufacturing vendors and otherwise being
responsible for Manufacturing activities with respect to Products;
(viii) managing the list of Bullpen Targets, including adding and removing
Targets from such list; (ix) discussing potential Discovery Projects;
(x) developing a Publication plan for each Project and approving all
Publications; (xi) providing general oversight over the Commercialization of
Products, including the periodic review and approval of the Commercialization
Plans for the Profit-Share Products (and any material updates, amendments and
modifications thereto); (xii) reviewing, amending and, subject to
Section 5.1(b), approving the Commercialization budget for Profit-Share
Products; and (xiii) performing such other functions as expressly set forth in
this Agreement or appropriate to further the purposes of this Agreement, as
mutually agreed upon by the Parties in writing.

 

3.2                               Project Management Teams; Other
Subcommittees.  The JSC shall establish one or more project management teams
(each, a “Project Management Team”) with one such Project Management Team being
established for each Project unless otherwise agreed by the JSC (and, for
clarity, the JSC may instead determine that there should be a single Project
Management Team for the Program, or different Project Management Teams for early
stage vs. late stage Development activities for all Projects, or any other
approach approved by the JSC).  The Project Management Teams shall have
responsibility for coordinating, expediting and controlling the Development of
Products to obtain Regulatory Approvals.  Each Project Management Team will,
with respect to the applicable Project (unless otherwise agreed by the JSC),
(a) develop and recommend to the JSC updates to the Development Plan (including
annual Development budgets), (b) facilitate the flow of information with respect
to Development work being conducted for each Product in the Territory, and
(c) discuss and cooperate regarding the conduct of such Development work.  The
JSC may establish and disband such other subcommittees as deemed necessary by
the JSC (each, a “Subcommittee”).  Each Project Management Team and Subcommittee
shall consist of the same number of representatives designated by each Party,
which number shall be mutually agreed by the Parties.  For the avoidance of
doubt, either Party may designate the same representatives to serve on multiple
or all Project Management Teams or Subcommittees or on the JSC and any Project
Management Team or Subcommittee.  Each Party shall be free to change its
representatives on notice to the other or to send a substitute representative to
any Project Management Team or Subcommittee meeting; provided, however, that
each Party shall ensure that at all times during the existence of any Project
Management Team or Subcommittee, its representatives on such Project Management
Team or Subcommittee are appropriate in terms of expertise and seniority for the
then-current stage of Development of the applicable Products in the Field in the
Territory.  Each Party’s representatives and any substitute for a representative
shall be bound by the obligations of confidentiality set forth in Article XI. 
No Project Management Team or Subcommittee shall

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

29

--------------------------------------------------------------------------------


 

have the authority to bind the Parties hereunder and each Project Management
Team or Subcommittee shall report to, and any decisions shall be made by, the
JSC.

 

3.3                               Committee Meetings.  The JSC and each of the
Project Management Teams and Subcommittees shall each hold at least one
(1) meeting per Calendar Quarter at such times during such Calendar Quarter as
the chairperson elects to do so.  Except where a Party fails to appoint a member
or members to the JSC or the Project Management Teams or Subcommittees or fails
to participate in meetings of the JSC or the Project Management Teams or
Subcommittees pursuant to Section 3.6, meetings of the JSC and the Project
Management Teams or Subcommittees, respectively, shall be effective only if at
least one (1) representative of each Party is present or participating.  The JSC
and each Project Management Team or Subcommittee may meet either (a) in person
at either Party’s facilities in the United States or at such locations as the
Parties may otherwise agree or (b) by audio or video teleconference; provided
that no less than one (1) JSC meeting during each Calendar Year shall be
conducted in person.  Other representatives of each Party involved with the
relevant Products may attend meetings as non-voting participants, subject to the
confidentiality provisions set forth in Article XI.  Additional meetings of the
JSC, Project Management Teams or Subcommittees may also be held with the consent
of each Party, and neither Party shall unreasonably withhold its consent to hold
such additional meetings, or as required under this Agreement.  Each Party shall
be responsible for all of its own expenses incurred in connection with
participating in all such meetings, and such expenses shall not be Development
Costs or Allowable Expenses hereunder.

 

3.4                               Authority.  The JSC, each Project Management
Team and any Subcommittee shall have only the powers assigned expressly to it in
this Article III and elsewhere in this Agreement, and shall not have any power
to amend, modify or waive compliance with this Agreement.  In furtherance
thereof, each Party shall retain the rights, powers and discretion granted to it
under this Agreement and no such rights, powers or discretion shall be delegated
or vested in the JSC or any Project Management Team or Subcommittee unless such
delegation or vesting of rights is expressly provided for in this Agreement or
the Parties expressly so agree in writing.

 

3.5                               Decisions.

 

(a)                                 Initial Dispute Resolution Procedures. 
Subject to the provisions of this Section 3.5, actions to be taken by the JSC
and each of the Project Management Teams or Subcommittees shall be taken only
following a unanimous vote, with each Party (through its representatives) having
one (1) vote.  If any Project Management Team or Subcommittee fails to reach
consensus on a matter before it for decision for a period in excess of thirty
(30) days, either Party shall have the right to refer the matter to the JSC.

 

(b)                                 Final Decision-Making.  If the JSC fails to
reach unanimous agreement on a matter properly before it (in accordance with
this Article III) for decision for a period in excess of thirty (30) days, the
JSC representatives appointed by Incyte shall have the deciding vote; provided,
however, that after the consummation of a Change in Control of Incyte, Agenus
shall have the deciding vote with respect to all matters subject to approval by
the JSC relating to

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

30

--------------------------------------------------------------------------------


 

the Profit-Share Projects.  The Party that does not have the deciding vote shall
have the right to appeal any such decision of the JSC to the Executive Officers
for resolution pursuant to Section 12.2.

 

(c)                                  Limits on Decision-Making.  Notwithstanding
the foregoing, a Party shall not exercise its right to finally resolve a dispute
pursuant to Section 3.5(b):  (i) in a manner that expands such Party’s rights or
excuses such Party from any of its obligations specifically enumerated under
this Agreement; (ii) in a manner that negates any consent rights or other rights
specifically allocated to the other Party under this Agreement; (iii) in a
manner that imposes additional Development Costs or Allowable Expenses on the
other Party which would not be reimbursed hereunder by the resolving Party,
except as expressly provided in Sections 4.1(c), 4.4(b) or 5.1(b); (iv) to
resolve any dispute regarding whether a milestone event set forth herein has
been achieved; (v) to designate or undesignate a Target as a Bullpen Target;
(vi) to determine whether an Antibody that binds specifically with more than one
Target shall not be deemed to Interact with whichever such Target it binds to
with greatest affinity; or (vii) in a manner that would require a Party to
perform any act that it reasonably believes to be inconsistent with any Law or
any approval, order, policy or guidelines of a Regulatory Authority.

 

3.6                               Committee Membership.

 

(a)                                 Appointment is a Right.  The appointment of
members of the JSC and any Project Management Team or Subcommittees is a right
of each Party and not an obligation and shall not be a “deliverable” as
referenced in any existing authoritative accounting literature.  Each Party
shall be free to determine not to appoint members to the JSC or any Project
Management Team or Subcommittee.

 

(b)                                 Consequence of Non-Appointment.  If a Party
does not appoint members of the JSC or any Project Management Team or
Subcommittee, it shall not be a breach of this Agreement, nor shall any
consideration be required to be returned, and unless and until such members are
appointed, the Party that has made the requisite appointments may unilaterally
discharge the roles of the JSC or any Project Management Team or Subcommittee
for which members were not appointed, provided that neither Party shall
unilaterally discharge the roles of the JSC or any Project Management Team or
Subcommittee as permitted under this Section 3.6(b) unless the other Party has
not appointed any members within thirty (30) days after the first Party has
completed its appointment of its members.

 

3.7                               Future Adjustments in Governance.  The Parties
may at any time by mutual written agreement create or delete governance
committees or subcommittees or make other modifications to the governance
structures contemplated by this Agreement in order to promote the efficient
operation of the Program.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

31

--------------------------------------------------------------------------------


 

ARTICLE IV:  DEVELOPMENT

 

4.1                               Conduct of Development Activities.

 

(a)                                 Generally.  Each Party shall use
Commercially Reasonable Efforts to Develop and obtain Regulatory Approvals for
Products in the Field and in the Territory as soon as practicable, all in
accordance with the Development Plan for such Products.  Without limiting the
foregoing, the Parties shall use Commercially Reasonable Efforts to Develop at
least [**] Licensed Antibody or Product arising out of each Project until the
first BLA for a Product arising out of such Project has been filed. Without
limiting the foregoing, the Parties shall also use Commercially Reasonable
Efforts to cause the first IND for a Profit-Share Product or a Product
containing a TIM-3 Antibody to be filed on or before [**].  The Parties agree to
cooperate with each other in carrying out the Development Plan for each
Product.  Neither Party shall be required to undertake activities in furtherance
of the Development Plan if the other Party is not meeting its funding,
technology transfer or other commitments set forth in this Agreement that are
reasonably necessary to have been performed in order for the such first Party to
perform the relevant activities under the Development Plan.

 

(b)                                 Development Plans.  The Development
activities with respect to each Project shall be conducted by the Parties under
a development plan and associated budget (each, a “Development Plan”) that will
describe the proposed overall program of Development for each Product therein,
including preclinical studies, toxicology, formulation, Clinical Trials and
regulatory plans and other key elements necessary to obtain Regulatory Approvals
for such Product.  For each Project, the Development Plan shall encompass: 
(i) with respect to Products for which an IND filing has not occurred, a rolling
one (1) Calendar Year period; and (ii) with respect to Products which an IND
filing has occurred, a rolling three (3) Calendar Year period.  Each Development
Plan shall include a summary of estimated Development Costs expected during the
Development process during the applicable time period and a detailed description
of and budget for all Development activities proposed for each Calendar Year for
each Product.

 

(c)                                  Initial and Updated Development Plan.  The
JSC shall use reasonable efforts to agree upon an initial high-level Development
Plan for each Project for the period beginning on the Effective Date and ending
on December 31, 2015 within one hundred twenty (120) days of the Effective Date,
provided that until such Development Plan has been adopted by the JSC, the
Parties will work in good faith on the commencement of activities for each
Project in accordance with the preliminary action plan and associated budget set
forth in Schedule 4.1 and any Development costs incurred thereunder shall be
considered Development Costs hereunder.  Each Development Plan shall be updated
at least annually by Incyte, in consultation with Agenus, and in each case
submitted to the JSC for review and approval not later than October 31 of each
Calendar Year during the Term.  Each such updated Development Plan shall
include, with respect to the relevant Project, and the Products therein, to the
extent possible, (i) an outline of an overall Development plan for each Product
that sets forth all major Development tasks remaining to be accomplished prior
to submission of filings for Regulatory Approvals to the extent such tasks are
known or can reasonably be ascertained, (ii) a detailed description of, and
allocation of responsibility for, all proposed Development activities for the
time period

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

32

--------------------------------------------------------------------------------


 

applicable to each such Product, and (iii) a detailed financial forecast
containing a committed budget for the next Calendar Year and, solely for
Products for which an IND has been filed, good faith estimates of the budget for
the following two (2) Calendar Years.  The members of each Project Management
Team, on a Project-by-Project basis, shall actively consult with one another
throughout the Term so as to adjust the specific work performed under the
applicable Development Plan to conform to evolving developments in technology
and the results of the Development work performed; provided, however, that,
while minor adjustments to such Development Plan that do not result in budgeted
funding exceeding [**] of the then-total amount budgeted in any Calendar Year
for such Project may be made from time to time upon approval of the applicable
Project Management Team, significant changes in the scope or direction of the
work and any changes in budgeted funding exceeding [**] of the then-total amount
budgeted in any Calendar Year for such Project must be approved by the JSC, in
the absence of which approval the most recently approved Development Plan and
budget shall remain in effect.  Notwithstanding the foregoing, if the JSC does
not approve the budget increase and such increase is (1) associated with an
activity for which one of the Parties has primary responsibility as described in
Section 4.1(d) below, the Party responsible for such activity may fund such
activity itself and such expenditure shall not be a Development Cost or
Allowable Expense, as applicable, hereunder, or (2) subject to clause (1),
associated with an activity for which Agenus has primary responsibility as
described in Section 4.1(d) below, Incyte may, in its sole discretion, fund such
activity and such expenditure shall be considered an Allowable Expense if such
expenditure relates to a Profit-Share Product or a Profit-Share Project but will
only be included in the calculation of Profit-or-Loss under Section 7.3 after
the First Commercial Sale in any country of such Profit-Share Product (or the
first Profit-Share Product under such Profit-Share Project), or may be credited
against any amounts payable by Incyte to Agenus pursuant to Section 7.6 with
respect to the relevant Royalty-Bearing Product if such expenditure relates to
such Royalty-Bearing Product or the relevant Royalty-Bearing Project; provided,
however, that any such credit, together with any other offsets against royalties
provided under this Agreement, shall not reduce the royalties payable to Agenus
in any Calendar Quarter, as applicable, by more than [**] with any such credits
not applied in any Calendar Quarter due to the foregoing limit to be carried
forward to future Calendar Quarters).

 

(d)                                 Execution and Performance.  The Development
Plan for each Project shall allocate between the Parties responsibility for each
of the activities described therein.  Each Party may subcontract portions of the
activities allocated to it under a Development Plan to a Permitted
Subcontractor, provided that (i) the subcontracting Party shall be responsible
for the performance of its Permitted Subcontractors, and (ii) the subcontracting
Party shall use reasonable efforts to have all Inventions discovered, made or
conceived by each Permitted Subcontractor in the course of the performance of
such activities assigned to the subcontracting Party in a manner consistent with
Section 6.1 below and licensed to the other Party pursuant to Article II above. 
The Parties shall use, and shall cause their Permitted Subcontractors to use,
Commercially Reasonable Efforts to conduct the activities described in each
Development Plan and in so doing shall prepare and maintain proper records,
including laboratory notebooks prepared and maintained in accordance with
commercial scientific practice, detailing such activities. The Parties
acknowledge and agree that each Development Plan shall presumptively

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

33

--------------------------------------------------------------------------------


 

allocate primary responsibility for (x) Antibody discovery, Antibody
engineering, preclinical development and IND preparation to Agenus, (y) Clinical
Trials, Medical Affairs Activities and Commercialization to Incyte, and
(z) Manufacturing, including vendor selection and oversight, to Agenus unless
and until the JSC determines, acting in good faith, that such allocation of
responsibility would have a material adverse effect on the applicable Project. 
Notwithstanding the foregoing allocations of responsibility: (A) the Project
Management Team will coordinate and supervise activities under each Development
Plan, including ensuring that each Party is optimizing its allocation of
resources in order to achieve success in the areas in which it is allocated
primary responsibility and (B) all INDs shall be submitted by Incyte (or by
Agenus on behalf of Incyte) unless the JSC allocates such responsibility to
Agenus.

 

4.2                               Development Reports.  Each Project Management
Team shall provide the JSC with a written report at least once each Calendar
Quarter summarizing in reasonable detail the Parties’ and their respective
Affiliates’ activities and progress related to the Development of Licensed
Antibodies and Products in the Field in the Territory, including information
concerning the conduct of non-clinical activities and Clinical Trials,
applications for and securing of Regulatory Approvals, Medical Affairs
Activities, and any future planned Development activities.

 

4.3                               Abandoned Development.  If, on a
Project-by-Project basis, at any point in time prior to First Commercial Sale of
a Product arising out of such Project, (i) no Development activities conducted
in good faith with the intention of advancing at least one Product arising out
of such Project (and not for the sole purpose of preserving rights hereunder),
have occurred by any Party, its Affiliate or any licensee or sublicensee during
at least the preceding [**], (ii) no significant constraints on such Development
imposed by a Regulatory Authority or a Force Majeure Event have been in effect
at any time during such period, and (iii) Agenus has complied with its
obligations under the relevant Development Plan during such time period, then
Incyte shall be deemed to have abandoned Development of such Project (“Abandoned
Development”).  If Agenus reasonably concludes that Incyte has Abandoned
Development, then Agenus shall deliver written notice to Incyte setting out the
basis for Agenus’ conclusion.  If Incyte disagrees with Agenus’ conclusion that
Incyte has Abandoned Development, then the JSC will meet within thirty (30) days
to discuss the disagreement.  If the JSC cannot agree after such discussion,
then the terms of Section 12.2 shall apply to resolve the dispute.  If Incyte
agrees, or the JSC or the dispute resolution mechanism of Section 12.2
concludes, that Incyte has Abandoned Development with respect to any Project,
and (y) if Incyte has not previously been properly deemed to have Abandoned
Development with respect to such Project, then within [**] thereafter, Incyte
may either (1) [**]; provided, that, if Incyte fails to take such actions within
such [**] period, then Agenus shall have the right to terminate this Agreement
with respect to such Project in accordance with Section 8.2(d), or (2) provide
Agenus with written notice that it chooses not to provide [**], in which case
Agenus shall have the right to terminate this Agreement with respect to such
Project in accordance with Section 8.2(d).

 

4.4                               Co-Development Option.  On a Royalty-Bearing
Product-by-Royalty-Bearing Product basis, Agenus shall have the option to
co-fund Development of such Royalty-Bearing Product (the “Co-Development
Option”) as follows:

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

34

--------------------------------------------------------------------------------


 

(a)                                 Within [**] prior to the anticipated
Initiation of the first Pivotal Clinical Trial of a Royalty-Bearing
Product, Incyte shall notify Agenus of such anticipated initiation and shall
provide Agenus with the following information:  all material pre-clinical and
clinical data and related analysis and regulatory information submitted to any
Regulatory Authorities (to the extent such data and information was not provided
by or on behalf of Agenus), and an update to the then-current Development Plan
and associated budget (including an estimate of the overall costs of each
Clinical Trial, annualized over the course of such Clinical Trial) with respect
to such Royalty-Bearing Product (collectively, the “Triggering Information”). 
Agenus shall have the option to co-fund further Development of such
Royalty-Bearing Product, exercisable by providing Incyte written notice within
[**] after receipt of such information, in which case Agenus shall co-fund
thirty percent (30%) of the Development Costs for such Royalty-Bearing Product
incurred after the date on which such Pivotal Clinical Trial is Initiated.

 

(b)                                 If Agenus timely exercises the
Co-Development Option, then, within [**] following the end of each Calendar
Quarter, Incyte shall prepare and deliver to Agenus a quarterly report detailing
its Development Costs incurred during such period with respect to such
Co-Developed Product and Agenus shall prepare and deliver to Incyte a quarterly
report detailing its Development Costs incurred during such period with respect
to such Co-Developed Product.  Each Party shall submit any supporting
information reasonably requested by the other Party related to such Development
Costs included in its report within [**] after its receipt of such request. 
Incyte shall issue an invoice to Agenus so that Agenus shall have paid thirty
percent (30%) of the aggregate Development Costs identified in such quarterly
reports (the “Co-Development Quarterly Payment”); provided that such invoiced
amount, together with all other Development Costs invoiced to Agenus for
Development activities conducted by the Parties and their respective Affiliates
during such Calendar Year, does not exceed o[**] of the total Development Costs
budgeted in the Development Plan (except to the extent such excess is approved
by the JSC pursuant to Section 4.1(c) hereof).  Agenus shall pay all amounts
payable under any such invoice within forty-five (45) days after its receipt of
such invoice, subject to this Section 4.4(b).

 

(c)                                  If Agenus exercises its Co-Development
Option with respect to a Royalty-Bearing Product and pays all reasonably
undisputed Co-Development Quarterly Payments, the royalty rate in
Section 7.6(a)(iii) (the “Co-Development Royalty”) shall apply on annual Net
Sales of such Co-Developed Product.

 

(d)                                 Agenus may, at any time upon [**] prior
written notice to Incyte (or [**] prior written notice following consummation of
a Change in Control of Incyte), elect to cease funding its portion of
Development Costs with respect to a Co-Developed Product.  In such an event,
(i) such Product shall no longer be considered a Co-Developed Product and
(ii) Incyte shall be obligated to pay the Co-Development Royalty on Net Sales of
such Product, if any, only until such time as Agenus has received Incremental
Royalties equal to [**] of the total amount of Development Costs paid by Agenus
with respect to the Development of such Product after the exercise of the
Co-Development Option under Section 4.4(b), after which time the royalty rate in
Section 7.6(a)(i) shall apply.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

35

--------------------------------------------------------------------------------


 

4.5                               Addition of Projects to Program.

 

(a)                                 On an ongoing basis during the Discovery
Period, either Party may provide notice to the other Party of its interest in
collaborating on a Discovery Project, which notice shall include the identity of
the Bullpen Target proposed to be pursued (the “Discovery Target”), a reasonably
detailed description of the scientific and clinical rationale for such project,
all material pre-clinical and clinical data related to Antibodies arising out of
such proposed Discovery Project (if any), and a draft research and development
plan and budget for the conduct of such Discovery Project.  Interactions between
the Parties regarding the identification, presentation, review and discussion of
Discovery Projects and the selection of Discovery Projects for inclusion in the
Program as Assumed Projects, shall be conducted by, or coordinated through, the
JSC.

 

(b)                                 Within [**] of receipt of such notice, the
Party receiving such proposal shall provide written notice to the proposing
Party of:

 

(i)                                     its interest in including such Discovery
Project in the Program, at which time (A) such Discovery Project shall
immediately become an Assumed Project for purposes of this Agreement; (B) Agenus
shall stipulate whether such Assumed Project will be a Profit-Share Project or
Royalty-Bearing Project for purposes of this Agreement; (C) the JSC shall
prepare a Development Plan and budget for such Assumed Project, based as
appropriate on the research and development plan and budget included by the
proposing Party in its notice and (D) the Bullpen Target to which such Discovery
Project is directed shall cease to be a Bullpen Target and shall immediately
become a Named Target for purposes of this Agreement;

 

(ii)                                  its lack of interest in including such
Discovery Project in the Program, in which case the non-proposing Party shall
irrevocably waive any development, manufacturing and commercialization rights to
such Discovery Project, and the proposing Party shall be free to develop,
manufacture and commercialize the Antibodies and products arising out of such
Discovery Project, itself or with its Affiliates or Third Parties, without any
further obligation (financial or otherwise) to the other Party; or

 

(iii)                               where Agenus is the proposing Party, Incyte
may indicate its interest in extending the period of time for making a decision
regarding the inclusion of such Discovery Project in the Program (the “Discovery
Option”), in which case:

 

(A)                               Incyte shall reimburse Agenus for [**] of the
Development Costs incurred by Agenus and its Affiliates in the conduct of such
Discovery Project in accordance with the research and development plan and
budget previously presented (and updated by Agenus no later than October 31 of
each Calendar Year thereafter, which updated plan and budget shall be consistent
with the level of detail required for the Development Plans and Development
budgets hereunder), within [**] following receipt by Incyte of an invoice
therefor

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

36

--------------------------------------------------------------------------------


 

(invoiced on a quarterly basis), but only to the extent that such invoiced
amount, together with all other Development Costs reimbursed by Incyte for
Development activities conducted by Agenus and its Affiliates during such
Calendar Year, does not exceed [**] of [**] of the total Development Costs
budgeted in the research and development plan for the relevant Discovery
Project;

 

(B)                               the Discovery Option may be exercised by
Incyte upon written notice to Agenus, delivered at any time during the period
beginning [**] following Incyte’s receipt of notice that the first IND for a
product arising out of such Discovery Project has been filed, and ending [**]
following Incyte’s receipt of notice that the first Phase 2 Clinical Trial of a
product arising out of such Discovery Project has been Completed and receipt of
the relevant data and analysis (the period extending through the earlier of such
end date or the date on which Incyte exercises or terminates the Discovery
Option, the “Option Period”);

 

(C)                               from time to time during the Option
Period, Incyte may reasonably request (provided that a request no more frequent
than semi-annually shall not be considered unreasonable), and Agenus shall
promptly provide Incyte, all material pre-clinical and clinical data and related
analysis and regulatory information submitted to any Regulatory Authorities with
respect to such product;

 

(D)                               Incyte may, at any time upon written notice to
Agenus, (1) exercise the Discovery Option to include such Discovery Project in
the Program, whereupon the provisions of Section 4.5(b)(i) shall apply (and,
Agenus shall have the right to exercise the Co-Development Option for such
product at the time set forth in Section 4.4), or (2) indicate its lack of
interest in including such Discovery Project in the Program, whereupon the
provisions of Section 4.5(b)(ii) and 4.5(b)(iii)(G) shall apply;

 

(E)                                upon timely exercise of the Discovery Option
by Incyte, Incyte shall pay to Agenus, no later than [**] following delivery of
the notice under which the Discovery Option is exercised, a license fee in the
amount set forth in the table below based on the stage of development of the
most advanced product arising out of such Discovery Project at the time the
Discovery Option is exercised:

 

Stage of Development of the Product Arising
Out of the Discovery Project

 

License Fee

[**]

 

[**]

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

37

--------------------------------------------------------------------------------


 

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

 

(F)                                 If Incyte timely exercises the Discovery
Option, and Agenus stipulates that such Discovery Project shall be a
Royalty-Bearing Project, Incyte shall reimburse Agenus for fifty percent (50%)
of the Development Costs incurred by Agenus and its Affiliates in the conduct of
such Discovery Project (i.e., with the result that Incyte would reimburse Agenus
for one hundred percent (100%) of the Development Costs incurred by Agenus with
respect thereto but only to the extent that such amount, together with all other
Development Costs reimbursed by Incyte pursuant to Section 4.5(b)(iii)(A), does
not exceed [**] of the total Development Costs budgeted in the research and
development plan for the applicable Discovery Project) within [**] following
delivery of the notice under which the Discovery Option is exercised.  In
addition, (1) if Incyte exercises the Discovery Option prior to the Completion
of the first Phase 2 Clinical Trial for the product arising out of such
Discovery Project and Agenus stipulates that such Discovery Project shall be a
Royalty-Bearing Project, then Agenus shall be entitled to receive the royalty
set forth in Section 7.6(a)(i) on Net Sales of all Products arising out of such
Royalty-Bearing Project, and (2) if Incyte exercises the Discovery Option on or
after Completion of the first Phase 2 Clinical Trial for the product arising out
of such Discovery Project and Agenus stipulates that such Discovery Project
shall be a Royalty-Bearing Project, then such product shall be considered an
“Option Product” hereunder and Agenus shall be entitled to receive the royalty
set forth in Section 7.6(a)(iv) on Net Sales of such Option Product; and

 

(G)                               If Incyte does not exercise the Discovery
Option, prior to the expiration of the Discovery Period or otherwise notifies
Agenus of its lack of interest in including such Discovery Project in the
Program, then, during the [**] period following the earlier of the expiration of
the Discovery Period or delivery of such notice, Incyte and, subject to
Section 12.3(b)(ii), its Affiliates shall not, independently, or with a Third
Party, Develop, Manufacture or Commercialize in the Field in the Territory any
Antibody that Interacts with the applicable Discovery Target, or any product
containing such an Antibody.

 

(c)                                  Notwithstanding anything contained in this
Section 4.5 to the contrary, during each Calendar Year of the Discovery Period
beginning with the Calendar Year

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

38

--------------------------------------------------------------------------------


 

commencing on January 1, 2016, the Parties shall consider in good faith the
selection of at least [**] Discovery Projects for inclusion in the Program as
Assumed Projects absent a compelling scientific or business reason to the
contrary.

 

4.6                               Conversion of Profit-Share Product.  Agenus
may, at any time [**] prior written notice to Incyte (or [**] prior written
notice following consummation of a Change in Control of Incyte), elect to cease
funding its share of Profit-or-Loss with respect to a Profit-Share Product and
to convert the Program as to which such Profit-Share Product relates from a
Profit-Share Program to a Royalty-Bearing Program effective as the end of the
applicable notice period.  In such an event, such Profit-Share Product shall
become a Converted Product as of the end of the applicable notice period, and
the royalty rate in Section 7.6(a)(v) shall apply on annual Net Sales of such
Converted Product only until such time as Agenus has received Incremental
Royalties equal to [**] of the total amount, if any, of any aggregate cumulative
negative amount of Profit-or-Loss (e.g., losses) incurred by Agenus with respect
to the Converted Product under Section 7.3, after which time the royalty rate
set forth in Section 7.6(a)(i) shall apply.

 

4.7                               Regulatory Matters.

 

(a)                                 Responsibility.  Incyte will control all
Regulatory Interactions with respect to each Product in accordance with the
applicable Development Plan unless the JSC allocates such responsibility to
Agenus (in which case references to Incyte in this Section 4.7 shall be deemed
to refer to Agenus and vice versa).  To facilitate the filing of an IND for each
Product, the Project Management Team for the applicable Project shall agree upon
an appropriate plan for transferring Regulatory Documentation from Agenus to
Incyte, with Agenus’ approval to any plan not to be unreasonably withheld. 
Agenus shall use Commercially Reasonable Efforts to transfer Regulatory
Documentation in accordance with such plan.  Incyte shall keep Agenus reasonably
informed in connection with the preparation of all Regulatory Documentation,
Regulatory Authority review of Regulatory Documentation, and Regulatory
Approvals, annual reports, annual re-assessments, and variations and labeling,
in each case with respect to such Product; provided that Incyte shall have the
right to redact any information to the extent not related to such Product. 
Incyte shall respond within a reasonable time frame to all reasonable inquiries
by Agenus with respect to any information provided pursuant to this
Section 4.7(a).  Any information disclosed pursuant to this Section 4.7(a) shall
be the Confidential Information of Incyte, unless such information is already
the Confidential Information of Agenus.  Each Party shall use Commercially
Reasonable Efforts to conduct the activities described in this Section 4.7 for
which such Party is responsible.

 

(b)                                 Regulatory Meetings and Correspondence. 
Agenus shall have the right to have a senior, experienced employee reasonably
acceptable to Incyte who is bound by the obligations of confidentiality set
forth in Article XI, attend as an observer in material or scheduled face-to-face
meetings, video conferences and any teleconferences, involving participation of
personnel beyond regulatory experts, with the FDA, EMA, and MHLW, and shall be
provided with advance access to Incyte’s material documentation prepared for
such meetings.  Prior to submission of material correspondence to the applicable
Regulatory Authority, Incyte shall, sufficiently in advance for Agenus to review
and comment, provide

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

39

--------------------------------------------------------------------------------


 

Agenus any material correspondence with the FDA, EMA and MHLW related to such
meetings.  Incyte shall also provide Agenus with copies of any material
correspondence with the FDA, EMA, and MHLW relating to Development of, or the
process of obtaining Regulatory Approval for, Products, and respond within a
reasonable time frame to all reasonable inquiries by Agenus with respect
thereto.

 

(c)                                  Global Safety Database.  Following the
Initiation of the first Phase 1 Clinical Trial of each Product, Incyte shall
establish, hold and maintain a global safety database for such Product (each, a
“Global Safety Database”) into which it shall enter information on all serious
adverse events and suspected reactions concerning the Product occurring anywhere
in the world and reported to either of the Parties. Such database shall comply
in all material respects with all Laws reasonably applicable to
pharmacovigilance anywhere where the Products are being Developed or
Commercialized.

 

4.8                               Manufacture and Supply.  Agenus shall have
responsibility for selecting and monitoring the Manufacturing vendors, and for
otherwise being responsible for Manufacturing activities, with respect to each
Product in the Field and in the Territory in accordance with the applicable
Development Plan.  At any time that the JSC determines, acting in good faith,
that some or all Manufacturing responsibilities for a particular Project should
be transferred from Agenus to Incyte because the failure to transfer such
responsibilities would be reasonably likely to have a material adverse effect on
such Project, the Project Management Team for the applicable Project shall agree
upon an appropriate plan for transferring the applicable Manufacturing
activities, and all related Know-How, to Incyte with Agenus having the right to
approve any plan involving its activities, such approval not to be unreasonably
withheld, conditioned or delayed.  Agenus shall use Commercially Reasonable
Efforts to transfer any such Manufacturing activities and related Know-How in
accordance with such plan.  Any such transfer shall be considered a Development
Cost or Allowable Expense.  The Party responsible for Manufacturing shall keep
the other Party reasonably informed, through the JSC, in connection with the
performance of all Manufacturing activities for Products in the Field.  The
responsible Party shall respond within a reasonable time frame to all reasonable
inquiries by the other Party with respect to any information provided pursuant
to this Section 4.8.  Any information disclosed pursuant to this
Section 4.8 shall be the Confidential Information of the responsible Party,
unless such information is already the Confidential Information of the other
Party.  Each Party shall use Commercially Reasonable Efforts to conduct the
activities described in this Section 4.8 for which such Party is responsible.

 

4.9                               Medical Affairs Activities.  Incyte shall
oversee, monitor and coordinate all Medical Affairs Activities with respect to
Products in the Field in the Territory which, with respect to any Co-Developed
Product, shall be in accordance with the applicable Development Plan, or, with
respect to any Profit-Share Product, shall be in accordance with the applicable
Development Plan or Commercialization Plan, as applicable.  Incyte shall keep
Agenus reasonably informed in connection with the performance of all Medical
Affairs Activities for Co-Developed Products and Profit-Share Product in the
Field.  Incyte shall respond within a reasonable time frame to all reasonable
inquiries by Agenus with respect to any information provided pursuant to this
Section 4.9.  Unless already the Confidential Information of Agenus,

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

40

--------------------------------------------------------------------------------


 

any information disclosed pursuant to this Section 4.9 shall be the Confidential
Information of Incyte.  Incyte shall use Commercially Reasonable Efforts to
conduct the activities described in this Section 4.9.

 

ARTICLE V:  COMMERCIALIZATION

 

5.1                               Conduct of Commercialization Activities.

 

(a)                                 Generally.  During the Term, and subject to
Sections 5.1(b) and 5.4, Incyte shall have the sole right, and shall use
Commercially Reasonable Efforts, to Commercialize Products in the Territory for
use in the Field.  Such right includes the right to make all business decisions
regarding the design, sale, pricing, and promotion of Products in the Field in
the Territory, and approve all materials used in the promotion of Products in
the Field in the Territory, including product packaging, materials used in
Detailing, product messaging and content used in the promotion of such
Products.  Incyte shall use Commercially Reasonable Efforts to seek
Commercialization of Products in [**], and shall use Commercially Reasonable
Efforts to Commercialize Products in the Field in the Territory promptly after
receipt of Regulatory Approval therefor.

 

(b)                                 Commercialization Plans.  Incyte shall
conduct its Commercialization activities with respect to any Profit-Share
Product under a rolling three (3) year commercialization plan and associated
budget (each, a “Commercialization Plan”) that will describe the proposed
overall program of Commercialization of such Product in the Field.  An initial
Commercialization Plan for each Profit-Share Product shall be prepared no later
than the earlier of the Initiation of the second Phase 2 Clinical Trial of such
Product or the Initiation of the first Phase 3 Clinical Trial of such Product. 
Each Commercialization Plan shall be updated annually by Incyte, in consultation
with Agenus, and submitted to the JSC for review and approval not later than
October 31 of each Calendar Year during the Term.  Each such updated
Commercialization Plan shall include (i) an overall Commercialization plan for
the applicable Profit-Share Product that sets forth all major Commercialization
tasks remaining to be accomplished prior to First Commercial Sale, (ii) a
detailed description for the Commercialization activities proposed for the
following three (3) Calendar Years, and (iii) a detailed, rolling three (3) year
financial forecast containing a good faith estimated revenue forecast and a
committed budget for the first Calendar Year and good faith estimates of the
budget for the following two (2) Calendar Years.  While minor adjustments to the
Commercialization Plan may be made from time to time in Incyte’s discretion, any
changes in budgeted funding exceeding [**] of the then-total amount budgeted in
any Calendar Year for such Profit-Share Product must be approved by the JSC, in
the absence of which approval the most recently approved Commercialization Plan
and budget shall remain in effect.  Notwithstanding the foregoing, if the JSC
does not approve the budget increase, and (1) such increase is for an activity
to be conducted by Agenus for a Co-Promotion Product, Incyte may, in its sole
discretion, fund such activity and such expenditure shall be an Allowable
Expense hereunder, or (2) subject to clause (1), Incyte may fund such amounts
itself, and such expenditures shall not be an Allowable Expense hereunder.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

41

--------------------------------------------------------------------------------


 

(c)                                  Execution and Performance.  Incyte may
subcontract portions of its Commercialization activities to a Permitted
Subcontractor, provided that (i) Incyte shall not subcontract to a Third Party
any Detailing activities for a Profit-Share Product as to which Agenus US has
exercised its Co-Promotion Option without first offering Agenus US the right to
perform such activities; (ii) Incyte shall be responsible for the performance of
its Permitted Subcontractors and (iii) Incyte shall use reasonable efforts to
have all Inventions discovered, made or conceived by each Permitted
Subcontractor in the course of the performance of such activities assigned to
Incyte in a manner consistent with Section 6.1 below and licensed to Agenus, if
applicable, pursuant to Article II above.  Incyte shall use, and shall cause its
Permitted Subcontractors to use, Commercially Reasonable Efforts to conduct the
activities described in each Commercialization Plan.

 

(d)                                 Trademarks.  Incyte shall select its own
trademarks under which it will market Products (provided that no such trademark
shall contain the word “4-Antibody” or “Agenus”) and shall own such trademarks. 
Incyte shall use, in connection with all packaging, literature, labels and other
printed matters, to the extent permitted by Law, an expression to the effect
that the Products were                                                developed
under license from Agenus, together with the Agenus logo.

 

5.2                               Commercialization Reports.  Incyte shall at
the JSC meetings, provide a reasonably detailed report on Incyte’s activities
and progress related to the Commercialization of Products in the Field in the
Territory, including information concerning any future planned Commercialization
activities.

 

5.3                               Abandoned Commercialization.  If, on a
Project-by-Project basis, at any point in time after the First Commercial Sale
of a Product arising out of such Project, Incyte, itself or through its
Affiliates, licensees, sublicensees, Agenus, Permitted Subcontractors or Third
Party distributors, has not conducted any Commercialization activities for at
least [**] arising out of such Project in at least [**] for a period of at least
the preceding [**] and during that period:  (i) Incyte has not reasonably
determined that Commercialization in at least [**] is likely to reduce the
overall commercial viability of any such Products in the Field in the Territory;
(ii) no significant constraints on such Commercialization imposed by a
Regulatory Authority have been in effect in [**] and no significant constraints
on any such Products imposed by a Regulatory Authority in any jurisdiction in
the Territory have been in effect with respect to any such Products which
constraint(s) Incyte reasonably believes is likely to reduce the overall
commercial viability of any such Products in the Field in the Territory, which
may include a regulatory hold or recall; (iii) no Force Majeure Event has been
in effect which affect the Commercialization of such Products in or for [**];
(iv) Incyte, itself or through its Affiliates or licensees or sublicensees, is
not actively seeking Regulatory Approval, or pricing and reimbursement approval,
in [**]; and (v) if any such Products are Co-Promotion Products, Agenus has
complied with its Co-Promotion obligations during such time period; then Incyte
shall be deemed to have abandoned Commercialization of such Products (“Abandoned
Commercialization”).  If Agenus reasonably concludes that Incyte has Abandoned
Commercialization, then Agenus shall deliver written notice to Incyte setting
out the basis for Agenus’ conclusion.  If Incyte disagrees with Agenus’
conclusion that Incyte has Abandoned

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

42

--------------------------------------------------------------------------------


 

Commercialization, then the JSC will meet within thirty (30) days to discuss the
disagreement.  If the JSC cannot agree after such discussion, then the terms of
Section 12.2 shall apply to resolve the dispute.  If Incyte agrees, or the JSC
or the dispute resolution mechanism of Section 12.2 concludes, that Incyte has
Abandoned Commercialization with respect to any Product, and (y) if Incyte has
not previously been properly deemed to have Abandoned Commercialization with
respect to such Project, then within [**] thereafter, Incyte may either
(1) [**]; provided that if Incyte fails to take such actions within such [**]
period, then Agenus shall have the right to terminate this Agreement with
respect to such Project in accordance with Section 8.2(d), or (2) provide Agenus
with written notice that it chooses not to provide [**], in which case Agenus
shall have the right to terminate this Agreement with respect to such Project in
accordance with Section 8.2(d).

 

5.4                               Co-Promotion Option.

 

(a)                                 Co-Promotion Option.  On a Profit-Share
Product, by Profit-Share Product basis, Agenus US shall have the option to
Co-Promote such Profit-Share Product in the United States on the terms and
conditions set forth in this Section 5.4 (each, a “Co-Promotion Option”). 
Incyte shall notify Agenus US at least [**] prior to the anticipated filing date
of the first BLA for such Profit-Share Product in the United States and shall
provide Agenus US with the following information:  Incyte’s then-current
promotional plan with respect to such Profit-Share Product, which plan shall
include:  (i) a description of the short- and long-term vision for such
Profit-Share Product and its product positioning; (ii) a Strengths, Weaknesses,
Opportunities and Threats (SWOT) analysis; (iii) a summary of the minimum level
of sales efforts to be dedicated to the promotion of the Profit-Share Product,
including the anticipated number of Details and targets of such Details; and
(iii) a good faith estimated budget for the Detailing activities for such
Profit-Share Product in each of the first [**] periods after First Commercial
Sale of such Profit-Share Product in the U.S.  Agenus US may exercise its
Co-Promotion Option by providing Incyte written notice at any time after receipt
of Incyte’s notice and not later than [**]  prior to the anticipated First
Commercial Sale of such Profit-Share Product in the United States.

 

(b)                                 Effects of Exercise of Co-Promotion Option. 
If Agenus US exercises its Co-Promotion Option with respect to a Profit-Share
Product, the Parties shall in good faith negotiate the terms of a written
agreement setting forth Agenus’ rights and responsibilities with respect to
Detailing such Profit-Share Product in the United States (such agreement, the
relevant “Co-Promotion Agreement”), which agreement would include the following
provisions:

 

(i)                                     The Parties shall, no later than [**]
prior to the anticipated First Commercial Sale of such Profit-Share Product in
the United States, set out the number of FTE sales representatives Detailing
such Profit-Share Product in the United States.  Absent a decision of the JSC to
the contrary, in no event shall Agenus US be responsible for a number of FTE
sales representatives Detailing such Profit-Share Product which exceeds [**] of
the total FTEs for such Profit-Share Product in the United States.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

43

--------------------------------------------------------------------------------


 

(ii)                                  All Includable Sales Force Costs and
Indirect Selling Expenses incurred by Agenus US in conducting Co-Promotion
activities in accordance with the Co-Promotion Agreement shall be Allowable
Expenses hereunder.

 

(iii)                               The Parties shall establish a joint U.S.
Commercialization Committee (“UCC”) to oversee the Detailing of the relevant
Profit-Share Product in the United States.  Agenus US shall be entitled to have
one (1) representative sit on the UCC or any group carrying out the UCC’s
function after the Effective Date but prior to the UCC’s establishment.  The UCC
shall have responsibility for general oversight of all promotion and Detailing
activities with respect to such Profit-Share Product in the United States.  The
UCC (or any group carrying out the UCC’s function after the exercise of the
Co-Promotion Option but prior to the UCC’s establishment) will meet quarterly or
more frequently as agreed by the Parties.  The term of the UCC will be
determined by the Parties.  Incyte shall have the right to make the final
decision with respect to all matters within the purview of the UCC related to
Commercialization of the relevant Profit-Share Product.

 

(iv)                              Agenus US’s sales representatives will be
included in training programs with respect to the applicable Profit-Share
Product that Incyte provides to its own sales representatives Detailing such
Profit-Share Product. All FTE Costs and reasonable Out-of-Pocket Costs of each
Party associated with such training shall be considered Allowable Expenses.

 

(v)                                 Agenus US’s sales representatives shall be
provided with the same promotional materials, including literature and samples,
as Incyte provides to its own similarly-situated representatives, with the costs
for such materials considered Allowable Expenses.

 

(vi)                              Agenus US shall comply with all applicable
Laws, with Incyte’s Commercialization compliance program and other compliance
related practices and procedures.

 

(vii)                           The circumstances under which such Co-Promotion
Agreement may be terminated.

 

(c)                                  Additional Activities. Incyte shall
consider in good faith requests by Agenus US for involvement in marketing and
other Commercialization activities for Profit-Share Products in the United
States, including the participation of a single employee of Agenus US on any
brand team or similar body established by Incyte with responsibility for the
overall Commercialization of a Product.  The costs incurred by Agenus US in
connection with the participation of its employee on a brand team or similar
body shall not be considered an Allowable Expense hereunder.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

44

--------------------------------------------------------------------------------


 

ARTICLE VI:  INTELLECTUAL PROPERTY

 

6.1                               Inventions.

 

(a)                                 Ownership.  Except as expressly set forth
herein, as between the Parties each Party shall solely own any Invention and
other Know-How that is made, conceived or otherwise discovered solely by
employees, independent contractors or agents of such Party or its Affiliates,
and all Patent Rights therein.  Incyte shall own any and all Inventions and
other Know-How that: (x) are made, conceived or otherwise discovered solely by
employees, independent contractors or agents of Incyte or its Affiliates under
or in the performance of this Agreement that do not constitute a Retrocyte
Display Improvement (“Incyte Program Inventions”) or (y) subject to the next
sentence, are made, conceived or otherwise discovered by employees, independent
contractors or agents of either Party or their respective Affiliates under or in
the performance of this Agreement that relate solely to any compound, Antibody,
active ingredient or product that is owned or controlled by Incyte or any of its
Affiliates (for clarity, other than a Licensed Antibody or Product) (the
Inventions and Know-How in clause (y), and any Patent Rights therein, the
“Incyte Other Inventions”).  Agenus, on behalf of itself and its Affiliates,
agrees to assign and hereby does assign to Incyte all right, title and interest
in and to any Incyte Other Inventions knowingly made, conceived or otherwise
discovered by employees, independent contractors or agents of Agenus or its
Affiliates under or in the performance of this Agreement. Agenus shall own any
and all Inventions and other Know-How that (i) are made, conceived or otherwise
discovered solely by employees, independent contractors or agents of Agenus or
its Affiliates under or in the performance of this Agreement that do not
constitute a Retrocyte Display Improvement or an Incyte Other Invention or
(ii) subject to the next sentence, are made, conceived or otherwise discovered
by employees, independent contractors or agents of either Party or their
respective Affiliates under or in the performance of this Agreement that
constitute a Retrocyte Display Improvement.  Incyte, on behalf of itself and its
Affiliates, agrees to assign and hereby does assign to Agenus all right, title
and interest in and to any Retrocyte Display Improvements knowingly made,
conceived or otherwise discovered by employees, independent contractors or
agents of Incyte or its Affiliates under or in the performance of this
Agreement.  The Parties shall jointly own any and all Inventions and other
Know-How that are made, conceived, authored or otherwise discovered by
employees, independent contractors or agents of both Agenus or its Affiliates
and Incyte or its Affiliates that (i) do not constitute a Retrocyte Display
Improvement or an Incyte Other Invention and (ii) would be deemed to be jointly
conceived, invented or authored, or otherwise jointly owned, by the Parties
under the laws of the United States or applicable foreign jurisdiction (“Joint
Inventions”).  Each Party shall own an equal, undivided interest in each Joint
Invention and all Patent Rights therein (“Joint Patent Rights”).  Agenus’
interest in the Joint Patent Rights are included in the Agenus Patent Rights and
are licensed exclusively to Incyte pursuant to, and subject to the limitations
set forth in, Section 2.1.  In the event that a jurisdiction requires consent of
co-owners for one co-owner to grant license rights under or otherwise exploit a
Joint Invention, each Party hereby grants, subject to the terms of the exclusive
licenses granted hereunder, to the other Party a sublicenseable right and
license to exploit such Joint Invention without a requirement of accounting
other than as set forth in this Agreement.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

45

--------------------------------------------------------------------------------


 

(b)                                 Inventorship.  The determination of
inventorship shall be made in accordance with U.S. patent Laws.  The Parties
shall attempt in good faith to resolve any disputes regarding ownership of
Inventions, and all Patent Rights and any other Intellectual Property Rights
therein.  In the event the Parties are unable to resolve such dispute within
thirty (30) days after receipt of notice of the dispute, such dispute will be
resolved by independent patent counsel not engaged or regularly employed in the
past two (2) years by either Party and reasonably acceptable to both Parties. 
The decision of such independent patent counsel will be binding on the Parties. 
Expenses of such patent counsel will be shared equally by the Parties.

 

(c)                                  Assignments.  Each Party shall require its
Affiliates, and all of its or its Affiliates’ employees, and shall use
reasonable efforts to have each of its Permitted Subcontractors and agents, to
assign all of its or their right, title and interest in or to any Inventions to
such Party or its Affiliate, and such Party shall, and shall require its
Affiliates to, assign all (or, with respect to Joint Inventions and Joint Patent
Rights, the relevant portion) of its or their right, title and interest in or to
any Inventions to the other Party, as is necessary to vest all (or, with respect
to Joint Inventions and Joint Patent Rights, a joint) right, title and interest
in such Inventions as set forth in Sections 2.1 and 6.1(a).  Each Party shall,
and shall cause its Affiliates and all of its or its Affiliates’ employees, and
shall use reasonable efforts to have each of its Permitted Subcontractors and
agents, to cooperate and take all additional actions and to execute such
agreements, instruments and documents as may be reasonably required to perfect
such Party’s right title and interest in and to Inventions and any Patent Rights
therein.

 

(d)                                 Cooperation.  Each Party hereby agrees:
(a) to use reasonable efforts to make its employees, agents and consultants,
reasonably available to the other Party (or to the other Party’s authorized
attorneys, agents or representatives), to the extent reasonably necessary to
enable such Party to undertake Prosecution of Patent Rights as contemplated by
this Agreement; (b) to cooperate, if necessary and appropriate, with the other
Party in gaining Patent Term Extensions wherever applicable to Patent Rights
that are subject to this Agreement, in accordance with Section 6.6; and (c) to
endeavor in good faith to coordinate its efforts with the other Party to
minimize or avoid interference with the Prosecution of the other Party’s Patent
Rights that are subject to this Agreement.  For the avoidance of doubt, each
Party agrees that it shall use reasonable efforts to cause its employees, agents
and consultants to provide any and all information required for the other Party
to comply with its relevant duties of disclosure as required by applicable Law
in the United States or any other jurisdiction.

 

(e)                                  Joint Research Agreement.  The Parties
acknowledge and agree that this Agreement is a “joint research agreement” as
defined in the America Invents Act, 35 U.S.C. §§100(h) and 102(c). 
Notwithstanding anything to the contrary in this Article VI, the Parties will
use reasonable efforts to cooperate and coordinate their activities with respect
to any submissions, filings or other activities in support thereof.

 

6.2                               Prosecution of Patent Rights.

 

(a)                                 Subject to Sections 6.2(c) and 6.2(d),
(i) Agenus shall have the sole right to Prosecute all Agenus Platform Patent
Rights and the first right to Prosecute all Agenus Patent

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

46

--------------------------------------------------------------------------------


 

Rights, and (ii) Incyte shall have the first right to Prosecute all Incyte
Program Patent Rights and Joint Patent Rights and the sole right to Prosecute
all Incyte IP, including Patent Rights resulting from Incyte Other Inventions,
that is not an Incyte Program Patent Right or Joint Patent Right.

 

(b)                                 With respect to the Agenus Patent
Rights, Incyte Program Patent Rights and Joint Patent Rights, the Party
responsible for Prosecution shall consult with and keep the other Party fully
informed of important issues relating to the Prosecution of such Patent Rights,
and shall furnish to the other Party copies of documents relevant to such
Prosecution in sufficient time prior to the filing of such document to allow for
review and comment by the other Party and, to the extent possible in the
reasonable exercise of its discretion, the Party responsible for Prosecution
shall incorporate all of such comments.

 

(c)                                  If Agenus elects not to Prosecute any
Agenus Patent Rights (whether worldwide or with respect to any particular
country), including electing not to file a patent application with respect
thereto or to allow any such Agenus Patent Rights to lapse or become abandoned
or unenforceable, then Agenus shall promptly notify Incyte in writing (which
such notice shall be at least sixty (60) days prior to the lapse or abandonment
of any such Agenus Patent Rights).  Thereafter, Incyte may, but is not required
to, at its sole expense and in its sole discretion, Prosecute such Agenus Patent
Rights through counsel of its choosing.  In the event that Incyte undertakes
such Prosecution, Agenus shall provide Incyte all reasonable assistance and
cooperation in relation thereto, including as specified in Section 6.1(d) above
and including providing any necessary powers of attorney and executing any other
required documents or instruments.

 

(d)                                 If Incyte elects not to Prosecute any Incyte
Program Patent Rights or Joint Patent Rights (whether worldwide or with respect
to any particular country), including electing not to file a patent application
with respect thereto or to allow any such Incyte Program Patent Rights or Joint
Patent Rights to lapse or become abandoned or unenforceable, then Incyte shall
promptly notify Agenus in writing (which such notice shall be at least sixty
(60) days prior to the lapse or abandonment of any such Joint Patent Rights). 
Thereafter, Agenus may, but is not required to, at its sole expense and in its
sole discretion, Prosecute such Incyte Program Patent Rights or Joint Patent
Rights through counsel of its choosing.  In the event that Agenus undertakes
such Prosecution, Incyte shall provide Agenus all reasonable assistance and
cooperation in relation thereto, including as specified in Section 6.1(d) above
and including providing any necessary powers of attorney and executing any other
required documents or instruments.

 

6.3                               Third Party Infringement.

 

(a)                                 Notice.  Each Party shall promptly report in
writing to the other Party during the Term any (i) known or suspected
infringement of an Agenus Patent Right, Incyte Program Patent Right or Joint
Patent Right (“Licensed IP Infringement”) Covering a Licensed Antibody or a
Product for use in the Field anywhere in the Territory, including any
certification regarding any Agenus Patent Right, Incyte Program Patent Right or
Joint Patent Right Covering such Product that such Party receives pursuant to 21
U.S.C. §§355(b)(2)(A)(iv), 21 U.S.C.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

47

--------------------------------------------------------------------------------


 

§§355(j)(2)(A)(vii)(IV) or such similar laws as may exist in jurisdictions other
than the United States (a “Paragraph IV Notice”) or pursuant to 42 U.S.C.
§262(l) or such similar laws as may exist in jurisdictions other than the United
States (a “Biosimilar Notice”)  (which Paragraph IV Notice or Biosimilar Notice
shall be provided to the other Party within five (5) Business Days after receipt
thereof), or (ii) known or suspected unauthorized use or misappropriation of
Agenus Know-How or Incyte Know-How in the Field of which such Party becomes
aware.  Each Party shall provide the other Party with all available evidence
supporting such infringement, suspected infringement, unauthorized use or
misappropriation or suspected unauthorized use or misappropriation.

 

(b)                                 Infringement Action.

 

(i)                                     Agenus Patent Rights.

 

(A)                               Agenus shall have the initial right, but not
the obligation, to initiate a suit or take other appropriate action that it
believes is reasonably required to protect the Agenus Know-How and Agenus Patent
Rights, excluding the Joint Know-How and Joint Patent Rights.

 

(B)                               To the extent that any Licensed IP
Infringement pertains to Agenus Patent Rights Covering a Product in the
Territory:

 

(1)                                 Agenus shall give Incyte advance notice of
its intent to file or not file any such suit or take or not take any such action
and the reasons therefor.

 

(2)                                 If Agenus does not file such suit or take
such action within the shorter of (y) [**] after Agenus becomes aware of such
Licensed IP Infringement (or [**] after Agenus receives the relevant Paragraph
IV Notice) or, with respect to a Biosimilar Notice, such longer period of time
in accordance with 42 U.S.C. §262(l)(6)), or (z) such shorter period of time to
avoid loss of material enforcement rights or remedies, then, subject to
Section 6.5, Incyte shall have the right, but not the obligation, to initiate a
suit or take other appropriate action to protect the Agenus Patent Rights
against such Licensed IP Infringement.

 

(3)                                 If the relevant Product to which such
Licensed IP Infringement pertains is a Profit-Share Product, all costs and
expenses incurred by either Party with respect to any enforcement action
pursuant to this subsection (B) shall be a Patent and Trademark Cost; otherwise
all costs and expenses incurred by either Party with respect to any enforcement
action pursuant to this subsection (B) shall be borne by the Party conducting
the enforcement action.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

48

--------------------------------------------------------------------------------


 

(ii)                                  Incyte Program Patent Rights and Joint
Patent Rights.

 

(A)                               Incyte shall have the initial right, but not
the obligation, to initiate a suit or take other appropriate action that it
believes is reasonably required to protect the Incyte Program Know-How and
Incyte Program Patent Rights, including the Joint Know-How and Joint Patent
Rights.

 

(B)                               To the extent that any Licensed IP
Infringement pertains to Incyte Program Patent Rights or Joint Patent Rights
Covering a Product in the Territory:

 

(1)                                 Incyte shall give Agenus advance notice of
its intent to file or not file any such suit or take or not take any such action
and the reasons therefor.

 

(2)                                 If Incyte does not file such suit or take
such action within the shorter of (y) [**] after Incyte becomes aware of such
Licensed IP Infringement (or [**] after Incyte receives the relevant Paragraph
IV Notice) or, with respect to a Biosimilar Notice, such longer period of time
in accordance with 42 U.S.C. §262(l)(6)), or (z) such shorter period of time to
avoid loss of material enforcement rights or remedies, then, subject to
Section 6.5, Agenus shall have the right, but not the obligation, to initiate a
suit or take other appropriate action to protect such Incyte Program Patent
Rights or Joint Patent Rights against such Licensed IP Infringement.

 

(3)                                 If the relevant Product to which such
Licensed IP Infringement pertains is a Profit-Share Product, all costs and
expenses incurred by either Party with respect to any enforcement action
pursuant to this subsection (B) shall be a Patent and Trademark Cost; otherwise
all costs and expenses incurred by either Party with respect to any enforcement
action pursuant to this subsection (B) shall be borne by the Party conducting
the enforcement action.

 

(c)                                  Conduct of Action.  The Party initiating
suit shall have the sole and exclusive right to select counsel for any suit
initiated by it under Section 6.3(b).  If required under applicable Law in order
for such Party to initiate and/or maintain such suit, the other Party shall join
as a party to the suit.  If requested by the Party initiating suit, the other
Party shall provide reasonable assistance to the Party initiating suit in
connection therewith.  The other Party shall have the right to participate and
be represented in any suit described in Section 6.3(b) by its own counsel at its
own expense.  The Party initiating suit as provided in Section 6.3(b) shall
(i) keep the other Party promptly informed, (ii) from time to time consult with
the other Party regarding the status of any such suit or action, (iii) provide
the other Party with copies of all material documents (e.g., complaints,
answers, counterclaims, material motions, orders of the court, memoranda of law
and legal briefs, interrogatory responses, depositions, material pre-trial

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

49

--------------------------------------------------------------------------------


 

filings, expert reports, affidavits filed in court, transcripts of hearings and
trial testimony, trial exhibits and notices of appeal) filed in, or otherwise
relating to, such suit or action, and (iv) cannot, without such other Party’s
consent, settle such suit in any manner which would (A) have an adverse effect
on such other Party’s Patent Rights or such other Party’s Program Rights
hereunder or (B) be an admission of liability on behalf of such other Party
(provided, however, that the Party initiating such suit may settle such suit
without such consent if such settlement involves only the receipt of money from,
or the payment of money to, such Third Party and the Party initiating such suit
makes all such payments to such Third Party).

 

(d)                                 Recoveries.  To the extent that any such
suit or action pertains to any Product, any recovery obtained as a result of any
proceeding described in Section 6.3(b) or from any counterclaim or similar claim
asserted in a proceeding described in Section 6.4, by settlement or otherwise,
shall be applied in the following order of priority:

 

(i)                                     first, the Parties shall be reimbursed
for all Out-of-Pocket Costs incurred by them in connection with such proceeding,
which reimbursement (A) if the relevant Product to which the relevant Licensed
IP Infringement pertains is a Profit-Share Product or Co-Developed Product,
shall be made in proportion to their respective obligations to fund Patent and
Trademark Costs for such Product, and (B) otherwise shall be made to reimburse
each Party in full or, if such recovery is not sufficient, pro rata in
proportion to such Out-of-Pocket Costs borne by each; and

 

(ii)                                  second any remainder shall be paid to
Incyte, and shall be considered Net Sales of such Product in the relevant
country, subject to (A) if the relevant Product to which the relevant Licensed
IP Infringement pertains is a Profit-Share Product, the calculation of
Profit-or-Loss pursuant to Section 7.3 with respect to such Profit-Share
Product, or (B) if the relevant Product to which the relevant Licensed IP
Infringement pertains is a Royalty Bearing Product, the payment of the relevant
royalty to Agenus pursuant to Section 7.6.

 

6.4                               Claimed Infringement.  In the event that a
Third Party at any time provides written notice of a claim to, or brings an
action, suit or proceeding against, a Party, or an Affiliate or permitted
sublicensee, claiming infringement of such Third Party’s Patent Rights or
unauthorized use or misappropriation of such Third Party’s Know-How, based upon
an assertion or claim arising out of the research, Development, Manufacture,
Commercialization or other use of a Product in the Field by such Party (a “Third
Party Infringement Claim”), such Party shall promptly notify the other Party of
the claim or the commencement of such action, suit or proceeding, enclosing a
copy of the claim and/or all papers served.  Subject to Section 6.5, the Party
or its Affiliate or permitted sublicensee against which such Third Party
Infringement Claim is brought shall have the sole right, but not the obligation,
to defend such Third Party Infringement Claim.  In any event, the Parties shall
reasonably assist one another and cooperate in any such litigation.  All FTE
Costs and Out-of-Pocket Costs incurred by the Parties in connection with the
defense of a Third Party Infringement Claim, and any Losses payable by either
Party as a result thereof, (a) shall be Patent and Trademark Costs hereunder if
the relevant Product to which such Third Party Infringement Claim pertains is a
Profit-Share Product, and (B) 

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

50

--------------------------------------------------------------------------------


 

otherwise shall be borne by the Party that is primarily responsible for the
activity that is the subject of the Third Party Infringement Claim.

 

6.5                               Patent Invalidity Claim.  If a Third Party at
any time asserts a claim that any Agenus Patent Right, Incyte Program Patent
Right or Joint Patent Right Covering a Product is invalid or otherwise
unenforceable (an “Invalidity Claim”), whether as a defense in an infringement
action brought by Agenus or Incyte pursuant to Section 6.3(b), in a declaratory
judgment action or in a Third Party Infringement Claim brought against Agenus or
Incyte, the Party Controlling such Patent Right (or Incyte with respect to any
Joint Patent Right) shall have the first right, but not the obligation, to
defend such Invalidity Claim and the other Party shall cooperate with the Party
Controlling such Patent Right in preparing and formulating a response to such
Invalidity Claim.  If Agenus does not defend an Invalidity Claim brought against
an Agenus Patent Right or Incyte does not defend an Invalidity Claim brought
against an Incyte Program Patent Right or Joint Patent Right, the other Party
may defend such Invalidity Claim and the coordination provisions of
Section 6.3(b) shall apply to such Invalidity Claim, mutatis mutandis as they
apply to Licensed IP Infringement suits.  Neither Party shall, without the
consent of the other Party, settle or compromise any Invalidity Claim in any
manner which would (a) have an adverse effect on such other Party’s Patent
Rights or such other Party’s Program Rights hereunder or (b) be an admission of
liability on behalf of such other Party (provided, however, that the Party
initiating such suit may settle such suit without such consent if such
settlement involves only the receipt of money from, or the payment of money to,
such Third Party and the Party initiating such suit makes all such payments to
such Third Party).  To the extent such Invalidity Claim is raised as a defense
in an infringement action brought by Agenus or Incyte pursuant to
Section 6.3(b), the expense provisions of Section 6.3 shall apply and counsel to
the Party controlling the infringement action shall act as the ministerial
liaison with the court.  To the extent such Invalidity Claim is raised in a
Third Party Infringement Claim brought against a Party, the expense provisions
of Section 6.4 shall apply with respect thereto and the Party against whom the
Invalidity Claim is brought shall act as the ministerial liaison with the court.

 

6.6                               Patent Term Extensions.  Incyte shall have the
sole authority to obtain Patent Term Extensions for Patent Rights Covering a
Product; provided, however, that Incyte shall reasonably consider any input from
Agenus with respect to the extension of any Agenus Patent Rights.  Agenus shall,
as applicable, file all documentation and take all other actions to obtain such
Patent Term Extensions.

 

6.7                               Patent Marking.  Incyte shall comply with all
applicable patent marking statutes in any country in which Products Covered by
Agenus Patent Rights or Joint Patent Rights are sold.

 

ARTICLE VII:  FINANCIAL PROVISIONS

 

7.1                               License Fee.  In consideration for the rights,
licenses and sublicenses granted to Incyte by Agenus under Section 2.1 with
respect to the four (4) Projects included in the Program as of the Effective
Date, Incyte shall make to Agenus a nonrefundable, non-creditable payment

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

51

--------------------------------------------------------------------------------


 

of ten million Dollars ($10,000,000) within ten (10) days after the Effective
Date.  The foregoing license fee shall be deemed to be allocated among each of
the four (4) Projects included in the Program in the manner set forth in
Schedule 7.1.

 

7.2                               Project Access Fee.  In consideration for
access to Discovery Projects during the Discovery Period, Incyte shall make to
Agenus a non-refundable, non-creditable payment of fifteen million Dollars
($15,000,000) within ten (10) days after the Effective Date.

 

7.3                               Sharing of Profit-or-Loss.

 

(a)                                 Subject to Sections 4.1(c) and 5.1(b),
Profit-or-Loss shall be allocated fifty percent (50%) to each of Incyte and
Agenus, such that Incyte and Agenus shall each share fifty percent (50%) of
Profit-or-Loss with respect to each Profit-Share Product until the Development
and Commercialization of such Profit-Share Product is permanently discontinued.

 

(b)                                 From and after the Effective Date, the
Parties shall conduct a quarterly reconciliation of Profit-or-Loss as follows,
on a Profit-Share Product-by-Profit-Share Product basis:

 

(i)                                     Within [**] after the end of each
Calendar Quarter, each Party shall submit to the other Party a preliminary
written report setting forth the following information, estimated where
necessary:

 

(A)                               actual revenues and expenses included in
Profit-or-Loss for such Product for the first two (2) months of such Calendar
Quarter, including, as applicable:

 

(1)                                 all sales in units and in Net Sales value of
such Profit-Share Product in the Territory made by Incyte and Incyte Related
Parties during such two (2) month period, together with an accounting of the
itemized deductions from gross invoice price to Net Sales;

 

(2)                                 all Profit-Share Product Proceeds for such
Profit-Share Product received from Third Parties in the Territory during such
two (2) month period; and

 

(3)                                 the relevant Allowable Expenses incurred by
each Party or its Affiliates with respect to such Profit-Share Product during
such two (2) month period; and

 

(B)                               good faith estimate of revenues and expenses
included in Profit-or-Loss for such Product for the last month of such Calendar
Quarter, for financial reporting purposes.

 

(ii)                                  Within [**] after the end of each Calendar
Quarter, each Party shall submit to the other Party a final written report
setting forth, as applicable:

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

52

--------------------------------------------------------------------------------


 

(A)                               all sales in units and in Net Sales value of
such Profit-Share Product in the Territory made by Incyte and Incyte Related
Parties during such Calendar Quarter, together with an accounting of the
itemized deductions from gross invoice price to Net Sales;

 

(B)                               all Profit-Share Product Proceeds for such
Profit-Share Product received from Third Parties in the Territory during such
Calendar Quarter, and

 

(C)                               the relevant Allowable Expenses incurred by
such Party or its Affiliates with respect to such Profit-Share Product during
such Calendar Quarter.

 

(c)                                  Within [**] after the receipt of the report
pursuant to subparagraph (b) above, Incyte shall submit to Agenus a written
reconciliation report setting forth in reasonable detail the calculation of
Profit-or-Loss, the amount of any taxes required to be withheld and the
calculation of the net amount owed by Incyte to Agenus, or by Agenus to Incyte,
as the case may be, in order to ensure the sharing of Profit-or-Loss set forth
in this Section 7.3 and the proper allocation of withholding taxes pursuant to
Section 7.9.  The net amount payable with respect to Profit-or-Loss, after
appropriate adjustment for any withholding taxes, shall be paid by Incyte or by
Agenus (or the appropriate Affiliate), as the case may be, within [**] following
receipt of invoice for such amount.

 

(d)                                 In addition to providing the information set
forth in subsection (b) above, each Party and its Affiliates, as the case may
be, shall provide reasonable supporting documentation of Allowable Expenses
included in the calculation of Profit-or-Loss in a manner determined by the JSC.

 

7.4                               Reimbursement of Development Costs.  Subject
to Sections 4.1(c), Incyte shall reimburse Agenus for all Development Costs
incurred by Agenus and its Affiliates (a) with respect to each Royalty-Bearing
Product in accordance with the relevant Development Plan and (b) constituting
Patent and Trademark Costs pertaining to Bullpen Targets as provided in
Section 1.103, in each case within [**] following receipt by Incyte of an
invoice therefor, but only to the extent that such invoiced amount, together
with all other Development Costs reimbursed by Incyte for Development activities
conducted by Agenus and its Affiliates during such Calendar Year, does not
exceed [**] of the total Development Costs budgeted in the Development Plan for
the relevant Royalty-Bearing Product (except to the extent such excess is
approved pursuant to Section 4.1(c) hereof).

 

7.5                               Milestone Payments.  Incyte shall make the
following non-refundable, non-creditable milestone payments to Agenus upon the
achievement of each of the following milestones by Incyte or an Incyte Related
Party:

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

53

--------------------------------------------------------------------------------


 

(a)                                 Profit-Share Products.

 

(i)                                     The milestone payments and events for
the Profit-Share Products are:

 

Milestone Event

 

Payment

[**]

 

[**]

[**]

 

[**]

 

(ii)                                  On a Profit-Share Product-by-Profit-Share
Product basis [**] .

 

(iii)                               For clarity, none of the milestone payments
set forth in this Section 7.5(a) shall be an Allowable Expense hereunder.

 

(b)                                 Royalty-Bearing Products.

 

(i)                                     The milestone payments and events for
the Royalty-Bearing Products are:

 

Milestone Event

 

Payment

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

54

--------------------------------------------------------------------------------


 

(ii)                                  [**]:

 

[**]

[**]

[**]

[**]

[**]

[**]

 

(iii)                               More than one of the [**] milestone payments
set forth[**]  may be earned concurrently based on [**].  By way of example and
not limitation, [**], then Incyte shall pay Agenus the milestone payments set
forth in both Sections 7.5(b)(i)[**] and 7.5(b)(i)[**] (total [**]).

 

(iv)                              With respect to any Royalty-Bearing Product
which had been a Profit-Share Product prior to Agenus’ exercise of its rights
pursuant to Section 4.6, only those Milestone Events which are triggered by such
Royalty-Bearing Product after the [**] period (or [**] period in the event of a
Change in Control, as applicable) described in Section 4.6 shall be payable
pursuant to this Section 7.5(b).

 

(c)                                  Milestone Payments.  Incyte shall notify
Agenus of the achievement of each of the foregoing milestones within [**] after
each such achievement.  Any milestone payments shall be reflected on an invoice
provided to Incyte by Agenus, and any such invoices shall be due and payable by
Incyte within [**] after the date the invoice is received.

 

7.6                               Royalties.

 

(a)                                 Royalty Rates.

 

(i)                                     Royalty-Bearing Products.  Except with
respect to Co-Developed Products, Combination Products, Option Products and
Converted Products, Incyte shall pay to Agenus royalties on Net Sales of each
Royalty-Bearing Product, on a Royalty-Bearing Product-by-Royalty-Bearing Product
basis, in each Calendar Year as follows:

 

Annual Net Sales of the Relevant Royalty-Bearing Product

 

Royalty Rate

The portion less than or equal to [**]

 

6%

The portion greater than [**] and less than or equal to [**]

 

[**]

The portion greater than [**] and less than or equal to [**]

 

[**]

The portion greater than [**]

 

12%

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

55

--------------------------------------------------------------------------------


 

(ii)                                  Combination Products.  With respect to
Combination Products (other than Co-Developed Products), Incyte shall pay to
Agenus royalties on Net Sales of each Combination Product, on a Combination
Product-by-Combination Product basis, in each Calendar Year as follows:

 

Annual Net Sales of the Relevant Combination Product

 

Royalty Rate

The portion less than or equal to [**]

 

[**]

The portion greater than [**] and less than or equal to [**]

 

[**]

The portion greater than [**] and less than or equal to [**]

 

[**]

The portion greater than [**]

 

[**]

 

(iii)                               Co-Developed Products.  With respect to
Co-Developed Products, Incyte shall pay to Agenus royalties on Net Sales of each
such Co-Developed Product, on a Co-Developed Product-by-Co-Developed Product
basis, in each Calendar Year as follows:

 

Annual Net Sales of the Relevant Co-Developed Product

 

Royalty Rate

The portion less than or equal to [**]

 

[**]

The portion greater than [**] and less than or equal to [**]

 

[**]

The portion greater than [**]

 

[**]

 

(iv)                              Option Products. Incyte shall pay to Agenus
royalties on Net Sales of each Option Product, on an Option Product-by-Option
Product basis, in each Calendar Year as follows:

 

Annual Net Sales of the Relevant Option Product

 

Royalty Rate

The portion less than or equal to [**]

 

[**]

The portion greater than [**] and less than or equal to [**]

 

[**]

The portion greater than [**] and less than or equal to [**]

 

[**]

The portion greater than [**]

 

[**]

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

56

--------------------------------------------------------------------------------


 

(v)                                 Converted Products.  With respect to
Converted Products, Incyte shall pay to Agenus royalties on Net Sales of each
such Converted Product, on a Converted Product-by-Converted Product basis, at
the rates set forth in Section 7.6(a)(iii) until such time as is provided in
Section 4.6, and thereafter at the rates set forth in Section 7.6(a)(i).

 

(b)                                 Royalty Term.

 

(i)                                     Royalties payable under this Section 7.6
shall be paid by Incyte on a Royalty-Bearing Product-by-Royalty-Bearing Product
and country-by-country basis from the date of First Commercial Sale of such
Royalty-Bearing Product in the relevant country for a period which is the
longest of: (A) the date on which all Agenus Patent Rights, Incyte Program
Patent Rights and Joint Patent Rights containing a Valid Claim Covering the
Manufacture, Commercialization or other use of such Royalty-Bearing Product in
the country of sale have expired; (B) the expiration of Regulatory Exclusivity
for such Royalty-Bearing Product in such country; and (C) [**] following the
date of First Commercial Sale of such Royalty-Bearing Product in such country
(each such term with respect to a Royalty-Bearing Product and a country, a
“Royalty Term”).

 

(ii)                                  Notwithstanding anything to the contrary
herein, in the event that, with respect to a Royalty-Bearing Product in a
country, (A) the Royalty Term for such Royalty-Bearing Product in such country
continues solely due to Section 7.6(b)(i)(C), or (B) Generic Competition exists
with respect to such Royalty-Bearing Product in the Field in such country in a
Calendar Quarter, then the royalty rates in such country for such
Royalty-Bearing Product will thereafter be reduced to [**] of the applicable
rate in Section 7.6(a).

 

(c)                                  Stacking.  Agenus shall be responsible for
payment of all amounts due to Third Parties under the LICR Agreement and any
other agreement with a Third Party in effect as of the Effective Date to which
Agenus or any of its Affiliates is a party or by which any of them is bound.  If
Incyte (i) determines in good faith that, in order to avoid infringement of any
Patent Right not licensed hereunder, it is reasonably necessary to obtain a
license after the Effective Date from a Third Party under Patent Rights
Controlled by the Third Party Covering the composition or method of use of a
Licensed Antibody in order to Commercialize a Product in the Field in a country
in the Territory and to pay a royalty under such license (including in
connection with the settlement of a patent infringement claim); or (ii) shall be
subject to a final court or other binding order or ruling requiring any
payments, including the payment of a royalty to a Third Party patent holder in
respect of the Development, Manufacture or Commercialization of a Product in the
Field in a country in the Territory, then (A) in the case of Profit-Share
Products, the royalties or other consideration payable to such Third Party shall
be Patent and Trademark Costs after the First Commercial Sale in any country in
the Territory of the applicable Product, and (B) in the case of Royalty-Bearing
Products, the amount of Incyte’s royalty payments under Section 7.6(a) (subject
to Section 7.6(b)) with respect to Net Sales for such Royalty-Bearing Product in
such country in any Calendar Quarter shall be reduced by[**] of the royalties
actually paid by Incyte to such Third Party that are reasonably and
appropriately

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

57

--------------------------------------------------------------------------------


 

allocable to such Royalty-Bearing Product in the Field in the Territory during
such Calendar Quarter; provided, however, that in no event shall the aggregate
deductions under this Section 7.6(c) reduce any royalty payment made to Agenus
in respect of Net Sales of such Royalty-Bearing Product pursuant to
Section 7.6(a) (but subject to Section 7.6(b)) in any Calendar Quarter to an
amount that represents less than the greater of (x) [**] of the royalty
otherwise payable in such Calendar Quarter or (y) [**] of Net Sales of the
applicable Royalty-Bearing Product during such Calendar Quarter (with any such
deductions not applied in any Calendar Quarter due to the foregoing limit to be
carried forward to future Calendar Quarters).

 

(d)                                 Licenses.  Upon the expiration of the
Royalty Term with respect to a Royalty-Bearing Product in a country, the
licenses granted by Agenus to Incyte pursuant to Section 2.1 shall be deemed to
be non-exclusive, fully paid-up, irrevocable and perpetual with respect to such
Royalty-Bearing Product in such country.

 

(e)                                  No Multiple Royalties.  Only one royalty
shall be due with respect to each sale of a Royalty-Bearing Product.

 

7.7                               Royalty Reports; Payments.  Incyte shall
deliver to Agenus, within [**] after the end of each Calendar Quarter, a royalty
report for such Calendar Quarter, together with the required payments pursuant
to Section 7.6.  Such reports shall indicate, on a country-by-country basis,
gross sales and all deductions taken from gross sales to reach Net Sales, the
Net Sales and the calculation of royalties from Net Sales with respect thereto,
each determined in accordance with this Agreement, with respect to sales of
Royalty-Bearing Products.  All payments due to Agenus pursuant to this Agreement
shall be made in U.S. Dollars by wire transfer in immediately available funds to
an account designated in advance by Agenus.

 

7.8                               Audits.  For a period of [**] next following
each Calendar Year, each Party shall keep, and shall cause its Affiliates to
keep, full, true and accurate books and records containing all particulars
relevant to the calculation of Development Costs, Profit-or-Loss, and Net Sales
(including, with respect to Net Sales, the relevant statements obtained from its
permitted sublicensees) in sufficient detail to enable the other Party to verify
the amounts payable by or to it under this Agreement.  Each Party shall have the
right, not more than once during any Calendar Year and at its own expense, to
have the books and records of the other Party and its Affiliates, as applicable,
audited by an independent certified public accounting firm that is one of the
six (6) largest, by revenue, accounting firms in the United States and is
mutually acceptable to both Parties.  Audits under this Section 7.8 shall be
conducted at the principal place of business of the financial personnel with
responsibility for preparing and maintaining such records, during normal
business hours, upon at least [**] prior written notice, and for the sole
purpose of verifying amounts payable by or to such Party under this Agreement. 
All information and data reviewed in any audit conducted under this Section 7.8
shall be used only for the purpose of verifying amounts payable by or to a Party
under this Agreement and shall be treated as Confidential Information of the
audited Party subject to the terms of this Agreement.  The auditing Party shall
cause its accounting firm to enter into a reasonably acceptable confidentiality
agreement with the audited Party and its Affiliates, as applicable.  The
accounting firm shall disclose to the auditing Party only whether the
calculation of Development Costs, Profit-or-Loss

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

58

--------------------------------------------------------------------------------


 

or royalties are correct or incorrect and the specific details concerning any
discrepancies.  If the audit demonstrates that the payments owed under this
Agreement have been understated, the audited Party shall pay the balance to the
auditing Party, which shall be paid together with interest in accordance with
Section 7.11.  Further, if the amount of the understatement is greater than [**]
of the amount owed to the auditing Party with respect to the audited period,
then the audited Party shall reimburse the auditing Party for the reasonable
out-of-pocket cost of the audit.  If the audit demonstrates that the payments
owed under this Agreement have been overstated, the audited Party shall be
entitled to credit such amount against payments due to the auditing Party All
payments owed by or to a Party under this Section 7.8 shall be made within [**]
after the results of the audit are delivered to the Parties.

 

7.9                               Tax Matters.  The royalties, milestones,
profit-share payments and other amounts payable by a Party (the “Payor”) to the
other Party (the “Payee”) pursuant to this Agreement (each a “Payment”) shall be
made without deduction or withholding for taxes except to the extent that any
such deduction or withholding is required by Law in effect at the time of the
Payment.  In the event that the Payor is required by applicable Law to deduct,
withhold and pay over (collectively, “Withhold”) any tax (a “Withholding Tax”)
from or in respect of such Payment, the Payor shall (a) notify the Payee of such
requirement promptly upon first becoming aware thereof, (b) Withhold the full
amount of such Withholding Tax to the relevant taxing authority as and when due
and (c) pay the net after-Withholding Tax amount of such Payment to the Payee,
together with documentation confirming the amount and fact of the associated
Withholding.  The amount of Withholding Tax required to be Withheld in respect
of a Payment shall be (i) determined in the good-faith discretion of the Payor,
with due regard to any valid documentation previously provided to the Payor by
or for the benefit of the Payee, in form and substance reasonably satisfactory
to the Payor, that supports a reduced rate of Withholding Tax in respect of the
Payment, and (ii) treated for all purposes of this Agreement as having been duly
and timely paid by the Payor to or for the benefit of the Payee.  The Parties
agree to cooperate in good faith to permit a Payee to recover any excess
Withhold Tax previously Withheld.  On the date of execution of this Agreement,
each Party will deliver to the other an accurate and complete Internal Revenue
Service Form W-9.

 

7.10                        Currency Exchange.  All payments to be made by a
Party to the other Party shall be made in Dollars.  In the case of sales of
Products outside the United States, royalty and profit-share payments shall be
converted to Dollars using the average of the daily foreign exchange rates as
published by The Wall Street Journal, Eastern Edition for the Calendar Quarter
in which such payments occurred.

 

7.11                        Late Payments.  Without limiting any other rights or
remedies available to a Party hereunder, if the paying Party does not pay any
amount due on or before the due date, the paying Party shall pay to such Party
interest on any such amounts from and after the date such payments are due under
this Agreement at a rate per annum equal to the then current “prime rate” in
effect published in The Wall Street Journal, Eastern Edition, plus [**] or the
maximum applicable legal rate, if less, calculated on the total number of days
payment is delinquent; provided that with respect to any disputed payments, no
interest payment shall be due until such dispute is resolved and the interest
which shall be payable thereon shall be based on the finally-

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

59

--------------------------------------------------------------------------------


 

resolved amount of such payment, calculated from the original date on which the
disputed payment was due through the date on which payment is actually made.

 

7.12                        General Payment Provisions.  Notwithstanding
anything to the contrary in this Agreement, (a) there shall be no
double-counting of expenses or revenue within, between or among the definition
of Profit-or-Loss, Development Costs and any components thereof, and
(b) Profit-or-Loss, Development Costs and any components thereof shall be
determined from the books and records of the applicable Party and its Affiliates
maintained in accordance with Accounting Standards.

 

ARTICLE VIII:  TERM AND TERMINATION

 

8.1                               Agreement Term.  The term of this Agreement
shall commence on the Effective Date and shall continue for so long (a) as any
Product is being Developed or Commercialized or (b) the Discovery Period or any
Option Period remains in effect, unless terminated early in accordance with
Section 8.2 (the “Term”); provided, however, that Article XIII shall be
effective as of the Execution Date.  Notwithstanding the above, if there are any
ongoing disputes at the end of the Term as set forth above, this Agreement shall
remain in full force and effect until all such disputes are resolved.

 

8.2                               Termination.

 

(a)                                 Termination for Convenience.  At any time
after the first (1st) anniversary of the Effective Date, Incyte may elect to
terminate this Agreement in its entirety, or as to one or more Projects, by
providing twelve (12) months’ prior written notice to Agenus; provided that at
any time after such notice by Incyte, Agenus may accelerate the effective date
of such termination by providing thirty (30) days’ prior written notice to
Incyte of such accelerated effective date.

 

(b)                                 Termination for Material Breach.  If either
Party (the “Non-Breaching Party”) believes that the other Party (the “Breaching
Party”) is in material breach of this Agreement, then the Non-Breaching Party
may deliver notice of such breach to the Breaching Party.  If the Breaching
Party fails to cure such breach, or to initiate such steps as would be
considered reasonable to effectively cure such breach (and thereafter diligently
pursues such cure), within [**] after receipt of such notice of breach (or [**]
in the case of non-payment of any amounts due hereunder), the Non-Breaching
Party may terminate this Agreement upon written notice to the Breaching Party. 
Notwithstanding the foregoing, if a Party disputes the termination, then
Section 8.2(f) shall apply.

 

(c)                                  Termination if Incyte Challenges Agenus
IP.  Except in connection with any infringement action brought by Agenus or any
of its licensors, Affiliates or sublicensees against Incyte or any Incyte
Related Party, if Incyte or any Incyte Related Party, directly or indirectly,
(i) initiates or requests an interference, opposition or similar proceeding with
respect to any Agenus Patent Right; (ii) makes, files or maintains any claim,
demand, lawsuit, or cause of action to challenge the validity or enforceability
of any Agenus Patent Right; or (iii) opposes

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

60

--------------------------------------------------------------------------------


 

any extension of, or the grant of a supplementary protection certificate with
respect to, any Agenus Patent Right, Agenus shall have the right to terminate
this Agreement upon [**] prior written notice to Incyte, if Incyte or the Incyte
Related Party, as applicable, has not withdrawn such action before the end of
such notice period.

 

(d)                                 Termination for Abandoned Development or
Commercialization.  If Incyte has Abandoned Development or Abandoned
Commercialization, as applicable, Agenus may elect to terminate this Agreement
as to the relevant Project (as provided in Section 4.3 or 5.3) by providing
Incyte written notice of such termination, such termination to be effective
immediately upon written notice to Incyte.  Notwithstanding the foregoing, if
Incyte disputes the termination, then Section 8.2(f) shall apply.

 

(e)                                  Termination for Competing Program Following
Change in Control.

 

(i)                                     In the event that Incyte undergoes a
Change in Control, and the acquirer of Incyte, or any Person which, immediately
prior to such Change in Control, is an Affiliate of such acquirer, is engaged in
the research, development, manufacture or commercialization in the Field in the
Territory of a compound or Antibody that Interacts with a Profit-Share
Target(s) or a Target of a Co-Developed Product, or a therapeutic preparation
containing such a compound or Antibody, as of the date of such Change in
Control, then Agenus may elect to terminate this Agreement as to the applicable
Profit Share Product or Co-Developed Product only, immediately upon written
notice to Incyte.

 

(ii)                                  In the event that Agenus undergoes a
Change in Control, and the acquirer of Agenus, or any Person which, immediately
prior to such Change in Control, is an Affiliate of such acquirer, is engaged in
the research, development, manufacture or commercialization in the Field in the
Territory of a compound or Antibody that Interacts with a Profit-Share
Target(s) or a Target of a Co-Developed Product, or a therapeutic preparation
containing such a compound or Antibody, as of the date of such Change in
Control, then Incyte may elect to terminate this Agreement as to the applicable
Profit-Share Product or Co-Developed Product only, immediately upon written
notice to Agenus.

 

(f)                                   Termination Disputes.  If a Party gives
notice of termination under Section 8.2(b), if the Parties dispute whether
Incyte has Abandoned Development or Abandoned Commercialization in accordance
with Section 4.3 or 5.3, as applicable, or Agenus gives notice of termination
under Section 8.2(c), 8.2(d) or 8.2(e)(i), or Incyte gives notice of termination
under Section 8.2(e)(ii), and the other Party disputes whether such notice was
proper, then the issue of whether or not the relevant Party breached this
Agreement, Incyte has Abandoned Development or Abandoned Commercialization, or
notice was properly given pursuant to Section 8.2(c), 8.2(d) or 8.2(e) shall be
resolved in accordance with Section 12.2, and the Agreement shall remain in full
force and effect until such dispute is resolved.  All cure periods shall be
tolled during such dispute resolution process.  If, as a result of such dispute
resolution process it is determined that the notice of termination was proper,
then the Breaching Party, or Incyte, as applicable, shall be entitled to the
remainder of the relevant cure period and such

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

61

--------------------------------------------------------------------------------


 

termination shall only be effective if the relevant breach, Abandoned
Development, Abandoned Commercialization is not cured or otherwise addressed in
accordance with this Agreement during such period.  On the other hand, if, as a
result of the dispute resolution process, it is determined that the notice of
termination was improper, then no termination shall have occurred or shall occur
as a result of such notice and this Agreement shall remain in full force and
effect.

 

8.3                               Effects Of Termination.

 

(a)                                 Upon termination of this Agreement, with
respect to a particular Project or in its entirety, by Incyte pursuant to
Section 8.2(a) or by Agenus pursuant to Sections 8.2(b), 8.2(c), 8.2(d) or
8.2(e)(i), the following provisions shall apply solely with respect to each
Terminated Project, where “Terminated Project” means each terminated Project
(or, if this Agreement is terminated in its entirety, each Project) and
“Terminated Product” means a Product or Licensed Antibody arising from the
relevant Terminated Project; provided, however, that any reference to
“Terminated Product” shall exclude, and no rights are granted to Agenus with
respect to, any compound, Antibody or active ingredient that is owned or
controlled by Incyte or any of its Affiliates or a Third Party (which is not,
for clarity, a Licensed Antibody or Product (other than a Combination Product)):

 

(i)                                     all licenses granted by Agenus to Incyte
under Section 2.1 shall terminate and Incyte shall not have any rights to use or
exercise any rights under the Agenus IP;

 

(ii)                                  Incyte hereby grants to Agenus, from and
after such termination, an exclusive, worldwide, royalty-bearing (per
Section 8.3(a)(xi) below) license, with the right to grant sublicenses,
(A) under the Incyte IP as of the date of such termination, solely to the extent
that such licenses are necessary to Develop, Manufacture or Commercialize the
Terminated Products in the Field in the Territory, and (B) the license granted
to Agenus under the Incyte Program Patent Rights and the Incyte Program Know-How
pursuant to Section 2.2(b) shall survive;

 

(iii)                               the provisions of Article VI (other than
Section 6.1) shall be terminated; provided that, as between the Parties, the
rights and obligations of the Parties to Prosecute and enforce the Incyte
Program Patent Rights and Joint Patent Rights that solely Cover the Terminated
Product(s) shall be reversed, and, as necessary for Agenus to then exercise its
first right to prosecute and enforce such Incyte Program Patent Rights and Joint
Patent Rights, Incyte shall transition Prosecution and enforcement
responsibilities to Agenus with respect to such Incyte Program Patent Rights and
Joint Patent Rights, including execution of such documents as may be necessary
to effect such transition;

 

(iv)                              Incyte shall promptly transfer and assign to
Agenus all of Incyte’s and its Affiliates’ rights, title and interests in and to
any trademark(s) (but not any Incyte house marks or any trademark containing the
word “Incyte” owned by Incyte and used

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

62

--------------------------------------------------------------------------------


 

for the Products in the Field in the Territory) owned by Incyte and used for the
Terminated Products in the Field in the Territory;

 

(v)                                 Incyte shall provide to Agenus a fair and
accurate summary report of the status of the Development and Commercialization
of the Terminated Products in the Field in each country in the Territory through
the effective date of termination within [**] after such termination;

 

(vi)                              to the extent permitted by applicable
Law, Incyte shall transfer to Agenus, solely for the Development, Manufacture
and Commercialization of the Terminated Products in the Field in the
Territory, Incyte’s entire right, title, and interest in and to all preclinical
and clinical data, and all other supporting data, including pharmacology,
toxicology, chemistry and biology data, and documented technical and other
information or materials to the extent related to the Development, Manufacture
and Commercialization of the Terminated Products in the Field in the Territory;
provided that Incyte may retain a single copy of such items for its records or
such additional copies as required by applicable Law;

 

(vii)                           to the extent permitted by applicable
Law, Incyte shall transfer to Agenus all Regulatory Documentation, Regulatory
Approvals (including reimbursement and pricing approvals), the Global Safety
Database, records of all Regulatory Interactions, in each case to the extent
related to the Terminated Products in the Field in the Territory, that Incyte
Controls as of the effective date of such termination. If Incyte is restricted
under applicable Law from transferring ownership of any of the foregoing items
to Agenus, Incyte shall grant, and hereby does grant, to Agenus (or its
designee) a right of reference or use to such item.  Incyte shall take all
permitted actions reasonably necessary to effect such transfer or grant of right
of reference or use to Agenus;

 

(viii)                        to the extent reasonably requested by
Agenus, Incyte shall transfer to Agenus any license agreements or other
contracts between Incyte and any Third Party that are specific to the Terminated
Products in the Field in the Territory (including, as applicable, Clinical Trial
and Manufacturing agreements), to the extent such agreements are in effect as of
the effective date of termination and such assignment or transfer is permitted
at no cost or expense to Incyte, and to facilitate introductions of Agenus to
the applicable Permitted Subcontractors, licensors, Manufacturing vendors,
Clinical Trial sites, Clinical Trial investigators and the like;

 

(ix)                              Agenus shall have the right to purchase from
Incyte all of the inventory of the Terminated Products in the Field in the
Territory held by Incyte as of the effective date of termination at a price
equal to Incyte’s Manufacturing Cost, determined in accordance with Accounting
Standards, but only if the following conditions are met as of the date of
supply:  (i) any such Products meet the applicable release specifications; and
(ii) the continued use of such Products does not cause objectively valid safety
concerns for which Agenus is not willing to indemnify Incyte (unless, pursuant
to this Agreement or any manufacturing or supply (or similar) agreement between
or among the

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

63

--------------------------------------------------------------------------------


 

Parties or their Affiliates, Incyte (or its Affiliate) was obligated to
indemnify Agenus or its Affiliates with respect to the Manufacture of the
relevant units of such Product).  Agenus shall notify Incyte within [**] after
the effective date of termination whether Agenus elects to exercise such right;

 

(x)                                 to the extent permitted by applicable
Law, Incyte shall transfer to Agenus all promotional materials, customer data,
competitive intelligence data, market research and other materials, information
or data to the extent related to the Commercialization of the Terminated
Products in the Field in the Territory that are Controlled by Incyte as of the
effective date of such termination, to the extent necessary or reasonably useful
for the Commercialization of such Products;

 

(xi)                              Agenus shall pay to Incyte, on a Terminated
Product-by-Terminated Product basis, royalties on Net Sales of each Terminated
Product by or under the authority of Agenus, its Affiliates or licensees or
sublicensees as specified in the following chart in accordance with the same
schedule and other terms and conditions as Incyte would have otherwise been
obligated to pay royalties to Agenus for Royalty-Bearing Products under
Article VII, mutatis mutandis:

 

Stage of Development of the Relevant Terminated Product as
of the Effective Date of Termination

 

Royalty Rate

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

 

(xii)                           for clarity, Sections 8.3(c), (d), (e) and
(f) shall apply.

 

In the event of the termination of this Agreement with respect to a particular
Project by Incyte under Section 8.2(a) or by Agenus under Section 8.2(d) or
8.2(e), this Agreement shall continue in full force and effect with respect to
the Projects unaffected by such partial termination, and the provisions of this
Section 8.3 shall apply solely with respect to the Project(s), and
Product(s) arising out of the Project(s) that are affected by such partial
termination.

 

(b)                                 Upon termination of this Agreement by Incyte
in accordance with Section 8.2(b) or Section 8.2(e)(ii):

 

(i)                                     the licenses granted by Incyte to Agenus
pursuant to Section 2.2 shall, at Incyte’s discretion, terminate or survive;

 

(ii)                                  the license granted by Agenus to Incyte
pursuant to Section 2.1 shall remain in effect;

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

64

--------------------------------------------------------------------------------


 

(iii)                               the rights and obligations of the Parties
pursuant to Sections 6.2 and 6.3 shall remain in effect;

 

(iv)                              Incyte’s obligations to pay to Agenus
royalties due under Section 7.6 and milestones due under Section 7.5 shall
survive; provided, however, solely in the case of a termination of this
Agreement by Incyte in accordance with Section 8.2(b), Incyte shall have the
right, exercisable by delivery of written notice to Agenus, to set off against
and reduce the amount of any royalties due to Agenus under Section 7.6 by the
amount of any and all unindemnified Losses that are actually incurred by Incyte
arising directly out of the material breach of this Agreement that resulted in
such termination, with any dispute over the amount of such Losses to be resolved
in accordance with Section 12.2 hereof;

 

(v)                                 at Incyte’s discretion, any Profit-Share
Product or any Co-Developed Product shall become a Royalty-Bearing Product on
the terms set forth in Section 4.4(d), without application of any of the notice
periods contained therein, and Agenus shall have no further obligation to fund
any portion of Allowable Expenses incurred thereafter for such Profit-Share
Product or Development Costs incurred thereafter for such Co-Developed Product;

 

(vi)                              to the extent reasonably requested by Incyte,
Agenus shall transfer to Incyte any license agreements or other contracts
between Agenus and any Third Party that are specific to Products in the Field in
the Territory (including, as applicable, Manufacturing agreements, but excluding
the LICR Agreement), to the extent such agreements are in effect as of the
effective date of termination and such assignment or transfer is permitted at no
cost or expense to Agenus, and to facilitate introductions of Incyte to the
applicable Permitted Subcontractors, licensors, Manufacturing vendors, and the
like;

 

(vii)                           Incyte shall have the right to purchase from
Agenus all of the inventory of the Products in the Field in the Territory held
by Agenus as of the effective date of termination at a price equal to Agenus’
Manufacturing Cost, determined in accordance with Accounting Standards, but only
if the following conditions are met as of the date of supply: (A) any such
Products meet the applicable release specifications; and (B) the continued use
of such Products does not cause objectively valid safety concerns for which
Incyte is not willing to indemnify Agenus (unless, pursuant to this Agreement or
any manufacturing or supply (or similar) agreement between or among the Parties
or their Affiliates, Agenus (or its Affiliate) was obligated to indemnify Incyte
or its Affiliates with respect to the Manufacture of the relevant units of such
Product).  Incyte shall notify Agenus within six (6) months after the effective
date of termination whether Incyte elects to exercise such right; and

 

(viii)                        for clarity, Sections 8.3(c), (d), (e) and
(f) shall apply.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

65

--------------------------------------------------------------------------------


 

(c)                                  During the [**] period following
termination of this Agreement with respect to a Terminated Project, neither
(i) the Breaching Party and, subject to Section 12.3(b)(ii), its Affiliates, in
the case of termination pursuant to Section 8.2(b), nor (ii) Incyte and, subject
to Section 12.3(b)(ii), its Affiliates, in the case of termination by Incyte
under Section 8.2(a) or by Agenus under Sections 8.2(c), 8.2(d) or 8.2(e)(i),
nor (iii) Agenus and subject to Section 12.3(b)(ii), its Affiliates, in the case
of termination by Incyte pursuant to Section 8.2(e)(ii), shall independently, or
with a Third Party, Develop (but each may research), Manufacture or
Commercialize in the Field in the Territory any Antibody that Interacts with the
Named Target or Bullpen Target to which such Terminated Project is directed, or
any product containing such an Antibody.

 

(d)                                 Termination of this Agreement shall be in
addition to, and shall not prejudice, the Parties’ remedies at law or in equity,
including the Parties’ ability to receive legal damages and/or equitable relief
with respect to any breach of this Agreement, regardless of whether or not such
breach was the reason for the termination.

 

(e)                                  Expiration or termination of this Agreement
for any reason shall not release either Party from any obligation or liability
which, on the effective date of such expiration or termination, has already
accrued to the other Party or which is attributable to a period prior to such
expiration or termination.

 

(f)                                   Articles I, VIII, IX, XI, XII and Sections
2.5, 6.1, 7.7, 7.8, 7.9, 7.10, 7.11 and 7.12 shall survive termination or
expiration of this Agreement.

 

ARTICLE IX:  INDEMNIFICATION; LIMITATION OF LIABILITY

 

9.1                               By Incyte.

 

(a)                                 Subject to Section 9.1(b), Incyte agrees, at
Incyte’s cost and expense, to defend, indemnify and hold harmless Agenus and its
Affiliates, and their respective directors, officers, employees and agents (the
“Agenus Indemnified Parties”) from and against any losses, costs, damages, fees
or expenses (“Losses”) arising out of any Third Party claim to the extent
relating to (i) any breach by Incyte of any of its representations, warranties
or obligations pursuant to this Agreement; (ii) the negligence or willful
misconduct of Incyte; and (iii) except as otherwise provided in Section 9.3, the
Development, Manufacture, Commercialization, use, sale or other disposition by
Incyte or Incyte Related Parties of any Licensed Antibody or Product.

 

(b)                                 In the event of any such claim against any
of the Agenus Indemnified Parties by any Third Party, Agenus shall promptly
notify Incyte in writing of the claim. Subject to Section 9.1(c), Incyte shall
have the right, exercisable by notice to Agenus within [**] after receipt of
notice from Agenus of the claim, to assume direction and control of the defense,
litigation, settlement, appeal or other disposition of the claim (including the
right to settle the claim solely for monetary consideration) with counsel
selected by Incyte and reasonably acceptable to Agenus.  The Agenus Indemnified
Parties shall cooperate with Incyte and may, at

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

66

--------------------------------------------------------------------------------


 

their option and expense, be separately represented in any such action or
proceeding.  Incyte shall not be liable for any litigation costs or expenses
incurred by the Agenus Indemnified Parties without Incyte’s prior written
authorization. In addition, Incyte shall not be responsible for the
indemnification or defense of any Agenus Indemnified Party to the extent arising
from any negligent or intentional acts by any Agenus Indemnified Party or the
breach by Agenus of any representation, obligation or warranty under this
Agreement, or any claims compromised or settled without its prior written
consent. Notwithstanding the foregoing, Incyte shall not settle a Third Party
claim without the prior written consent of Agenus, if such settlement would
impose any monetary obligation on Agenus or require Agenus to submit to an
injunction.

 

(c)           Notwithstanding anything to the contrary above, in the event of
any such claim against the Agenus Indemnified Parties by a governmental or
criminal action seeking an injunction against Agenus, Agenus shall have the
right to control the defense, litigation, settlement, appeal or other
disposition of the claim at Incyte’s expense.

 

9.2          By Agenus.

 

(a)           Subject to Section 9.2(b), Agenus agrees, at Agenus’ cost and
expense, to defend, indemnify and hold harmless Incyte and its Affiliates and
their respective directors, officers, employees and agents (the “Incyte
Indemnified Parties”) from and against any Losses arising out of any Third Party
claim to the extent relating to (i) any breach by Agenus of any of its
representations, warranties or obligations pursuant to this Agreement, (ii) a
claim that the entry into this Agreement or the grant of licenses to Incyte
hereunder violates any oral or written contractual obligation to which Agenus is
a party or by which it is bound, (iii) the negligence or willful misconduct of
Agenus, or (iv) except as otherwise provided in Section 9.3, the Development,
Manufacture, Commercialization, use, sale or other disposition by Agenus or its
Affiliates of any Licensed Antibody or Product.

 

(b)           In the event of any such claim against any of the Incyte
Indemnified Parties by any Third Party, Incyte shall promptly notify Agenus in
writing of the claim.  Subject to Section 9.2(c), Agenus shall have the right,
exercisable by notice to Incyte within [**] after receipt of notice from Incyte
of the claim, to assume direction and control of the defense, litigation,
settlement, appeal or other disposition of the claim (including the right to
settle the claim solely for monetary consideration) with counsel selected by
Agenus and reasonably acceptable to Incyte. The Incyte Indemnified Parties shall
cooperate with Agenus and may, at their option and expense, be separately
represented in any such action or proceeding.  Agenus shall not be liable for
any litigation costs or expenses incurred by the Incyte Indemnified Parties
without Agenus’ prior written authorization.  In addition, Agenus shall not be
responsible for the indemnification or defense of any Incyte Indemnified Party
to the extent arising from any negligent or intentional acts by any Incyte
Indemnified Party, or the breach by Incyte of any representation, obligation or
warranty under this Agreement, or any claims compromised or settled without its
prior written consent.   Notwithstanding the foregoing, Agenus shall not settle
a Third Party claim without the prior written consent of Incyte, if such
settlement would impose any monetary obligation on Incyte or require Incyte to
submit to an injunction.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

67

--------------------------------------------------------------------------------


 

(c)           Notwithstanding anything to the contrary above, in the event of
any such claim against the Incyte Indemnified Parties by a governmental or
criminal action seeking an injunction against Incyte, Incyte shall have the
right to control the defense, litigation, settlement, appeal or other
disposition of the claim at Agenus’ expense.

 

9.3          Shared Claims.  Any Losses arising out of any Third Party claim
involving any actual or alleged death or bodily injury arising out of or
resulting from the Development, Manufacture or Commercialization of any
Profit-Share Product in the Field in the Territory, to the extent that such
Losses exceed the amount (if any) covered by the applicable Party’s product
liability insurance (“Excess Product Liability Costs”), shall be shared equally
by the Parties as a Product Liability Cost for purposes of calculating
Profit-or-Loss, except to the extent such Losses arise out of any Third Party
claim based on (a) a Party’s breach of any of its representations, obligations
or warranties under to this Agreement, or (b) the negligence or intentional act
of a Party, its Affiliates, or their respective permitted sublicensees, or any
of the respective officers, directors, employees and agents of each of the
foregoing entities, in the performance of obligations or exercise of rights
under this Agreement.

 

9.4          Limitation of Liability.  EXCEPT WITH RESPECT TO A BREACH OF
ARTICLE XI, OR A PARTY’S LIABILITY PURSUANT TO ARTICLE IX, NEITHER PARTY SHALL
BE LIABLE FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, PUNITIVE, MULTIPLE
OR OTHER INDIRECT OR REMOTE DAMAGES, OR, EXCEPT WITH RESPECT TO A BREACH OF
SECTION 2.7 OR 8.3(c), FOR LOSS OF PROFITS, LOSS OF DATA OR LOSS OF USE DAMAGES,
ARISING IN ANY WAY OUT OF THIS AGREEMENT OR THE EXERCISE OF ITS RIGHTS
HEREUNDER, WHETHER BASED UPON WARRANTY, CONTRACT, TORT, STRICT LIABILITY OR
OTHERWISE, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES OR LOSS.

 

9.5          Joint and Several Liability.  Agenus US and 4-AB shall be jointly
and severally liable for all obligations of Agenus, or either Agenus US or 4-AB,
under this Agreement.

 

ARTICLE X:  REPRESENTATIONS, WARRANTIES AND COVENANTS

 

10.1        Representation Of Authority; Consents.  Agenus and Incyte each
represents and warrants, and covenants, as applicable, to the other Party that:

 

(a)           as of the Execution Date, it has full right, power and authority
to enter into this Agreement;

 

(b)           as of the Execution Date and, subject to receipt of HSR Clearance,
as of the Effective Date, this Agreement has been duly executed by such Party
and constitutes a legal, valid and binding obligation of such Party, enforceable
in accordance with its terms, except as enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium and
other Laws relating to or affecting creditors’ rights generally and by general
equitable principles and public policy constraints (including those pertaining
to limitations

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

68

--------------------------------------------------------------------------------


 

and/or exclusions of liability, competition Laws, penalties and jurisdictional
issues including conflicts of Laws);

 

(c)           except for HSR Clearance, as of the Execution Date, and except as
otherwise contemplated in this Agreement, all necessary consents, approvals and
authorizations of all government authorities and other persons required to be
obtained by such Party in connection with the execution, delivery and
performance of this Agreement have been and shall be obtained; and

 

(d)           neither it nor any of its Affiliates has been debarred or is
subject to debarment, and such Party covenants that neither it nor any of its
Affiliates will use in any capacity, in connection with the Development,
Manufacture or Commercialization of the Licensed Antibodies or Products in the
Field, any Person who has been debarred pursuant to Section 306 of the United
States Federal Food, Drug, and Cosmetic Act, or who is the subject of a
conviction described in such section.  Each Party shall inform the other Party
in writing immediately upon learning that it or any Person who is performing
services hereunder is debarred or is the subject of a conviction described in
Section 306 of the United States Federal Food, Drug, and Cosmetic Act, or upon
learning that any action is pending or threatened relating to the debarment or
conviction of such Party or any of its Affiliates, or any Person used in any
capacity by such Party or any of its Affiliates in connection with the
Development, Manufacture or Commercialization of the Licensed Antibodies or
Products in the Field.

 

10.2        No Conflict.  Each Party represents and warrants to the other Party
that, except as otherwise disclosed to the other Party in writing, the execution
and delivery of this Agreement and the performance of such Party’s obligations
hereunder (a) do not conflict with or violate such Party’s corporate
organizational documents or any requirement of applicable Laws and (b) do not
and shall not conflict with, violate or breach or constitute a default or
require any consent under, any material oral or written contractual obligation
of such Party including, in the case of Agenus, under the LICR Agreement.  Each
Party agrees that it shall not during the term of this Agreement grant any
right, license, consent or privilege to any Third Party or otherwise undertake
any action, either directly or indirectly, that would conflict with the rights
granted to the other Party or interfere with any obligations of such Party set
forth in this Agreement.

 

10.3        Additional Agenus Representations and Warranties.  Agenus represents
and warrants that, as of the Execution Date, except as previously disclosed to
Incyte in writing, and covenants, as applicable, that:

 

(a)           Exhibit A sets forth a true and complete list of the Agenus Patent
Rights;

 

(b)           Agenus is entitled to grant the rights, licenses and sublicenses
granted to Incyte pursuant to Section 2.1 (including pursuant to the LICR
Agreement) and no Third Party other than LICR and MSKCC retains rights under the
LICR Agreement that would preclude Incyte from exercising the rights and
licenses granted in this Agreement.  Except for the LICR Agreement, there are no
agreements or arrangements to which Agenus or any of its Affiliates is a

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

69

--------------------------------------------------------------------------------


 

party relating to Licensed Antibodies or Agenus IP or Agenus Platform IP that
would limit the rights granted to Incyte under this Agreement;

 

(c)           Agenus and its Affiliates have and have enforced, and after the
Effective Date or during the Term shall have, a policy of requiring all of their
respective employees, officers, contractors and consultants to execute
agreements requiring assignment to Agenus or its Affiliate, as applicable, of
all inventions made during the course of and as a result of their association
with Agenus or such Affiliate and requiring each such employee, officer,
contractor and consultant to maintain as confidential all Confidential
Information it receives during their performance of their obligations for Agenus
or its Affiliate;

 

(d)           to Agenus’ knowledge, no Third Party (i) is infringing any Agenus
Patent Rights or Agenus Platform Patent Rights Covering the Retrocyte Display
Technology or has misappropriated any Agenus Know-How or Agenus Platform
Know-How or (ii) has challenged the ownership, scope, duration, validity,
enforceability, priority or right to use any Agenus Patent Rights or Agenus
Platform Patent Rights Covering the Retrocyte Display Technology (including
through the institution or written threat of institution of interference,
post-grant review, inter partes review, reexamination, protest, opposition,
nullity or similar invalidity proceedings before the U.S. Patent and Trademark
Office or any analogous foreign entity) or any Agenus Know-How or Agenus
Platform Know-How;

 

(e)           neither Agenus nor its Affiliates has granted, and after the
Execution Date and during the Term, neither Agenus nor its Affiliates will
grant, any right, option, license or interest in or to any of the Agenus Patent
Rights or Agenus Know-How that is in conflict with the rights or licenses
granted to Incyte under this Agreement;

 

(f)            other than pursuant to the LICR Agreement (an accurate and
complete copy of which has been provided to Incyte), (i) none of the Agenus IP,
the Agenus Platform Patent Rights Covering the Retrocyte Display Technology, or
the Agenus Platform Know-How has been licensed or sublicensed from any Third
Party, and (ii) there are no royalties or other payments that would be due to
Third Parties on account of Development or Commercialization of Licensed
Antibodies or Products hereunder as a result of any agreement entered into by
Agenus or any of its Affiliates on or before the Execution Date;

 

(g)           Agenus is not in default with respect to a material obligation
under, and neither LICR nor  MSKCC has claimed that Agenus nor, to the knowledge
of Agenus, has grounds upon which to claim, that Agenus is in default with
respect to a material obligation under, the LICR Agreement, except for defaults
that would not have a material adverse effect on Incyte’s Program Rights
hereunder;

 

(h)           all fees due to date that are required to maintain the Agenus
Patent Rights and the Agenus Platform Patent Rights Covering the Retrocyte
Display Technology have been paid in full and, to Agenus’ knowledge, all issued
claims of the Agenus Patent Rights and the Agenus Platform Patent Rights
Covering the Retrocyte Display Technology are valid and enforceable;

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

70

--------------------------------------------------------------------------------


 

(i)            neither Agenus nor any of its Affiliates owns or is licensed
under any Patent Rights or Know-How necessary to Develop, Manufacture or
Commercialize any Product that are not included in the licenses granted
hereunder to Incyte;

 

(j)            neither Agenus nor any of its Affiliates has received any written
communications of pending or threatened claims against it relating to
infringement of any Intellectual Property Rights of any Third Party by means of
the practice or use of the Agenus IP, the Agenus Platform Patent Rights Covering
the Retrocyte Display Technology or the Agenus Platform Know-How, nor have any
of them received any written communications alleging that Agenus or any of its
Affiliates has violated, through the development, manufacture, use, import,
offering for sale or sale of products containing Agenus IP, Agenus Platform
Patent Rights Covering the Retrocyte Display Technology or Agenus Platform
Know-How, or the Development, Manufacture or Commercialization of any Licensed
Antibody or Product, any Intellectual Property Rights of any Third Party, nor to
its knowledge, is there any reasonable basis for any such claim or allegation;
and

 

(k)           there is no legal claim, judgment or settlement against or owed by
Agenus or its Affiliates, or any order, writ, injunction or decree of any
Governmental Authority against Agenus or any of its Affiliates, in each case
relating to any Product, the Agenus IP or the Agenus Platform Patent Rights
Covering the Retrocyte Display Technology, or the Agenus Platform Know-How, or
the transactions contemplated by this Agreement.

 

10.4        Disclaimer of Warranty.  Nothing in this Agreement shall be
construed as a representation made or warranty given by Agenus that Incyte will
be successful in obtaining any Patent Rights, that any patents will issue based
on pending applications or that any such pending applications or patents issued
thereon will be valid.  Nothing in this Agreement shall be construed as a
representation made or warranty given by either Party that it will be successful
in Developing or Commercializing any Licensed Antibody or Product.  EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, ALL PATENT RIGHTS AND KNOW-HOW LICENSED
PURSUANT TO THIS AGREEMENT SHALL BE PROVIDED ON AN “AS IS” BASIS.  EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, EACH PARTY EXPRESSLY DISCLAIMS, WAIVES,
RELEASES AND RENOUNCES ANY WARRANTY, INCLUDING ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT.

 

10.5        Standstill.

 

(a)           Incyte agrees that, during the Initial Discovery Period, unless
specifically invited in writing to do so by Agenus US, Incyte and each of its
Affiliates will not in any manner, directly or indirectly:

 

(i)            effect, or seek, offer or propose to effect (whether publicly or
otherwise) or cause or participate in, (A) any acquisition of (1) any Voting
Stock of Agenus US or any securities that at such time are convertible or
exchangeable into or exercisable for any Voting Stock of Agenus US
(collectively, “Voting Securities”);

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

71

--------------------------------------------------------------------------------


 

(2) any direct or indirect rights or options to acquire any Voting Securities;
or (3) any assets or securities of Agenus US or any of its subsidiaries; (B) any
merger, consolidation, tender or exchange offer, or other business combination
involving Agenus US or an Affiliate thereof; (C) any restructuring,
recapitalization, liquidation, dissolution or similar transaction with respect
to Agenus US or an Affiliate thereof; (D) any “solicitation” of “proxies” (as
such terms are defined or used in Regulation 14A under the Exchange Act) or
consents with respect to any Voting Securities, any “election contest” (as such
term is defined or used in Rule 14a-11 of the Exchange Act) with respect to
Agenus US, or any demand for a copy of Agenus US’s stock ledger, list of its
stockholders, or other books and records; or (E) any action inconsistent with
the terms of this Section 10.5;

 

(ii)           form, join, participate in or encourage the formation of any
“group” (within the meaning of Section 13(d)(3) of the Exchange Act) with
respect to any Voting Securities;

 

(iii)          otherwise act, alone or in concert with others (including by
providing financing for another party), to seek or offer to control or
influence, in any manner, the management, Board of Directors or policies of
Agenus US;

 

(iv)          take any action that might force Agenus US to make a public
announcement regarding any of the types of matters set forth in
Section 10.5(a)(i);

 

(v)           make (publicly or to Agenus US, or its directors, officers,
employees, agents or security holders, directly or indirectly) any request or
proposal to amend, waive or terminate any provision of this Section 10.5 or any
inquiry or statement relating thereto; or

 

(vi)          instigate, encourage or assist any Third Party to do any of the
foregoing.

 

(b)           Notwithstanding the foregoing provisions of this Section 10.5, the
restrictions set forth in this Section 10.5 shall terminate and be of no further
force and effect if: (i) Agenus US publicly engages in a process designed for
Agenus US to solicit offers relating to transactions which, if consummated,
would result in a Change in Control of Agenus US; (ii) Agenus US enters into a
definitive agreement with respect to, or publicly announces that it plans to
enter into, a transaction involving all or a controlling portion of Agenus US’s
Voting Securities or all or substantially all of Agenus US’s assets (whether by
merger, consolidation, business combination, tender or exchange offer,
recapitalization, restructuring, sale, equity issuance or otherwise; or (iii) a
person of 13D Group not including Incyte commences or publicly announces its
intent to commence a tender or exchange offer for a controlling portion of
Agenus US’s Voting Securities .

 

(c)           Notwithstanding anything in the Section 10.5 to the
contrary, Incyte and its Affiliates may acquire, through that certain Stock
Purchase Agreement of even date herewith

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

72

--------------------------------------------------------------------------------


 

between Agenus US and Parent (the “Stock Purchase Agreement”) or through open
market purchases, an aggregate amount of Voting Securities that would represent
less than fifteen percent (15%) of the voting power represented by Agenus’
Voting Stock, solely for the purposes of investment in the ordinary course of
business (so long as any decision to make such acquisition is in compliance with
United States securities laws).  Nothing in this Section 10.5 shall restrict
passive investments by any employee benefit plan of Incyte or its Affiliates so
long as such investments are directed by independent trustees, administrators or
employees who do not have Confidential Information of Agenus.

 

(d)           This Section 10.5 shall not apply to any of the activities with
respect to Licensed Antibodies or Products contemplated by this Agreement.

 

10.6        Additional Covenants Regarding the LICR Agreement.  Agenus agrees
that during the Term:

 

(a)           Agenus shall use Commercially Reasonable Efforts to fulfill its
obligations under the LICR Agreement to the extent that failure to do so would
materially adversely affect Incyte or its rights hereunder;

 

(b)           Agenus shall not enter into any subsequent agreement with any
other party to the LICR Agreement that modifies or amends the LICR Agreement in
any way that would materially adversely affect Incyte’s rights or interest under
this Agreement without Incyte’s prior written consent, which shall not be
unreasonably withheld, delayed or conditioned, and shall provide Incyte with a
copy of any modification to or amendment of the LICR Agreement, regardless of
whether Incyte’s consent was required with respect thereto;

 

(c)           Agenus shall not terminate the LICR Agreement in whole or in part
without Incyte’s prior written consent if such termination would materially
adversely affect Incyte’s rights hereunder;

 

(d)           Agenus shall promptly furnish Incyte with copies of all
communications received by Agenus from any other party to the LICR Agreement, as
well as all material reports and other communications that Agenus furnishes to
LICR or MSKCC under the LICR Agreement, in each case to the extent any such
communications, or reports could reasonably affect the rights or obligations of
Incyte under this Agreement.  Agenus shall give Incyte, upon its request, a
reasonable opportunity to review and comment upon such reports or communications
before they are transmitted to any such other party and Agenus shall consider in
good faith any reasonable comments timely provided by Incyte; and

 

(e)           Agenus shall, within five (5) Business Days after Agenus’ receipt
thereof, furnish Incyte with copies of all notices received by Agenus relating
to any alleged breach or default by Agenus under the LICR Agreement that could
materially adversely affect Incyte and, if Agenus determines that it cannot or
chooses not to cure or otherwise resolve any such alleged breach or default,
Agenus shall so notify Incyte within five (5) Business Days of such
determination.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

73

--------------------------------------------------------------------------------


 

ARTICLE XI:  CONFIDENTIALITY

 

11.1        Confidential Information.

 

(a)           In connection with the performance of their respective obligations
under this Agreement, each Party (the “Disclosing Party”) may, itself or through
or its Affiliates, disclose certain Confidential Information to the other Party
(the “Recipient”) or its Affiliates.  During the Term and for a period of [**]
thereafter, the Recipient shall maintain all Confidential Information of the
Disclosing Party in strict confidence and shall not use such Confidential
Information for any purpose, except that the Recipient may disclose or permit
the disclosure of any such Confidential Information to its Affiliates and
permitted sublicensees, or its or their respective directors, officers,
employees, consultants, advisors and agents, and its Permitted Subcontractors,
who in each case are obligated to maintain the confidential nature of such
Confidential Information on terms no less stringent than those of this
Article XI.  In addition, the Recipient may use or disclose Confidential
Information of the Disclosing Party (i) in exercising the Recipient’s rights and
licenses granted hereunder (including exercising these rights to discuss with
Third Party sublicensing opportunities) or to fulfill its obligations and/or
duties hereunder; provided that such disclosure is made to a Person who is
obligated to confidentiality and non-use obligations no less rigorous than those
of this Section 11.1 and (ii) subject to Section 11.1(c), in prosecuting or
defending litigation, complying with applicable Law and/or submitting
information to tax or other Governmental Authorities.  Confidential Information
of the Disclosing Party includes all “Confidential Information” (as defined in
the Prior Confidentiality Agreement which remains Confidential Information on
the Effective Date of this Agreement) disclosed by the Disclosing Party or its
Affiliate to the Recipient or its Affiliate pursuant to the Prior
Confidentiality Agreement.

 

(b)           The obligations of confidentiality and non-use set forth above
shall not apply to the extent that the Recipient can demonstrate that the
relevant Confidential Information of the Disclosing Party:  (i) was publicly
known prior to the time of its disclosure under this Agreement other than
through a breach by the Disclosing Party or its Affiliate of the Prior
Confidentiality Agreement; (ii) became publicly known after the time of its
disclosure under this Agreement other than through acts or omissions of the
Recipient, its Affiliates, potential sublicensees or permitted sublicensees in
violation of this Agreement; (iii) is or was disclosed to the Recipient or any
of its Affiliates at any time, whether prior to or after the time of its
disclosure under this Agreement or the Prior Confidentiality Agreement, by a
Third Party having no fiduciary relationship with the Disclosing Party or any of
its Affiliates and having no obligation of confidentiality with respect to such
Confidential Information; (iv) is independently developed by the Recipient or
any of its Affiliates without access to such Confidential Information as
evidenced by written records; or (v) was known by Recipient or any of its
Affiliates at the time of receipt from Disclosing Party or any of its Affiliates
as documented by Recipient’s or any of its Affiliate’s records.

 

(c)           In addition, the Recipient or any of its Affiliates may disclose
Confidential Information of the Disclosing Party to the extent necessary to
comply with applicable Laws or a court or administrative order; provided that
the Recipient provides to the Disclosing Party prior

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

74

--------------------------------------------------------------------------------


 

written notice of such disclosure, to the extent reasonably possible, and that
the Recipient takes all reasonable and lawful actions to obtain confidential
treatment for such disclosure and, to the extent possible, to minimize the
extent of such disclosure.

 

(d)           Notwithstanding the obligations in Section 11.1(a) and 11.1(c), a
Party may disclose (and, in connection therewith, use) Confidential Information
of the other Party, if such disclosure:

 

(i)            is made to Governmental Authorities or other Regulatory
Authorities in order to obtain Patent Rights or to gain or maintain approval
(A) to conduct Clinical Trials with respect to products as provided hereunder or
(B) to market products as provided hereunder, but such disclosure may be only to
the extent reasonably necessary to obtain such Patent Rights or authorizations;

 

(ii)           is made to its Affiliates, permitted sublicensees, agents,
consultants, or other Third Parties (including service providers) for the
Development, Manufacture or Commercialization of Licensed Antibodies and
Products as provided hereunder, or in connection with an assignment of this
Agreement, a licensing transaction related to products under this Agreement, a
loan, financing or investment, or an acquisition, merger, consolidation or
similar transaction (or for such Persons to determine their interest in
performing such activities or entering into such transactions), in each case on
the condition that any Third Parties to whom such disclosures are made agree to
be bound by confidentiality and non-use obligations no less rigorous than those
contained in this Agreement; or

 

(iii)          consists entirely of Confidential Information previously approved
by the Disclosing Party for disclosure by the Recipient.

 

(e)           Each Recipient shall be responsible for any breach of the
obligations of this Section 11.1 by any Person to whom such Recipient or its
Affiliate disclosed the Disclosing Party’s Confidential Information.

 

11.2        Publicity; Attribution; Terms of this Agreement; Non-Use of Names.

 

(a)           The Parties shall issue a press release, in the form attached as
Exhibit B, within one (1) Business Day after the Execution Date, to announce the
execution of this Agreement and describe the material financial and operational
terms of this Agreement.  Except as required by judicial order or applicable
Law, or as set forth below, neither Party shall make any public announcement
concerning this Agreement without the prior written consent of the other Party,
which consent shall not be unreasonably withheld or delayed.  The Party
preparing any such public announcement shall provide the other Party with a
draft thereof at least [**] prior to the date on which such Party would like to
make the public announcement.  Neither Party shall use the name, trademark,
trade name or logo of the other Party, its employees, or of LICR, in any
publicity or news release relating to this Agreement or its subject matter,
without the prior express written permission of the other Party or, as
applicable, LICR.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

75

--------------------------------------------------------------------------------


 

(b)           Notwithstanding the terms of this Article XI, either Party shall
be permitted to disclose the existence and terms of this Agreement to the extent
required, based on the advice of such Party’s legal counsel, to comply with
applicable Laws, including the rules and regulations promulgated by the U.S.
Securities and Exchange Commission (“SEC”) or any other Governmental Authority. 
Notwithstanding the foregoing, before disclosing this Agreement or any of the
terms hereof pursuant to this Section 11.2(b), the Parties will consult with one
another on the terms of this Agreement for which confidential treatment will be
sought in making any such disclosure.  If a Party wishes to disclose this
Agreement or any of the terms hereof in accordance with this Section 11.2(b),
such Party agrees, at its own expense, to seek confidential treatment of the
portions of this Agreement or such terms as may be reasonably requested by the
other Party; provided that the disclosing Party shall always be entitled to
comply with legal requirements, including the requirements of the SEC.

 

(c)           Either Party may also disclose the existence and terms of this
Agreement in confidence to its attorneys and advisors, and to potential
acquirors (and their respective professional advisors), in connection with a
potential merger, acquisition or reorganization and to existing and potential
investors or lenders of such Party, as a part of their due diligence
investigations, or to existing and potential sublicensees or to permitted
sublicensees and assignees, or to any other Person described in
Section 11.1(d)(ii), in each case under an agreement to keep the terms of this
Agreement confidential under terms of confidentiality and non-use substantially
no less rigorous than the terms contained in this Agreement and to use such
information solely for the purpose permitted pursuant to this Section 11.2(c) or
Section 11.1(d)(ii).

 

(d)           For purposes of clarity, either Party may issue a press release or
public announcement or make such other disclosure if the content of such press
release, public announcement or disclosure has previously been made public other
than through a breach of this Agreement by the issuing Party or its Affiliates.

 

11.3        Publications.  Each Party and its Affiliates shall have the right to
make disclosures pertaining to a Licensed Antibody or Product to Third Parties
in Publications, consistent with the Publication plan approved by the JSC and
with the prior approval of the JSC, in accordance with the following procedure: 
The publishing Party shall provide the non-publishing Party with an advance copy
of the proposed Publication, and the other Party shall then have [**] prior to
submission of any Publication in which to recommend any changes it reasonably
believes are necessary to preserve any Patent Rights or Know-How belonging in
whole or in part to the non-publishing Party.  If the non-publishing Party
informs the publishing Party that such Publication, in the non-publishing
Party’s reasonable judgment, could be expected to have a material adverse effect
on any patentable invention owned by or licensed, in whole or in part, to the
non-publishing Party (other than pursuant to a license granted under this
Agreement), or on any Know-How which is Confidential Information of the
non-publishing Party, the publishing Party shall delay or prevent such
Publication as follows:  (i) with respect to a patentable invention, such
Publication shall be delayed sufficiently long (not to exceed sixty (60) days)
to permit the timely preparation and filing of a patent application; and
(ii) with respect to Know-How which is Confidential Information of such
non-publishing Party, such Know-How

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

76

--------------------------------------------------------------------------------


 

shall be deleted from the Publication.  Notwithstanding the foregoing, a Party
shall be permitted to disclose information on sites such as clinicaltrials.gov
in accordance with its normal business practices.

 

11.4        Return of Confidential Information.  Subject to Sections 8.3(a) or
8.3(b), upon the expiration or termination of this Agreement, upon request, the
Receiving Party shall return to the Disclosing Party or destroy all Confidential
Information received by the Receiving Party or any of its Affiliates from the
Disclosing Party or any of its Affiliates (and all copies and reproductions
thereof).  In addition, the Receiving Party and its Affiliates shall destroy: 
(a) any notes, reports or other documents. prepared by the Receiving Party which
contain Confidential Information of the Disclosing Party; and (b) any
Confidential Information of the Disclosing Party (and all copies and
reproductions thereof) which is in electronic form or cannot otherwise be
returned to the Disclosing Party.  Nothing in this Section 11.4 shall require
the alteration, modification, deletion or destruction of archival tapes or other
electronic back-up media made in the ordinary course of business; provided that
the Receiving Party and its Affiliates shall continue to be bound by its
obligations of confidentiality and other obligations under this Article XI with
respect to any of the Disclosing Party’s Confidential Information contained in
such archival tapes or other electronic back-up media.  Any requested
destruction of the Disclosing Party’s Confidential Information shall be
certified in writing to the Disclosing Party by an authorized officer of the
Receiving Party supervising such destruction.  Notwithstanding the foregoing,
(i) the Receiving Party and its Affiliates may retain one copy of the Disclosing
Party’s Confidential Information solely for the purpose of determining the
Receiving Party’s continuing obligations under this Article XI and (ii) the
Receiving Party and its Affiliates may retain the Disclosing Party’s
Confidential Information and its own notes, reports and other documents to the
extent reasonably required (x) to exercise the rights and licenses of the
Receiving Party expressly surviving expiration or termination of this Agreement;
(y) to perform the obligations of the Receiving Party expressly surviving
expiration or termination of this Agreement; or (z) for regulatory or archival
purposes.  Notwithstanding the return or destruction of the Disclosing Party’s
Confidential Information, the Receiving Party shall continue to be bound by its
obligations of confidentiality and other obligations under this Article XI.

 

ARTICLE XII:  MISCELLANEOUS

 

12.1        Governing Law.  This Agreement (and any claims or disputes arising
out of or related thereto or to the transactions contemplated thereby or to the
inducement of any Party to enter therein, whether for breach of contract,
tortious conduct, or otherwise and whether predicated on common law, statute or
otherwise) shall in all respects be governed by and construed in accordance with
the laws of the State of New York, USA, including all matters of construction,
validity and performance, in each case without reference to any conflict of law
rules that might lead to the application of the laws of any other jurisdiction.

 

12.2        Dispute Resolution.  Matters before the JSC, Project Management
Teams and Subcommittees shall be governed by the process specified in
Section 3.5.  Any controversy, claim or dispute arising out of or relating to
this Agreement that is not subject to Section 3.5, shall be settled, if
possible, through good faith negotiations between the Parties.  If the Parties

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

77

--------------------------------------------------------------------------------


 

are unable to settle such dispute within [**], such dispute, controversy or
claim arising out of or relating to this Agreement, or the breach, termination
or invalidity thereof, shall be resolved as follows:

 

(a)           The Executive Officers of both Parties shall meet to attempt to
resolve such dispute.  Such resolution, if any, of a referred issue shall be
final and binding on the Parties.  All negotiations pursuant to this Section
12.2(a) are confidential and shall be treated as compromise and settlement
negotiations for purposes of applicable rules of evidence.

 

(b)           If the Executive Officers cannot resolve such dispute within [**]
after either Party requests such a meeting in writing and such dispute does not
relate to a scientific or budgetary matter over which the JSC has responsibility
or a matter described in Section 3.5(c), then,

 

(i)            if the dispute relates to (A) whether a milestone event has been
achieved, (B) whether Incyte has Abandoned Development or Abandoned
Commercialization of a Product or Project, or (C) inventorship of a Patent
Right, then the matter will be submitted to an expert for resolution in
accordance with the procedures set forth in Schedule 12.2; and

 

(ii)           in all other cases, either Party may seek resolution of such
dispute in a court of competent jurisdiction.

 

(c)           Notwithstanding anything to the contrary in this Section, if
either Party in its sole judgment believes that any such breach of this
Agreement could cause it irreparable harm, such Party (i) will be entitled to
seek equitable relief in order to avoid such irreparable harm, and (ii) will not
be required to follow the procedures set forth in Section 12.2(a)-(b) with
respect to seeking such relief.

 

12.3        Assignment.

 

(a)           Neither Party may assign its rights and obligations under this
Agreement without the prior written consent of the other Party, except that
either Party may make such assignment without the prior written consent of the
other Party to an Affiliate (so long as such Party shall remain jointly and
severally liable with such Affiliate with respect to all obligations so
assigned) or as set forth in Section 12.3(b)(i).  Any request for consent to
assignment shall not be unreasonably withheld or delayed.  Any purported
assignment in contravention of this Section 12.3 shall, at the option of the
non-assigning Party, be null and void and of no effect.  No assignment shall
release either Party from responsibility for the performance of any accrued
obligation of such Party hereunder.  This Agreement shall be binding upon and
enforceable against the successor to or any permitted assignee from either of
the Parties.

 

(b)           Each Party agrees that, notwithstanding any provisions of this
Agreement to the contrary:

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

78

--------------------------------------------------------------------------------


 

(i)            Either Party may assign this Agreement, along with the rights and
licenses granted to it hereunder and the obligations to which it is subject
hereunder, to a Third Party in connection with a Change in Control, subject to
Sections 2.7(f), 8.2(e) and 12.3(b)(ii).

 

(ii)           In the event that this Agreement is assigned by a Party in
connection with a Change in Control or a Party otherwise undergoes a Change in
Control, (A) the other Party shall not be entitled to any rights or access to
Intellectual Property Rights of the assignee or acquirer of such Party, and
(B) the assignee or acquirer (1) shall not be entitled to rights or access to
Intellectual Property Rights of the other Party, and (2) shall not be bound by
the provisions of Section 2.7(c), 2.7(d) or 8.3(c).

 

12.4        Entire Agreement; Amendments.  This Agreement and the Exhibits
referred to in this Agreement constitute the entire agreement between the
Parties with respect to the subject matter hereof, and supersede all previous
arrangements with respect to the subject matter hereof, whether written or oral,
including the Prior Confidentiality Agreement.  Any amendment or modification to
this Agreement shall be made in writing signed by both Parties.

 

12.5        Notices.  All communications, notices, instructions and consents
provided for herein or in connection herewith shall be made in writing and be
sent to the address below and will be (a) given in person, (b) sent by
registered or certified mail, return receipt requested, postage prepaid, or
(c) sent by a reputable international overnight courier service.  Any such
communication, notice, instruction or consent will be deemed to have been
delivered:  (i) on receipt if given in person; (ii) three (3) Business Days
after it is sent by registered or certified airmail, return receipt requested,
postage prepaid within the same country as the recipient’s address or five (5)
Business Days after it is sent by registered or certified airmail, return
receipt requested, postage prepaid from another country; or (iii) one (1)
Business Day after it is sent via a reputable international overnight courier
service.

 

Notices to Agenus shall be addressed to:

 

Agenus Inc.

3 Forbes Road

Lexington, Massachusetts 02421-7305, USA

Attention:  General Counsel

 

with a copy to:

 

Choate, Hall & Stewart LLP

Two International Place

Boston, Massachusetts 02110, USA

Attention:  Gerald E. Quirk, Esq.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

79

--------------------------------------------------------------------------------


 

Notices to 4-AB shall be addressed to:

 

4-Antibody AG

Hochbergerstrasse 60C

CH-4057 Basel, Switzerland

Attention:  Robert Burns, Managing Director

 

with a copy to:

 

Agenus Inc.

3 Forbes Road

Lexington, Massachusetts 02421-7305, USA

Attention:  General Counsel

 

Notices to Incyte shall be addressed to:

 

Incyte Europe Sarl

c/o Incyte Corporation

1801 Augustine Cut-Off

Wilmington, Delaware 19803, USA

Attention:  General Counsel

 

with a copy to:

 

WilmerHale

60 State Street

Boston, Massachusetts 02109, USA

Attention:  Steven D. Singer, Esq.

 

provided, however, that if either Party will have designated a different address
by notice to the other Party in accordance with this Section 12.5, then to the
last address so designated.

 

12.6        Force Majeure.  No failure or omission by either Party in the
performance of any obligation of this Agreement shall be deemed a breach of this
Agreement or create any liability if the same shall arise from a Force Majeure
Event; provided that the Party affected by such cause promptly notifies the
other Party and uses diligent efforts to cure such failure or omission as soon
as is practicable after the occurrence of one or more of the above mentioned
causes.

 

12.7        Compliance With Laws.  Each Party shall perform its obligations
under this Agreement in compliance with all applicable Laws.

 

12.8        Use Of Names, Logos Or Symbols.  Subject to Sections 5.1(d) and
Article XI, no Party shall use the name, trademarks, trade names physical
likeness, employee names or owner symbol of the other Party for any purpose,
including private or public securities placements, without the prior written
consent of the affected Party.  Nothing contained in this

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

80

--------------------------------------------------------------------------------


 

Agreement, except Section 5.1(d) and Article XI, shall be construed as granting
either Party any rights or license to use any of the other Party’s trademarks,
trade names or the names of any employees thereof, without separate, express
written permission of the owner of such trademark, trade name or name.

 

12.9        Independent Contractors.  It is understood and agreed that the
relationship between the Parties is that of independent contractors and that
nothing in this Agreement shall be construed to create a joint venture or any
relationship of employment, agency or partnership between the Parties to this
Agreement.  Neither Party is authorized to make any representations, commitments
or statements of any kind on behalf of the other Party or to take any action
that would bind the other Party.  Furthermore, none of the transactions
contemplated by this Agreement shall be construed as a partnership for any tax
purposes.

 

12.10      No Implied Waivers; Rights Cumulative.  No failure on the part of
Agenus or Incyte to exercise, and no delay by either Party in exercising, any
right, power, remedy or privilege under this Agreement, or provided by statute
or at law or in equity or otherwise, shall impair, prejudice or constitute a
waiver of any such right, power, remedy or privilege by such Party or be
construed as a waiver of any breach of this Agreement or as an acquiescence
therein by such Party, nor shall any single or partial exercise of any such
right, power, remedy or privilege by a Party preclude any other or further
exercise thereof or the exercise of any other right, power, remedy or privilege.

 

12.11      Severability.  If, under applicable Laws, any provision of this
Agreement is invalid or unenforceable, or otherwise directly or indirectly
affects the validity of any other material provision(s) of this Agreement (such
invalid or unenforceable provision, a “Severed Clause”), this Agreement shall
endure except for the Severed Clause.  The Parties shall consult one another and
use good faith efforts to agree upon a valid and enforceable provision that is a
reasonable substitute for the Severed Clause in view of the intent of this
Agreement.

 

12.12      Execution In Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument.  Signatures
provided by facsimile transmission or in Adobe™ Portable Document Format (.pdf)
sent by electronic mail shall be deemed to be original signatures.

 

12.13      No Third Party Beneficiaries.  No Person other than Incyte and Agenus
(and their respective successors and permitted assignees) shall be deemed an
intended beneficiary hereunder or have any right to enforce any obligation of
this Agreement.

 

12.14      Performance by Affiliates.  Either Party may use one or more of its
Affiliates to perform its obligations and duties hereunder and Affiliates of a
Party are expressly granted certain rights herein; provided that each such
Affiliate shall be bound by the corresponding obligations of such Party and the
Parties shall remain liable hereunder for the prompt payment and performance of
all their respective obligations hereunder.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

81

--------------------------------------------------------------------------------


 

12.15      Exhibits.  In the event of inconsistencies between this Agreement and
any Exhibit hereto, the terms of this Agreement shall control.

 

12.16      Parent Guarantee.  Parent hereby irrevocably and unconditionally
guarantees all obligations and liabilities of Incyte arising under this
Agreement, including the full and timely performance thereof.  This guarantee is
of payment and performance and not of collection.  No release or extinguishment
of Incyte’s obligations or liabilities (other than in accordance with the terms
of this Agreement), whether by decree in any bankruptcy or similar proceeding or
otherwise, shall affect the continuing validity and enforceability of this
guarantee.

 

12.17      Construction.  In construing this Agreement, unless expressly
specified otherwise:

 

(a)           references to Articles, Sections and Exhibits are to articles and
sections of, and exhibits to, this Agreement;

 

(b)           except where the context otherwise requires, use of either gender
includes any other gender, and use of the singular includes the plural and vice
versa;

 

(c)           headings and titles are for convenience only and do not affect the
interpretation of this Agreement;

 

(d)           any list or examples following the word “including” shall be
interpreted without limitation to the generality of the preceding words;

 

(e)           except where the context otherwise requires, the word “or” is used
in the inclusive sense;

 

(f)            the terms “hereof”, “hereto”, “hereby”, “herein” and “hereunder”
and words of similar import when used in this Agreement refer to this Agreement
as a whole and not to any particular provision of this Agreement;

 

(g)           the term “extent” in the phrase “to the extent” means the degree
to which a subject or other thing extends, and such phrase does not mean simply
“if”;

 

(h)           except where the context otherwise requires, “will” means “shall”;

 

(i)            references to an agreement or instrument mean such agreement or
instrument as from time to time amended, modified or supplemented (subject to
any restrictions on such amendments, supplements or modifications set forth
herein);

 

(j)            references to a Person are also to its successors, heirs and
permitted assigns;

 

(k)           except if Business Days are specified, “day” or “days” refers to
calendar days;

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

82

--------------------------------------------------------------------------------


 

(l)            if a period of time is specified and dates from a given day or
Business Day, or the day or Business Day of an act or event, it is to be
calculated exclusive of that day or Business Day;

 

(m)          “monthly” means on a calendar month basis;

 

(n)           “quarter” or “quarterly” means on a Calendar Quarter basis;

 

(o)           “annual” or “annually” means on a Calendar Year basis;

 

(p)           “year” means a three hundred sixty-five (365) day period unless
Calendar Year is specified;

 

(q)           references to a Law include any amendment or modification to such
Law and any rules or regulations issued thereunder, whether such amendment or
modification is made, or issuance of such rules or regulations occurs, before
or, only with respect to events or developments occurring or actions taken or
conditions existing after the date of such amendment, modification or issuance,
after the Execution Date, but only to the extent such amendment or modification,
to the extent it occurs after the date hereof, does not have a retroactive
effect;

 

(r)            all references to “Dollars” or “$” herein shall mean U.S.
Dollars;

 

(s)            when referring to notices to, review by, consultation with, or
the prior written consent or agreement of Agenus, such notice, review,
consultation, consent or agreement shall only be required as to Agenus US;

 

(t)            any reference to Agenus shall mean either or both Agenus US or
4-AB, as the context may require;

 

(u)           a capitalized term not defined herein but reflecting a different
part of speech than a capitalized term which is defined herein shall be
interpreted in a correlative manner;

 

(v)           any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein); and

 

(w)          each Party represents that it has been represented by legal counsel
in connection with this Agreement and acknowledges that it has participated in
the drafting hereof.  In interpreting and applying the terms and provisions of
this Agreement, the Parties agree that no presumption will apply against the
Party which drafted such terms and provisions.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

83

--------------------------------------------------------------------------------


 

ARTICLE XIII:  HSR

 

13.1        HSR Filings.  Both Parties shall promptly file (and, in any event,
within seven (7) Business Days after the Execution Date) the HSR Filings with
the FTC and the DOJ pursuant to the HSR Act.

 

13.2        Cooperation.

 

(a)           The Parties shall use Commercially Reasonable Efforts to promptly
obtain HSR Clearance for the consummation of this Agreement and the Stock
Purchase Agreement and the transactions contemplated hereby and thereby and
shall keep each other apprised of the status of any communications with, and any
inquiries or requests for additional information from, the FTC and the DOJ and
shall comply promptly with any such inquiry or request; provided, however, that
neither Party shall be required to consent to the divestiture or other
disposition of any assets (including the assets of any Affiliate of either
Party) or to consent to any other structural or conduct remedy, and each Party
and its Affiliates shall have no obligation to contest or settle,
administratively or in court, any ruling, order or other action of the FTC or
DOJ or any Third Party respecting the transactions contemplated by this
Agreement or the Stock Purchase Agreement.

 

(b)           The Parties shall instruct their respective counsel to cooperate
with each other and use Commercially Reasonable Efforts to facilitate and
expedite the identification and resolution of any such issues and, consequently,
the expiration of the applicable HSR Act waiting period.  Each Party’s counsel
will undertake (i) to keep each other appropriately informed of communications
from and to personnel of the reviewing antitrust authority, and (ii) to confer
with each other regarding appropriate contacts with and responses to personnel
of the FTC or DOJ.  Incyte shall be responsible for any filing fees in
connection with the HSR Filings.

 

13.3        Termination Due to Passage of Time.  Notwithstanding any other
provisions of this Agreement to the contrary, either Party may terminate this
Agreement effective upon notice to the other Party if the HSR Clearance Date
shall not have occurred on or before the date that is [**] after the Parties
make their respective HSR Filings pursuant to Section 13.1.  If this Agreement
is so terminated pursuant to this Section 13.3, then this Agreement shall
terminate in its entirety and, for clarity, the Prior Confidentiality Agreement
shall remain in full force and effect notwithstanding any termination of this
Agreement pursuant to this Section 13.3.

 

[signature page follows]

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

84

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Execution
Date.

 

 

INCYTE EUROPE SARL

 

 

 

 

 

By:

/s/ Laurent Chardonnet

 

 

Laurent Chardonnet

 

 

Managing Officer

 

 

Signed in Geneva, Switzerland on 9 January 2015

 

 

 

 

 

 

 

INCYTE CORPORATION

 

(solely with respect to Section 12.16)

 

 

 

 

 

 

By:

/s/ Herve Hoppenot

 

 

Herve Hoppenot

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

AGENUS INC.

 

 

 

 

 

 

 

By:

/s/ Garo H. Armen, Ph.D.

 

 

Garo H. Armen, Ph.D.

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

4-ANTIBODY AG

 

 

 

 

 

 

 

By:

/s/ Robert F. Burns, Ph.D.

 

 

Robert F. Burns, Ph.D.

 

 

Managing Director

 

 

 

 

 

 

 

By:

/s/ Marc A. van Dijk, Ph.D.

 

 

Marc A. van Dijk, Ph.D.

 

 

Site Head — Basel and Chief Technology Officer

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

AGENUS PATENT RIGHTS

 

[**]

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

INITIAL PRESS RELEASE

 

[see attached]

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

--------------------------------------------------------------------------------


 

[g71581kq19i001.jpg]

 

FOR IMMEDIATE RELEASE

 

Incyte and Agenus Announce Global Alliance to Develop
Novel Immuno-Oncology Antibodies

 

·                       Alliance to initially focus on four checkpoint modulator
programs directed at GITR, OX40, TIM-3 and LAG-3

 

·                       Incyte to have access to Agenus’ proprietary Retrocyte
DisplayTM platform for the discovery of additional therapeutic antibodies

 

·                       Agenus to receive $60 million comprised of a $25 million
technology and program access fee under the. collaboration plus $35 million
equity investment in Agenus at $4.51/share

 

·                       Agenus eligible to receive up to $350 million in
development, regulatory and commercial milestones across the four lead programs

 

WILMINGTON, DE and LEXINGTON, MA - January 9, 2015 - Incyte Corporation (Nasdaq:
INCY) and Agenus Inc. (Nasdaq: AGEN) today announced a global license,
development and commercialization agreement focused on novel immuno-therapeutics
using Agenus’ proprietary Retrocyte Display TM antibody discovery platform.

 

The alliance will initially focus on the development of checkpoint modulator
antibodies directed against GITR, OX40, LAG-3 and TIM-3. Agenus and Incyte will
share all costs and profits for the GITR and OX40 antibody programs on a 50:50
basis, with Agenus eligible for potential milestones; TIM-3 and LAG-3 are
royalty-bearing programs to be funded by Incyte, with Agenus eligible for
potential milestones and royalties. The first clinical trials are expected to be
initiated in 2016.

 

“This alliance with Agenus adds therapeutic antibody capabilities to our proven
small molecule discovery expertise, significantly expands the landscape of
potential immuno-oncology targets available to us, and strengthens our ability
to identify and advance novel therapeutic combinations,” said Hervé Hoppenot,
President and CEO of Incyte.

 

“Incyte’s track record of success in oncology development and commercialization,
together with our therapeutic antibody expertise and the commonality of our
objectives, speak to the compelling strategic rationale for this alliance,” said
Garo H. Armen, Ph.D., Chairman and CEO of Agenus. “Our Retrocyte
DisplayTM technology has produced high quality antibody candidates and offers
significant advantages over competing technologies. With Incyte, we believe we
have an ideal partner to help define the evolving treatment paradigm of cancer
immunotherapies.”

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

--------------------------------------------------------------------------------


 

Under the terms of the agreements between the parties, Incyte will make upfront
payments to Agenus totaling $25 million and invest $35 million by purchasing
approximately 7.76 million newly issued shares of Agenus common stock at a price
of $4.51 per share. In addition to the initial four target programs in the
alliance, the parties have an option to jointly nominate and pursue additional
targets within the framework of the multi-year collaboration. Terms also
include:

 

·                  For each royalty-bearing product, Agenus will be eligible to
receive up to $155 million in future contingent development, regulatory and
commercialization milestones.

 

·                  Also for royalty-bearing products, Agenus will be eligible to
receive tiered royalties on global net sales ranging from mid-single to
low-double digit rates, and has reserved the right to elect to co-fund 30% of
development costs for increased royalties.

 

·                  For products from any additional programs that the parties
elect to bring into the collaboration, Agenus may opt to designate them as
profit-share products.

 

·                  For each profit-share product, Agenus will be eligible to
receive up to $20 million in future contingent development milestones.

 

Retrocyte Display TM is a proprietary retroviral technology that enables a
highly diverse library (>1x109) of human IgG molecules to be displayed on the
surface of B-lineage cells. This innovative cell-displayed expression platform
permits the rapid generation of fully human and humanized therapeutic antibodies
with high affinity and target specificity.

 

The closing of the transaction is conditioned on the expiration or termination
of the waiting period under the Hart-Scott-Rodino Antitrust Improvements Act.

 

About Incyte

 

Incyte Corporation is a Wilmington, Delaware-based biopharmaceutical company
focused on the discovery, development and commercialization of proprietary small
molecule drugs, primarily for oncology. For additional information on Incyte,
please visit the Company’s website at www.incyte.com

 

About Agenus

 

Agenus is an immuno-oncology company developing a portfolio of checkpoint
modulators (CPMs), heat shock protein peptide-based vaccines and adjuvants.
Agenus’ checkpoint modulator programs target GITR, OX40, CTLA-4, LAG-3, TIM-3
and PD-1. The company’s proprietary discovery engine Retrocyte DisplayTM is used
to generate fully human and humanized therapeutic antibody drug candidates. The
Retrocyte DisplayTM platform uses a high-throughput approach incorporating IgG
format human antibody libraries expressed in mammalian B-lineage cells. Agenus’
heat shock protein-based vaccines for cancer and infectious disease have
completed Phase 2 studies in glioblastoma multiforme, and in the treatment of
herpes simplex viral infection. The company’s QS-21 Stimulon® adjuvant platform
is extensively partnered with GlaxoSmithKline and Janssen Sciences Ireland UC
and includes several vaccine candidates in Phase 2, as well as shingles and
malaria vaccines which have successfully completed Phase 3 clinical trials. For
more information, please visit www.agenusbio.com, or connect with the company on
Facebook, LinkedIn, Twitter and Google+.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

2

--------------------------------------------------------------------------------


 

Incyte Forward-Looking Statements

 

Except for the historical information set forth herein, the matters set forth in
this press release, including without limitation statements with respect to the
initial focus of the alliance, the potential benefits of the alliance and the
expectation that the first clinical trials under the alliance will be initiated
in 2016, contain predictions and estimates and are forward-looking statements
within the meaning of the “safe harbor” provisions of the Private Securities
Litigation Reform Act of 1995. These forward-looking statements are based on
Incyte’s current expectations and subject to risks and uncertainties that may
cause actual results to differ materially, including the high degree of risk
associated with drug development, results of further research and development,
unanticipated delays, other market or economic factors and technological
advances, regulatory approval of the transaction and other risks detailed from
time to time in Incyte’s filings with the Securities and Exchange Commission,
including its Quarterly Report on Form 10-Q for the quarter ended September 30,
2014. Incyte disclaims any intent or obligation to update these forward-looking
statements.

 

Agenus Forward-Looking Statements

 

This press release contains forward-looking statements that are made pursuant to
the safe harbor provisions of the federal securities laws, including statements
regarding the initial focus of the alliance between Agenus and Incyte, the
potential benefits of the alliance and the expectation that the first clinical
trials under the alliance will be initiated in 2016. These forward-looking
statements are subject to risks and uncertainties that could cause actual
results to differ materially from those projected. These risks and uncertainties
include, among others, regulatory approval of the transaction, unanticipated
delays and other market or economic factors, as well as the factors described
under the Risk Factors section of our most recently filed Quarterly Report on
Form 10-Q with the Securities and Exchange Commission. Agenus cautions investors
not to place considerable reliance on the forward-looking statements contained
in this release. These statements speak only as of the date of this press
release, and Agenus undertakes no obligation to update or revise the statements,
other than to the extent required by law. All forward-looking statements are
expressly qualified in their entirety by this cautionary statement.

 

Incyte Contact:

 

Pamela M. Murphy

Vice President, Investor Relations & Corporate Communications

302/498 6944

 

Agenus Contact:

 

Media:

Brad Miles / BMC Communications

646/513-3125

bmiles@bmccommunications.com

 

Investors:

Andrea Rabney / Argot Partners

212/600-1902

andrea@argotpartners.com

 

# # #

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1.56

 

[**]

 

[**]

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1

PRELIMINARY ACTION PLAN

 

[see attached]

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

--------------------------------------------------------------------------------


 

[**]

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 7.1

ALLOCATION OF LICENSE FEE

 

[**]

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

--------------------------------------------------------------------------------


 

SCHEDULE 12.2

EXPERT DECISION

 

1.                                      Selection of Expert and Submission of
Positions. The Parties shall select and agree upon a mutually acceptable
independent Third Party expert who is neutral, disinterested and impartial, and
has experience relevant to the evaluation of biotechnology industry
collaboration agreements (the “Expert”). If the Parties are unable to mutually
agree upon an Expert within [**] following the initiation of these expert
decision procedures, then upon request by either Party, the Expert shall be an
arbitrator appointed by Judicial and Mediation Services (“JAMS”).  Once the
Expert has been selected, each Party shall within [**] following selection of
the Expert provide the Expert and the other Party with a written report setting
forth its position with respect to the substance of the dispute and may submit a
revised or updated report and position to the Expert within [**] of receiving
the other Party’s report. If so requested by the Expert, each Party shall make
oral submissions to the Expert based on such Party’s written report, and each
Party shall have the right to be present during any such oral submissions.

 

2.                                      JAMS Supervision. In the event the
Expert is a JAMS arbitrator selected by JAMS as provided in this Schedule 12.2,
the matter shall be conducted as a binding arbitration in accordance with JAMS
procedures, as modified by this Schedule 12.2 (including that the arbitrator
shall adopt as his or her decision the position of one Party or the other, as
described below). In such event, the arbitrator may retain a Third Party expert
with experience relevant to the evaluation of biotechnology industry
collaboration agreements to assist in rendering such decision, and the expenses
of any such expert shall be shared by the Parties as costs of the arbitration as
provided in this Schedule 12.2.

 

3.                                      Determination by the Expert. The Expert
shall, no later than [**] after the last submission of the written reports and,
if any, oral submissions, select one of the Party’s positions as his or her
final decision, and shall not have the authority to modify either Party’s
position or render any substantive decision other than to so select the position
of either Party as set forth in their respective written report (as initially
submitted, or as revised in accordance with this Schedule 12.2, as applicable).
The Parties agree that the decision of the Expert shall be the sole, exclusive
and binding remedy between them regarding any such dispute referred to the
Expert pursuant to Section 12.2 of this Agreement, and the Expert’s decision
shall become the decision of the Parties or, if applicable, the JSC on the
matter.

 

4.                                      Location; Costs. Unless otherwise
mutually agreed upon by the Parties, the in-person portion (if any) of such
proceedings shall be conducted in New York, New York. The Parties agree that
they shall share equally the costs and fees of the Expert in connection with any
proceeding under this Schedule 12.2, including the cost of the arbitration
filing and hearing fees, the cost of any independent expert retained by the
arbitrator and the cost of the arbitrator and administrative fees of JAMS, if
applicable.  Each Party shall bear its own costs and attorneys’ and witnesses’
fees and associated costs and expenses incurred in connection with any
proceeding under this Schedule 12.2.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

--------------------------------------------------------------------------------